Exhibit 10.1

AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT

 

Dated as of March 9, 2020

 

by and among

 

the chemours company ar, llc,

as Seller,

 

THE PERSONS FROM TIME TO TIME PARTY HERETO,

as Purchasers and as Group Agents,

 

THE TORONTO-DOMINION BANK,

as Administrative Agent,

 

THE TORONTO-DOMINION BANK,

as LC Bank,

 

and

 

The Chemours Company FC, LLC,

as initial Servicer

 

 

 

--------------------------------------------------------------------------------

 

ARTICLE I

DEFINITIONS1

 

 

SECTION 1.01.

Certain Defined Terms1

 

 

SECTION 1.02.

Other Interpretative Matters38

 

 

SECTION 1.03.

Amendment and Restatement; No Novation39

 

 

SECTION 1.04.

Sale and Purchase of Unsold Receivables39

 

ARTICLE II

TERMS OF THE PURCHASES AND INVESTMENTS39

 

 

SECTION 2.01.

Purchase Facility39

 

 

SECTION 2.02.

Making Investments; Return of Capital41

 

 

SECTION 2.03.

Yield and Fees44

 

 

SECTION 2.04.

Records of Investments and Participation Advances45

 

 

SECTION 2.05.

Defaulting Purchasers45

 

 

SECTION 2.06.

Mitigation Obligations; Replacement of Purchasers46

 

ARTICLE III

Letter of credit facility48

 

 

SECTION 3.01.

Letters of Credit48

 

 

SECTION 3.02.

Issuance of Letters of Credit; Participations48

 

 

SECTION 3.03.

Requirements For Issuance of Letters of Credit49

 

 

SECTION 3.04.

Disbursements, Reimbursement49

 

 

SECTION 3.05.

Repayment of Participation Advances50

 

 

SECTION 3.06.

Documentation; Documentary and Processing Charges51

 

 

SECTION 3.07.

Determination to Honor Drawing Request51

 

 

SECTION 3.08.

Nature of Participation and Reimbursement Obligations51

 

 

SECTION 3.09.

Indemnity53

 

 

SECTION 3.10.

Liability for Acts and Omissions53

 

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS55

 

 

SECTION 4.01.

Settlement Procedures55

 

 

SECTION 4.02.

Payments and Computations, Etc58

 

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND BACK-UP SECURITY
INTEREST59

 

 

SECTION 5.01.

Increased Costs59

 

 

SECTION 5.02.

Funding Losses61

 

 

SECTION 5.03.

Taxes61

 

 

SECTION 5.04.

Inability to Determine LMIR; Change in Legality65

 

 

SECTION 5.05.

Back-Up Security Interest65

 

 

ii

 

 

--------------------------------------------------------------------------------

 

 

SECTION 5.06.

Successor LMIR66

 

ARTICLE VI

CONDITIONS to Effectiveness and INVESTMENTS AND ISSUANCES67

 

 

SECTION 6.01.

Conditions Precedent to Effectiveness and the Initial Investment or Issuance67

 

 

SECTION 6.02.

Conditions Precedent to All Investments and Letter of Credit Issuances68

 

 

SECTION 6.03.

Conditions Precedent to All Releases68

 

ARTICLE VII

REPRESENTATIONS AND WARRANTIES69

 

 

SECTION 7.01.

Representations and Warranties of the Seller69

 

 

SECTION 7.02.

Representations and Warranties of the Servicer76

 

ARTICLE VIII

COVENANTS80

 

 

SECTION 8.01.

Affirmative Covenants of the Seller80

 

 

SECTION 8.02.

Reporting Requirements of the Seller83

 

 

SECTION 8.03.

Negative Covenants of the Seller86

 

 

SECTION 8.04.

Affirmative Covenants of the Servicer89

 

 

SECTION 8.05.

Reporting Requirements of the Servicer92

 

 

SECTION 8.06.

Negative Covenants of the Servicer94

 

 

SECTION 8.07.

Full Recourse97

 

 

SECTION 8.08.

Separate Existence of the Seller97

 

ARTICLE IX

ADMINISTRATION AND COLLECTION OF RECEIVABLES99

 

 

SECTION 9.01.

Appointment of the Servicer99

 

 

SECTION 9.02.

Duties of the Servicer100

 

 

SECTION 9.03.

Collection Account Arrangements101

 

 

SECTION 9.04.

Enforcement Rights101

 

 

SECTION 9.05.

Responsibilities of the Seller103

 

 

SECTION 9.06.

Further Actions104

 

 

SECTION 9.07.

Servicing Fee104

 

ARTICLE X

EVENTS OF TERMINATION104

 

 

SECTION 10.01.

Events of Termination104

 

ARTICLE XI

THE ADMINISTRATIVE AGENT107

 

 

SECTION 11.01.

Authorization and Action107

 

 

SECTION 11.02.

Administrative Agent’s Reliance, Etc108

 

 

--------------------------------------------------------------------------------

 

 

SECTION 11.03.

Administrative Agent and Affiliates108

 

 

SECTION 11.04.

Indemnification of Administrative Agent108

 

 

SECTION 11.05.

Delegation of Duties109

 

 

SECTION 11.06.

Action or Inaction by Administrative Agent109

 

 

SECTION 11.07.

Notice of Events of Termination; Action by Administrative Agent109

 

 

SECTION 11.08.

Non-Reliance on Administrative Agent and Other Parties109

 

 

SECTION 11.09.

Successor Administrative Agent110

 

ARTICLE XII

THE GROUP AGENTS110

 

 

SECTION 12.01.

Authorization and Action110

 

 

SECTION 12.02.

Group Agent’s Reliance, Etc111

 

 

SECTION 12.03.

Group Agent and Affiliates111

 

 

SECTION 12.04.

Indemnification of Group Agents111

 

 

SECTION 12.05.

Delegation of Duties112

 

 

SECTION 12.06.

Notice of Events of Termination112

 

 

SECTION 12.07.

Non-Reliance on Group Agent and Other Parties112

 

 

SECTION 12.08.

Successor Group Agent112

 

 

SECTION 12.09.

Reliance on Group Agent113

 

ARTICLE XIII

INDEMNIFICATION113

 

 

SECTION 13.01.

Indemnities by the Seller113

 

 

SECTION 13.02.

Indemnification by the Servicer116

 

ARTICLE XIV

MISCELLANEOUS118

 

 

SECTION 14.01.

Amendments, Etc118

 

 

SECTION 14.02.

Notices, Etc119

 

 

SECTION 14.03.

Assignability; Addition of Purchasers119

 

 

SECTION 14.04.

Costs and Expenses124

 

 

SECTION 14.05.

No Proceedings; Limitation on Payments124

 

 

SECTION 14.06.

Confidentiality125

 

 

SECTION 14.07.

GOVERNING LAW127

 

 

SECTION 14.08.

Execution in Counterparts127

 

 

SECTION 14.09.

Integration; Binding Effect; Survival of Termination127

 

 

SECTION 14.10.

CONSENT TO JURISDICTION127

 

 

SECTION 14.11.

WAIVER OF JURY TRIAL128

 

 

--------------------------------------------------------------------------------

 

 

SECTION 14.12.

Ratable Payments128

 

 

SECTION 14.13.

Limitation of Liability128

 

 

SECTION 14.14.

Intent of the Parties129

 

 

SECTION 14.15.

USA Patriot Act129

 

 

SECTION 14.16.

Right of Setoff129

 

 

SECTION 14.17.

Severability130

 

 

SECTION 14.18.

Mutual Negotiations130

 

 

SECTION 14.19.

Captions and Cross References130

 

ARTICLE XV

SELLER GUARANTY130

 

 

SECTION 15.01.

Guaranty of Payment130

 

 

SECTION 15.02.

Unconditional Guaranty131

 

 

SECTION 15.03.

Modifications132

 

 

SECTION 15.04.

Waiver of Rights132

 

 

SECTION 15.05.

Reinstatement133

 

 

SECTION 15.06.

Remedies133

 

 

SECTION 15.07.

Subrogation134

 

 

SECTION 15.08.

Inducement134

 

 

SECTION 15.09.

Security Interest134

 

 

 

EXHIBITS

 

EXHIBIT A–Form of [Investment Request] [LC Request]

EXHIBIT B–Form of Reduction Notice

EXHIBIT C–Form of Assignment and Acceptance Agreement
EXHIBIT D–Form of Commitment Reduction Notice
EXHIBIT E–Form of Letter of Credit Application
EXHIBIT F–Form of Commitment Increase Request
EXHIBIT G–Form of Information Package
EXHIBIT H–Form of Compliance Certificate
EXHIBIT I–Closing Memorandum

EXHIBIT J–Form of Weekly Sold Receivables Report

 

 

SCHEDULES

 

SCHEDULE I–Commitments
SCHEDULE II–Mail-Boxes

 

--------------------------------------------------------------------------------

 

SCHEDULE III–Notice Addresses

SCHEDULE IV–Approved Foreign Countries

SCHEDULE V–Initial Schedule of Sold Receivables

SCHEDULE 1.02–Parent Material Adverse Effect; Servicer Material Adverse Effect

SCHEDULE 3.06–Proceedings

SCHEDULE 7.01(l)–UCC Details

SCHEDULE 8.04(f)–Location of Records

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

This AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of March 9, 2020 by and among the following parties:

(i)

the chemours company ar, llc, a Delaware limited liability company, as Seller
(together with its successors and assigns, the “Seller”);

(ii)

the Persons from time to time party hereto as Purchasers and as Group Agents;

(iii)

THE TORONTO-DOMINION BANK (“TD Bank”), as Administrative Agent;

(iv)

THE TORONTO-DOMINION BANK, as LC Bank (in such capacity, together with its
successors and assigns in such capacity, the “LC Bank”); and

(v)

The Chemours Company FC, LLC, a Delaware limited liability company, (“Chemours”)
and as initial Servicer (in such capacity, together with its successors and
assigns in such capacity, the “Servicer”).

PRELIMINARY STATEMENTS

The Seller has acquired, and will acquire from time to time, Receivables from
the Originators pursuant to the Purchase and Sale Agreement.  The Seller desires
to sell certain of the Receivables to the Administrative Agent (for the ratable
benefit of the Purchasers according to their Capital as increased or reduced
from time to time hereunder) and, in connection therewith, has requested (a)
that the Purchasers make Investments from time to time and (b) the LC Bank to
issue Letters of Credit for the account of the Seller from time to time, in each
case, on the terms, and subject to the conditions set forth herein.

The parties hereto have entered into that certain Receivables Purchase
Agreement, dated as of July 12, 2019 (as amended, supplemented or otherwise
modified from time to time prior to the Restatement Date, the “Original RPA”),
and the parties hereto desire to hereby amend and restate the Original RPA in
its entirety.

In consideration of the mutual agreements, provisions and covenants contained
herein, the sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01.  Certain Defined Terms.  As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Account Control Agreement” means a valid and enforceable agreement in form and
substance reasonably satisfactory to the Administrative Agent, among the Seller,
the Servicer, the

 

--------------------------------------------------------------------------------

 

Administrative Agent and any Collection Bank, whereupon the Seller, as sole
owner of the related Collection Account(s) and the customer of the related
Collection Bank in respect of such Collection Account(s), shall transfer to the
Administrative Agent exclusive dominion and control over and otherwise perfect a
first-priority security interest in, such Collection Account(s) and the cash,
instruments or other property on deposit or held therein.

“Adjusted LC Participation Amount” means, at any time of determination, the
greater of (i) the LC Participation Amount less the amount of cash collateral
held in the LC Collateral Account at such time and (ii) zero ($0).

“Administrative Agent” means TD Bank, in its capacity as contractual
representative for the Purchaser Parties, and any successor thereto in such
capacity appointed pursuant to Section 11.09 or Section 14.03(g).

“Adverse Claim” means any claim of ownership or any Lien; it being understood
that any such claim or Lien in favor of, or assigned to, the Administrative
Agent (for the benefit of the Secured Parties) under the Transaction Documents
shall not constitute an Adverse Claim (provided that the Subject Financing
Statement shall not constitute an Adverse Claim).

“Advisors” has the meaning set forth in Section 14.06(c).

“Affected Person” means each Purchaser Party and each of their respective
Affiliates.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  

“Affiliate Collections” means, with respect to any Affiliate Receivable:  (a)
all funds that are received by any Originator, the Seller, the Servicer or any
other Person on their behalf in payment of any amounts owed or payable in
respect of such Affiliate Receivable (including purchase price, service charges,
finance charges, interest fees and all other charges), or applied to amounts
owed or payable in respect of such Affiliate Receivable (including insurance
payments, proceeds of drawings under supporting letters of credit and net
proceeds of the sale or other disposition of repossessed goods or other
collateral or property of the related Obligor or any other Person directly or
indirectly liable for the payment of such Affiliate Receivable and available to
be applied thereon) and (b) all other proceeds of such Affiliate Receivable.

“Affiliate Receivable” means any account receivable or other right to payment
from a Person, whether constituting an account, chattel paper, payment
intangible, instrument or a general intangible, in each case, arising from the
sale of goods, provided or to be provided, or provision of services, rendered or
to be rendered, (a) by any Affiliate of an Originator (but not by an Originator
or Seller) or (b) by an Originator so long as such account receivable or other
right to payment does not constitute a Pool Receivable.

“Aggregate Capital” means, at any time of determination, the aggregate
outstanding Capital of all Purchasers at such time.

 

2

 

 

--------------------------------------------------------------------------------

 

“Aggregate Yield” means, at any time of determination, the aggregate accrued and
unpaid Yield on the aggregate outstanding Capital of all Purchasers at such
time.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to any Chemours Party or any of their respective
Subsidiaries from time to time concerning or relating to bribery or corruption
including, without limitation, the Foreign Corrupt Practices Act of 1977, as
amended, the UK Bribery Act of 2010, and any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions.

“Anti-Terrorism Laws” means each of: (a) the Executive Order; (b) the PATRIOT
Act; (c) the Money Laundering Control Act of 1986, 18 U.S.C. Sect. 1956 and any
successor statute thereto; (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada); (e) the Bank Secrecy Act, and the rules and
regulations promulgated thereunder; and (f) any other law of the United States,
Canada or any member state of the European Union now or hereafter enacted to
monitor, deter or otherwise prevent: (i) terrorism, (ii) the funding or support
of terrorism or (iii) money laundering.

“Applicable Law” means, with respect to any Person, (x) all provisions of law,
statute, treaty, constitution, ordinance, rule, regulation, ordinance,
requirement, restriction, permit, executive order, certificate, decision,
directive or order of any Governmental Authority applicable to such Person or
any of its property and (y) all judgments, injunctions, orders, writs, decrees
and awards of all courts and arbitrators in proceedings or actions in which such
Person is a party or by which any of its property is bound.  For the avoidance
of doubt, FATCA shall constitute an “Applicable Law” for all purposes of this
Agreement.

“Approved Foreign Countries” means the countries specified in Schedule IV (or
any replacement Schedule IV hereto delivered by the Seller to the Administrative
Agent and consented to in writing by the Administrative Agent in its sole
discretion).

“Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Committed Purchaser, an Eligible Assignee, such
Committed Purchaser’s Group Agent and the Administrative Agent, and, if
required, the Seller, pursuant to which such Eligible Assignee may become a
party to this Agreement, in substantially the form of Exhibit C hereto.

“Attorney Costs” means and includes all reasonable fees, costs, expenses and
disbursements of any law firm or other external counsel.

“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978 (11
U.S.C. § 101, et seq.), as amended from time to time.

“Base Rate” means, for any day and any Purchaser, a fluctuating interest rate
per annum as shall be in effect from time to time, which rate shall be at all
times equal to the higher of:

(a)the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent or its Affiliate as its “reference rate” or
“prime rate”,

 

3

 

 

--------------------------------------------------------------------------------

 

as applicable.  Such “reference rate” or “prime rate” is set by the
Administrative Agent or its Affiliate based upon various factors, including such
Person’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above or below such announced rate, and is not necessarily the lowest
rate charged to any customer; and

(b)0.50% per annum above the latest Federal Funds Rate.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Breakage Fee” means (i) [reserved] or (ii) to the extent that the Seller shall
for any reason, fail to borrow on the date specified by the Seller in connection
with any request for funding pursuant to Article II of this Agreement, the
amount, if any, by which (A) the additional Yield  which would have accrued
during such Yield Period  on the reductions of Capital relating to such Yield
Period had such reductions not been made (or, in the case of clause (ii) above,
the amounts so failed to be borrowed or accepted in connection with any such
request for funding by the Seller), exceeds (B) the income, if any, received by
the applicable Purchaser from the investment of the proceeds of such reductions
of Capital (or such amounts failed to be borrowed by the Seller).  A certificate
as to the amount of any Breakage Fee (including the computation of such amount)
shall be submitted by the affected Purchaser (or applicable Group Agent on its
behalf) to the Seller and shall be conclusive and binding for all purposes,
absent manifest error.

“Business Day” means any day (other than a Saturday or Sunday) on which:  (a)
banks are not authorized or required to close in New York City, New York,
Wilmington, Delaware or Toronto, Ontario and (b) if this definition of “Business
Day” is utilized in connection with LMIR, dealings are carried out in the London
interbank market.

“Capital” means, with respect to any Purchaser, without duplication, the
aggregate amounts (i) paid to (or at the direction of) the Seller by such
Purchaser pursuant to Article II, (ii) paid by such Purchaser to the LC Bank in
respect  of a Participation Advance made by such Purchaser to the LC Bank
pursuant to Section 3.04(b) and (iii) with respect to the Purchaser that is the
LC Bank, paid by the LC Bank with respect to all drawings under the Letter of
Credit to the extent such drawings have not been reimbursed by the Seller or
funded by Participation Advances, as reduced from time to time by Collections
distributed and applied on account of reducing or repaying such Capital pursuant
to Section 2.02(d) or 4.01; provided, that if such Capital shall have been
reduced by any distribution and thereafter all or a portion of such distribution
is rescinded or must otherwise be returned for any reason, such Capital shall be
increased by the amount of such rescinded or returned distribution as though it
had not been made.

“Capital Coverage Amount” means, at any time of determination, the amount equal
to (a) the Net Pool Balance at such time, minus (b) the Required Reserves at
such time.

“Capital Coverage Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital plus the Adjusted LC Participation
Amount at such time, exceeds (b) the Capital Coverage Amount at such time.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use other

 

4

 

 

--------------------------------------------------------------------------------

 

than operating leases) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital or
finance leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.  Notwithstanding any changes in GAAP after April 3, 2018,
any lease of such Person at the time of its incurrence of such lease, that would
be characterized as an operating lease under GAAP in effect on April 3, 2018
(whether such lease is entered into before or after April 3, 2018) shall not
constitute a Capital Lease Obligation of such Person under this Agreement or any
other Transaction Document as a result of such changes in GAAP.

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
limited liability company interests, membership interests or other equivalent
interests and any rights (other than debt securities convertible into or
exchangeable for capital stock), warrants or options exchangeable for or
convertible into such capital stock or other equity interests.

“Certificate of Beneficial Ownership” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Change in Control” means the occurrence of any of the following:

(a)the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder), of Capital Stock representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding
Capital Stock in the Parent (determined on a fully diluted basis);

(b)Chemours ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock of the Seller free and clear of all Adverse Claims
(other than Permitted Liens); or

(c)Parent ceases to own, directly or indirectly, 100% of the issued and
outstanding Capital Stock of Chemours, any Originator, Servicer (except if
Chemours has been replaced as Servicer pursuant to Article IX) or Seller.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all reports, notes, requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to the agreements
reached by the Basel Committee on Banking Supervision in “Basel III: A Global
Regulatory Framework for More Resilient Banks and

 

5

 

 

--------------------------------------------------------------------------------

 

Banking Systems” (as amended, supplemented or otherwise modified or replaced
from time to time), shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Chemours” has the meaning set forth in the preamble to this Agreement.

“Chemours Parties” means Chemours, the Servicer, the Seller, the Parent, each
Originator and the Performance Guarantor.

“Chemours Receivable” means any Pool Receivable any Obligor of which is any
Chemours Party or any Subsidiary of any Chemours Party (other than any Eligible
Chemours Obligor).

“Closing Date” means July 12, 2019.

“Code” means the Internal Revenue Code of 1986, as amended or otherwise modified
from time to time.

“Collection Accounts” means each of the deposit accounts specified in the Side
Letter that are maintained at a Collection Bank in the name of the Seller (or
any additional or replacement deposit accounts in the name of the Seller that
are identified by the Seller to the Administrative Agent in a replacement
schedule to the Side Letter that is consented to in writing by the
Administrative Agent in its sole discretion if the conditions set forth in
Section 8.03(d) with respect to such deposit account have been met).

“Collection Bank” means any bank at which the Seller maintains one or more
Collection Accounts and that is specified in the Side Letter (or any additional
or replacement banks identified by the Seller to the Administrative Agent in a
replacement schedule to the Side Letter that is consented to in writing by the
Administrative Agent in its sole discretion if the conditions set forth in
Section 8.03(d) with respect to such bank have been met).

“Collections” means, with respect to any Pool Receivable:  (a) all funds that
are received by any Originator, the Seller, the Servicer or any other Person on
their behalf in payment of any amounts owed or payable in respect of such Pool
Receivable (including purchase price, service charges, finance charges, interest
fees and all other charges), or applied to amounts owed or payable in respect of
such Pool Receivable (including insurance payments, proceeds of drawings under
supporting letters of credit and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the related Obligor or
any other Person directly or indirectly liable for the payment of such Pool
Receivable and available to be applied thereon), (b) all Deemed Collections, (c)
all proceeds of all Related Security with respect to such Pool Receivable and
(d) all other proceeds of such Pool Receivable.

“Commingling Report” has the meaning set forth in Section 9.04(d).

“Commitment” means, with respect to any Committed Purchaser (including a Related
Committed Purchaser), or LC Bank, as applicable, the maximum aggregate amount
which such Person is obligated to lend or pay hereunder on account of all
Investments and all drawings under all Letters of Credit, on a combined basis,
as set forth on Schedule I or in the Assumption

 

6

 

 

--------------------------------------------------------------------------------

 

Agreement or such other agreement pursuant to which it became a Purchaser, as
such amount may be modified in connection with any subsequent assignment
pursuant to Section 14.03 or in connection with a reduction in the Facility
Limit pursuant to Section 2.02(e) or an increase in the Facility Limit pursuant
to Section 2.02(h).  If the context so requires, “Commitment” also refers to a
Committed Purchaser’s obligation to fund Investments, make Participation
Advances and/or issue Letters of Credit hereunder in accordance with this
Agreement.

“Commitment Increase Request” means a letter in substantially the form of
Exhibit F hereto executed and delivered by the Seller to the Administrative
Agent pursuant to Section 2.02(h).

“Commitment Reduction Notice” means a letter in substantially the form of
Exhibit D hereto executed and delivered by the Seller to the Administrative
Agent pursuant to Section 2.02(e).

“Committed Purchasers” means TD Bank and each other Person that is or becomes a
party to this Agreement in the capacity of a “Committed Purchaser”.

“Concentration Percentage” means (i) for any Group A Obligor, 20.00%, (ii) for
any Group B Obligor, 15.00%, (iii) for any Group C Obligor, 10.00% and (iv) for
any Group D Obligor, 6.00%.

“Concentration Limit” means at any time for any Obligor, the product of (i) such
Obligor’s Concentration Percentage and (ii) the aggregate Unpaid Balance of all
Eligible Receivables then in the Receivable Pool at such time of determination.

“Conduit Purchaser” means each commercial paper conduit that is or becomes a
party to this Agreement in the capacity of a “Conduit Purchaser”.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consigned Goods Excess Concentration Amount” means, at any time, (i) if no
Subject Consigned Goods Trigger Event has occurred and is continuing, the amount
(if any) by which (a) the aggregate Subject Consigned Goods Balance exceeds (b)
5.0% of the aggregate Unpaid Balance of all Eligible Receivables then in the
Receivables Pool at such time or (ii) otherwise, the greater of (a) the
aggregate Subject Consigned Goods Balance and (b) the Consigned Goods Litigation
Demand Amount; provided that the Consigned Goods Excess Concentration Amount
shall be zero (0) if there is no effective UCC-1 financing statement filed in
the applicable filing office naming the Subject Consigned Goods Provider as
secured party and any Chemours Party as debtor or any such effective UCC-1
financing statement has been amended in a manner consented to in writing by the
Administrative Agent.

“Consigned Goods Litigation” has the meaning set forth in Section 8.02(e).

“Consigned Goods Litigation Demand Amount” means, at any time, the aggregate
amount demanded by the Subject Consigned Goods Provider in any pleading or
filing made by or on behalf

 

7

 

 

--------------------------------------------------------------------------------

 

of the Subject Consigned Goods Provider in connection with any Consigned Goods
Litigation that is continuing.

“Contract” means, with respect to any Receivable, the contract or contracts
(including any purchase order or invoice), between an Originator and an Obligor,
pursuant to which such Receivable arises or which evidences such Receivable and,
for purposes of this Agreement only, which has been sold or contributed to
Seller pursuant to the Purchase and Sale Agreement.  A “related” Contract with
respect to a Pool Receivable means a Contract under which such Pool Receivable
arises or which is relevant to the collection or enforcement of such Pool
Receivable.

“Contractual Dilution” means any dilution or similar adjustments arising out of
chargebacks, terms discounts, indirect rebates, direct rebates (net of any
direct rebate recovery), promotional programs or similar arrangements which are
customary for the Originators and specified in the related Contract or
applicable marketing program related to the applicable Receivable and Obligor
thereof.

“Contractual Dilution Accrual” means, at any time of determination, the
aggregate amount of Contractual Dilution that is expected by the Servicer to be
made or otherwise incurred with respect to the then outstanding Pool Receivables
as such expected dilution and similar adjustments are reflected on the books and
records of the applicable Originator and Seller and reserved for by such
Originators and Seller, as determined by the Servicer in accordance with the
customary procedures established by the Servicer.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings analogous thereto.

“Credit Agreement” means that certain Amended and Restated Credit Agreement,
dated as of April 3, 2018, among Parent, the lenders and issuing banks party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Credit Agreement Agent”), as amended, restated, waived,
refinanced, or otherwise modified and in effect from time to time.

“Credit Agreement Agent” has the meaning set forth in the definition of “Credit
Agreement”.

“Credit Agreement Financial Covenant” means the financial covenant set forth in
Section 6.13 of the Credit Agreement as of the Closing Date and, except as
expressly provided in Section 10.01(aa), without giving effect to any amendment,
restatement, supplement or other modification thereof after the Closing Date or
any termination thereof.

“Credit and Collection Policy” means the credit and collection policies of the
Parent in effect on the Closing Date delivered to the Administrative Agent on or
before the Closing Date, as modified in compliance with this Agreement.

“Cut-Off Date” means the last day of each Settlement Period.

 

8

 

 

--------------------------------------------------------------------------------

 

“Days’ Sales Outstanding” means, with respect to any Settlement Period, the
number of days equal to: (a) the average of the aggregate Unpaid Balance of the
Pool Receivables on the Cut-Off Date of each of the three most recently ended
Settlement Periods, divided by (b) the amount obtained by dividing (i) the
aggregate initial Unpaid Balance of Pool Receivables which were originated
during the three mostly recently ended Settlement Periods by (ii) 90.

“Debt” of any Person means, without duplication, (a) all obligations of such
Person for borrowed money or with respect to deposits or advances of any kind,
(b) all obligations of such Person evidenced by bonds, debentures, notes or
similar instruments, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding trade accounts payable and other
accrued obligations, in each case incurred in the ordinary course of business)
to the extent the same would be required to be shown as a long-term liability on
a balance sheet prepared in accordance with GAAP, (e) all Debt of others secured
by (or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Debt secured thereby has been assumed by such Person,
(f) all guarantees by such Person of Debt of others, (g) all Capital Lease
Obligations of such Person, (h) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit and letters of
guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Debt of any Person shall include the Debt
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt expressly provide that such Person is not
liable therefor. Notwithstanding the foregoing, the term “Debt” shall not
include (1) post-closing purchase price adjustments or earnouts except to the
extent that the amount payable pursuant to such purchase price adjustment or
earnout is no longer contingent, (2) accrued expenses (other than expenses of
the type described in clause (d) above) and intercompany liabilities (other than
liabilities in respect of borrowed money, advances and similar obligations)
arising in the ordinary course of business, (3) prepaid or deferred revenue
arising in the ordinary course of business and (4) purchase price holdbacks
arising in the ordinary course of business in respect of a portion of the
purchase prices of an asset to satisfy unperformed obligations of the seller of
such asset. The amount of Debt of any Person for purposes of clause (e) above
shall (unless such Debt has been assumed by such Person or such Person has
otherwise become liable for the payment thereof) be deemed to be equal to the
lesser of (i) the aggregate unpaid amount of such Debt and (ii) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.

“Deemed Collections” has the meaning set forth in Section 4.01(d)(ii).

“Defaulting Purchaser” means any Purchaser that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Investments (or the Capital thereof) or (ii) pay over to any Purchaser
Party any other amount required to be paid by it hereunder, unless, in the case
of clause (i) above, such Purchaser notifies the Administrative Agent in writing
that such failure is the result of such Purchaser’s good faith determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the Seller
or any Purchaser Party in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding

 

9

 

 

--------------------------------------------------------------------------------

 

obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Purchaser’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding an Investment under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three (3) Business Days after request by a
Purchaser Party, acting in good faith, to provide a certification in writing
from an authorized officer of such Purchaser that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Investments under this Agreement, provided that such Purchaser shall
cease to be a Defaulting Purchaser pursuant to this clause (c) upon such
Purchaser Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become or its direct
or indirect parent company has become the subject of an Event of Bankruptcy.

“Default Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the aggregate Unpaid Balance of all
Pool Receivables that first became Defaulted Receivables during such Settlement
Period, and (b) the denominator of which is the aggregate initial Unpaid Balance
of all Pool Receivables that were originated by the Originators during the
calendar month that is four calendar months before such Settlement Period.

“Defaulted Receivable” means a Pool Receivable:  (a) as to which any payment, or
part thereof, remains unpaid for more than 90 days from the original due date
for such payment with respect to such Pool Receivable, (b) as to which any
Obligor thereof is subject to an Event of Bankruptcy that has occurred and is
continuing or (c) which, consistent with the Credit and Collection Policy,
should have been written off as uncollectible.

“Delinquency Ratio” means, for any Settlement Period, a fraction (expressed as a
percentage), (a) the numerator of which is the aggregate Unpaid Balance of all
Pool Receivables that were Delinquent Receivables on the Cut-Off Date for such
Settlement Period, and (b) the denominator of which is the aggregate Unpaid
Balance of all Pool Receivables on the Cut-Off Date of such Settlement Period.

“Delinquent Receivable” means a Pool Receivable that is not a Defaulted
Receivable and: (a) as to which any payment, or part thereof, remains unpaid for
more than 60 days but less than 91 days from the original due date for such
payment; or (b) which, consistent with the Credit and Collection Policy, is or
should have been classified as delinquent or past due by the applicable
Originator or Servicer.

“Diluted Receivable” means a Pool Receivable the entire or partial Unpaid
Balance of which is reduced or cancelled due to Dilution.

“Dilution” means the amount by which the Unpaid Balance of a Diluted Receivable
is reduced or cancelled due to returns, rebills, defect, refunds, allowances,
cash discounts, rebates, disputes, rejections, set off, netting, deficit,
failure to perform on the part of the related Originator or Servicer, adjustment
or any other similar reason other than with respect to the credit-worthiness of
any related Obligor.

“Dilution Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage) (a) the numerator of which is equal to the aggregate
initial Unpaid Balance of all

 

10

 

 

--------------------------------------------------------------------------------

 

Receivables originated by the Originators during the two most recently ended
Settlement Periods and (b) the denominator of which is the Net Pool Balance as
of the Cut-Off Date of the most recently ended Settlement Period.

“Dilution Ratio” means, with respect to any Settlement Period, a fraction
(expressed as a percentage), (a) the numerator of which is the aggregate amount
of all Dilutions (other than Contractual Dilutions and Excluded Credit Rebill
Dilution) in respect of Pool Receivables which occurred during such Settlement
Period and (b) the denominator of which is the aggregate initial Unpaid Balance
of all Pool Receivables which were originated by the Originators during the
calendar month that is two calendar months prior to such Settlement Period.

“Dilution Reserve Floor Percentage” means, on any day, a percentage determined
as follows:

ADR x DHR

where:

 

ADR

=the average of the Dilution Ratios for the preceding twelve Settlement Periods;
and

 

DHR

=the Dilution Horizon Ratio on such day.

 

“Dilution Reserve Percentage” means, on any day, a percentage determined as
follows:

{(SF x ADR) + DVR} x DHR

where:

 

SF

=2.25;

 

ADR

=the average of the Dilution Ratios for the preceding twelve Settlement Periods;

 

DVR

= the Dilution Volatility Ratio on such day; and

 

DHR

= the Dilution Horizon Ratio on such day.

 

“Dilution Volatility Ratio” means, on any day, a percentage determined as
follows:

(DS-ADR) x (DS/ADR)

where:

 

DS

=the highest average Dilution Ratio for any three (3) consecutive Settlement
Periods observed over the preceding twelve Settlement Periods; and

ADR=the average of the Dilution Ratios for the preceding twelve Settlement
Periods.

 

11

 

 

--------------------------------------------------------------------------------

 

“Disqualified Institutions” means (a) certain banks, financial institutions and
other institutional lenders or investors or any competitors of the Parent that,
in each case, have been specified by name to the Administrative Agent by the
Seller in writing prior to the date hereof (collectively, the “Identified
Institutions”) and (b) with respect to such Identified Institutions, persons
(such persons, “Known Affiliates”) that are Affiliates of such Identified
Institutions that are clearly identifiable as Affiliates of such Identified
Institutions solely on the basis of the similarity of their respective names,
but excluding any Person that is a bona fide debt fund or investment vehicle
that is engaged in making, purchasing, holding or otherwise investing in loans,
bonds or similar extensions of credit or securities in the ordinary course;
provided, further, that, upon reasonable notice to the Administrative Agent
after the date hereof, the Seller shall be permitted to supplement in writing
the list of Persons that are Disqualified Institutions with the name of any
Person that is or  becomes a competitor of the Parent or a Known Affiliate of
one of the competitors of the Parent, which supplement shall be in the form of a
list of names provided to the Administrative Agent. It is understood and agreed
by the parties hereto that any modification to the list of Disqualified
Institutions will not be effective until the date that is three (3) Business
Days following the receipt by the Administrative Agent of written notice from
the Seller as to such modification.

“Drawing Date” has the meaning set forth in Section 3.04(a).

“Dynamic Loss Reserve Percentage” means, on any day, a percentage determined as
follows:

SF x LR x LHR

where:

SF

=2.25;

LR

=the highest average Loss Ratio for any three (3) consecutive Settlement Periods
observed over the preceding 12 Settlement Periods; and

LHR

=Loss Horizon Ratio on such day.

“Eligible Assignee” means (i) any Committed Purchaser or any of its Affiliates,
(ii) any Person managed by a Committed Purchaser or any of its Affiliates (other
than a natural person (and any holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person)) and (iii)
any other financial or other institution, in each case, other than a Defaulting
Purchaser or Disqualified Institution; provided that the list of Disqualified
Institutions has been provided to the Administrative Agent.

“Eligible Chemours Obligor” has the meaning specified in the Side Letter.

“Eligible Contract” means a Contract governed by the law of (x) the United
States of America or of any State or territory thereof or (y) if the related
Obligor of which is an Eligible Foreign Obligor, any Eligible Foreign Country or
State, territory, province or any other political subdivision thereof, in each
case, that contains an obligation to pay a specified sum of money on or before a
date certain and that has been duly authorized by each party thereto and which
(i) does

 

12

 

 

--------------------------------------------------------------------------------

 

not require any Obligor thereunder to consent to any transfer, sale or
assignment thereof or of the related Receivable or any proceeds of any of the
foregoing, (ii) is not “chattel paper” as defined in the UCC of any jurisdiction
governing the perfection or assignment of the related Receivable, (iii) the
payment terms of which have not been modified, extended or rewritten in any
manner (except for extensions, rewritings and modifications expressly permitted
hereunder) and (iv) remains in full force and effect.

“Eligible Foreign Country” means, at any time, any country that satisfies each
of the following: (i) is not a Sanctioned Country, (ii) is not the United States
of America or any territory thereof, and (iii) is either an OECD Country or an
Approved Foreign Country.

“Eligible Foreign Obligor” means an Obligor that is organized in and that has a
head office (domicile), registered office and chief executive office that is
located in an Eligible Foreign Country.

“Eligible Receivable” means, as of any date of determination, a Receivable:

(a)(i) which represents all or part of the sales price of goods or services,
sold by an Originator and billed to the related Obligor in the ordinary course
of such Originator’s business and sold or contributed to Seller pursuant to the
Purchase and Sale Agreement, (ii) for which all obligations of the Originator in
connection with which have been fully performed, (iii) no portion of which is in
respect of any amount as to which any related Obligor is permitted to withhold
payment until the occurrence of a specified event or condition (including
“guaranteed” or “conditional” sales or any performance by an Originator), (iv)
for which immediately prior to the sale or contribution thereof pursuant to the
Purchase and Sale Agreement, the underlying goods in connection with such
Receivable were owned by the Originator and not subject to any Adverse Claim
other than any Permitted Lien or other Adverse Claim that has been released, (v)
which is not issued under cash-in-advance or cash-on-account terms or (vi) which
has payment terms of not more than 120 days from the original billing date;
provided that, for the avoidance of doubt, no portion of any Receivable billed
to any Obligor for which the related goods or services have not been delivered
or performed by an Originator shall constitute an “Eligible Receivable”
(including for purposes of calculating the Net Pool Balance);

(b)for which the related Originator has recognized all of the related revenue on
its financial books and records in accordance with GAAP;

(c)which (i) constitutes an “account” or a “payment intangible”, (ii) is not
evidenced by “instruments” or “chattel paper” and (iii) does not constitute, or
arise from the sale of, “as-extracted collateral”, in each case, as defined in
the UCC;

(d)each Obligor of which is a commercial Obligor or a Governmental Authority and
is not an Excluded Obligor;

(e)no Obligor of which (i) is a Sanctioned Person, (ii) is a natural Person
acting in its individual capacity or (iii) is subject to an Event of Bankruptcy
that has occurred and is continuing;

 

13

 

 

--------------------------------------------------------------------------------

 

(f)each Obligor is organized in the United States of America or any State or
territory thereof or in an Eligible Foreign Country or State, territory,
province or any other political subdivision thereof and has provided the
Servicer with a billing address, in each case, located in the United States of
America or in an Eligible Foreign Country;

(g)no Obligor of which has an aggregate Unpaid Balance of Defaulted Receivables
included in the Receivables Pool that is more than 50% of the aggregate Unpaid
Balance of all Pool Receivables owed by such Obligor;

(h)which (i) is not a Defaulted Receivable or a Delinquent Receivable and (ii)
has not been cancelled;

(i)with regard to which the warranties of Seller in Section 7.01(j) are true and
correct;

(j)the sale, contribution, pledge or servicing of which pursuant to the Purchase
and Sale Agreement and this Agreement does not (i) violate, contravene or
conflict with any Applicable Law, (ii) violate, contravene or conflict with the
related Contract or any other applicable contracts or other restrictions, in
each case, unless UCC §§9-406 through 9-409 apply and render such restrictions
unenforceable or (iii) require the consent or approval of, or a license or
consent from, any related Obligor, any Governmental Authority or any other
Person;

(k)which is denominated and pursuant to the applicable Contract payable only in
U.S. Dollars in the United States to (i) a Collection Account at a Collection
Bank that is subject to an enforceable Account Control Agreement or (ii) so long
as the Mail-Box Eligibility Condition is then satisfied, a Mail-Box;

(l)which arises under an Eligible Contract that, together with such Receivable,
(i) is in full force and effect and constitutes the legal, valid and binding
obligation of the related Obligor, to pay such Receivable enforceable against
such Obligor in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or similar laws
relating to and limiting creditors’ rights generally and by general principles
of equity (regardless of whether enforcement is sought in a proceeding in equity
or in law), (ii) is not subject to any dispute, offset, netting, litigation,
counterclaim or defense whatsoever (including defenses arising out of violations
of usury laws) (other than potential discharge in a bankruptcy of the related
Obligor), (iii) is not subject to any Adverse Claim other than Permitted Liens
and (iv) the payments thereon are free and clear of any withholding Taxes;

(m)which together with the Contract and Related Security related thereto, does
not (i) require the consent of any related Obligor in order for the related
Originator or its assigns to sell, assign, transfer, pledge or hypothecate such
Receivable or any Related Security with respect thereto, unless UCC §§9-406
through 9-409 apply and render any such requirement unenforceable or (ii)
contravene any Applicable Law applicable thereto (including Applicable Laws
relating to usury, consumer protection, truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices

 

14

 

 

--------------------------------------------------------------------------------

 

and privacy) in any respect which could have a material adverse effect on the
value, validity, collectability or enforceability of the related Receivable or
would or could reasonably be expected to have a Material Adverse Effect and with
respect to which the origination thereof did not violate any such Applicable Law
in any material respect;

(n)which together with the Related Security with respect thereto (i) was
originated by the applicable Originator in the ordinary course of its business
and (ii) satisfies all applicable requirements of the Credit and Collection
Policy in all material respects;

(o)which together with the Contract and Related Security related thereto, has
not been modified, waived or restructured since its creation, except as
permitted pursuant to Section 9.02;

(p)with respect to which all consents, licenses, approvals or authorizations of,
or registrations or declarations with or notices to, any Governmental Authority
or other Person required to be obtained, effected or given by an Originator in
connection with the creation of such Receivable, the execution, delivery and
performance by such Originator of the related Contract or the assignment thereof
or of the Related Security with respect thereto under the Purchase and Sale
Agreement have been duly obtained, effected or given and are in full force and
effect, in each case, unless UCC §§9-406 through 9-409 apply and render such
requirement unenforceable;

(q)[Reserved];

(r)[Reserved];

(s)which represents part or all of the price of the sale of “merchandise,”
“insurance” or “services” within the meaning of Section 3(c)(5) of the
Investment Company Act and which is an “eligible asset” as defined in Rule 3a-7
under the Investment Company Act;

(t)[Reserved];

(u)which (i) does not arise from a sale of accounts made as part of a sale of a
business or constitute an assignment for the purpose of collection only, (ii) is
not a transfer of a single account made in whole or partial satisfaction of a
preexisting indebtedness or an assignment of a right to payment under a contract
to an assignee that is also obligated to perform under the contract and (iii) is
not a transfer of an interest in or an assignment of a claim under a policy of
insurance;

(v)which is not supported by any actual or inchoate mechanics, suppliers,
materialmen, laborers, employees or repairmen liens or other rights to file or
assert any of the foregoing;

(w)which does not arise in connection with the sale of any consigned goods or
finished goods which have incorporated any consigned goods into such finished
goods, in each case, except where the consignor with respect to such consigned
goods both (i) has

 

15

 

 

--------------------------------------------------------------------------------

 

received payment in full for such consigned goods and (ii) does not have any
Adverse Claim in such Receivable;

(x)which is neither (i) a Supplier Receivable nor (ii) a Chemours Receivable;

(y)which is not a Royalty Receivable; and

(z)which arises in connection with the sale of chemicals and related products.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) that, together with such Person, is treated as a
single employer under Section 414(b) or 414(c) of the Code or, solely for
purposes of Section 412 of the Code and Section 302 of ERISA, is treated as a
single employer under Section 414(m) or 414(o) of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30‑day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA), (e) the incurrence by the Parent or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Parent or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Parent or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan, (h) the receipt by the Parent or any ERISA Affiliate of any
notice, or the receipt by any Multiemployer Plan from the Parent or any of its
ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
endangered or critical status, within the meaning of Section 305 of ERISA.

“Erroneous Invoice” means, with respect to any Receivable, any invoice that was
delivered with respect thereto that included an error with respect to the
related Obligor (including its address), the related goods or similar items.

“Euro-Rate Reserve Percentage” means, the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including
without limitation, supplemental, marginal, and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:

 

16

 

 

--------------------------------------------------------------------------------

 

(a)

an involuntary proceeding shall be commenced or an involuntary petition shall be
filed seeking (i) liquidation, reorganization or other relief in respect of such
Person or its debts, or of a substantial part of its assets, under any Federal,
State or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Person or for a
substantial part of its assets, and, in any such case, (other than with respect
to an Obligor) such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

(b)

such Person shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, State or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (a) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for such Person or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding or (v) make a
general assignment for the benefit of creditors, or the board of directors (or
similar governing body) of such Person (or any committee thereof) shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (b) or in clause (a).

“Event of Termination” has the meaning specified in Section 10.01.  For the
avoidance of doubt, any Event of Termination that occurs shall be deemed to be
continuing at all times thereafter unless and until waived in accordance with
Section 14.01.

“Excess Concentration Amount” means, at any time, the sum (without duplication)
of (a) the sum of the amounts calculated with respect to each Obligor, equal to
the amount by which the aggregate Unpaid Balance of such Eligible Receivables
owed or payable by such Obligor or an Affiliate of such Obligor, exceeds the
applicable Concentration Limit at such time, (b) the Governmental Authority
Excess Concentration Amount at such time, (c) the Foreign Obligor Excess
Concentration Amount at such time, (d) the Tier 2 Foreign Obligor Excess
Concentration Amount at such time, (e) the Extended-Term Excess Concentration
Amount at such time and (f) the Consigned Goods Excess Concentration Amount at
such time.

“Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time.

“Excluded Credit Rebill Dilution” means, with respect to any Receivable, any
Dilution with respect thereto solely to the extent both (i) such Dilution
occurred solely as a result of cancelling an Erroneous Invoice and replacing it
with a Rebilled Invoice and (ii) such Erroneous Invoice and the related Rebilled
Invoice were issued during the same calendar month.

“Excluded Obligor” has the meaning specified in the Side Letter.

“Excluded Receivable” means each Receivable (without giving effect to the
exclusion of “Excluded Receivable” from the definition thereof), that either (i)
the obligor of which is an Excluded Obligor or (ii) constitutes a Royalty
Receivable.

 

17

 

 

--------------------------------------------------------------------------------

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Purchaser, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Purchaser, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Purchaser with respect to an applicable interest in its Capital or
Commitment pursuant to a law in effect on the date on which (i) such Purchaser
funds an Investment or its Commitment or (ii) such Purchaser changes its lending
office, except in each case to the extent that amounts with respect to such
Taxes were payable either to such Purchaser’s assignor immediately before such
Purchaser became a party hereto or to such Purchaser immediately before it
changed its lending office, (c) Taxes attributable to any Recipient’s failure to
comply with Section 5.03(f) and (d) any U.S. federal withholding Taxes imposed
pursuant to FATCA.

“Executive Order” means Executive Order No. 13224 on Terrorist Financings:
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
To Commit, or Support Terrorism issued on September 23, 2001.

“Exiting Group” has the meaning set forth in Section 2.02(g).

“Extended-Term Excess Concentration Amount” means, at any time, the amount (if
any) by which (a) the aggregate Unpaid Balance of all Eligible Receivables then
in the Receivables Pool, that constitute Extended-Term Receivables, exceeds (b)
5.0% of the aggregate Unpaid Balance of all Eligible Receivables then in the
Receivables Pool at such time.

“Extended-Term Receivable” means any Receivable that has payment terms of more
than 90 days from the original billing date.

“Facility Limit” means $125,000,000 as reduced from time to time pursuant to
Section 2.02(e) or increased from time to time pursuant to Section
2.02(h).  References to the unused portion of the Facility Limit shall mean, at
any time of determination, an amount equal to (x) the Facility Limit at such
time, minus (y) the sum of the Aggregate Capital plus the LC Participation
Amount.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreements
entered into in connection with the implementation of the foregoing and any
fiscal or regulatory legislation, rules or official practices implemented to
give effect to any such intergovernmental agreements.

“Federal Funds Rate” means, for any day, the per annum rate set forth in the
weekly statistical release designated as H.15(519), or any successor
publication, published by the Federal Reserve Board (including any such
successor, “H.15(519)”) for such day opposite the caption

 

18

 

 

--------------------------------------------------------------------------------

 

“Federal Funds (Effective).”  If on any relevant day such rate is not yet
published in H. 15(519), the rate for such day will be the rate set forth in the
daily statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the “Composite
3:30 p.m. Quotations”) for such day under the caption “Federal Funds Effective
Rate.”  If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged before 9:00
a.m. (New York time) on that day by each of three leading brokers of Federal
funds transactions in New York City selected by the Administrative Agent.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” has the meaning specified in Section 2.03(a).

“Fees” has the meaning specified in Section 2.03(a).

“Final Payout Date” means the date on or after the Termination Date when (i) the
Aggregate Capital has been reduced to zero and Aggregate Yield has been paid in
full, (ii) the LC Participation Amount has been reduced to zero ($0) and no
Letters of Credit issued hereunder remain outstanding and undrawn, (iii) all
other Seller Obligations (other than contingent obligations as to which no
claims have been brought) shall have been paid in full, (iv) all other amounts
owing to the Purchaser Parties and any other Seller Indemnified Party or
Affected Person hereunder and under the other Transaction Documents (other than
contingent obligations as to which no claims have been brought) have been paid
in full and (v) all accrued Servicing Fees have been paid in full.

“Financial Officer” of any Person means, the chief executive officer, the chief
financial officer, the chief accounting officer, the principal accounting
officer, the controller, the treasurer or the assistant treasurer of such
Person.

“First Data” means First Data Corporation, a Delaware corporation.

“Foreign Obligor Excess Concentration Amount” means, at any time, the amount (if
any) by which (a) the aggregate Unpaid Balance of all Eligible Receivables then
in the Receivables Pool, any Obligor of which is an Eligible Foreign Obligor,
exceeds (b) 20.0% of the aggregate Unpaid Balance of all Eligible Receivables
then in the Receivables Pool at such time.

“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied.

“Governmental Acts” has the meaning specified in Section 3.09.

“Governmental Authority” means any government or political subdivision or any
agency, authority, bureau, regulatory body, court, central bank, commission,
department or instrumentality of any such government or political subdivision,
or any other entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to

 

19

 

 

--------------------------------------------------------------------------------

 

government or any court, tribunal, grand jury or arbitrator, or any accounting
board or authority (whether or not part of a government) which is responsible
for the establishment or interpretation of national or international accounting
principles, in each case whether foreign or domestic (including any
supra-national bodies such as the European Union or the European Central Bank).

“Governmental Authority Excess Concentration Amount” means, at any time, the
amount (if any) by which (a) the aggregate Unpaid Balance of all Eligible
Receivable then in the Receivables Pool, any Obligor of which is a Governmental
Authority, exceeds (b) 5.0% of the aggregate Unpaid Balance of all Eligible
Receivables then in the Receivables Pool at such time.

“Group” means, (i) for any Conduit Purchaser, such Conduit Purchaser, together
with such Conduit Purchaser’s Related Committed Purchasers and related Group
Agent and (ii) for any other Purchaser that does not have a Related Conduit
Purchaser, such Purchaser, together with such Purchaser’s related Group Agent
and each other Purchaser for which such Group Agent acts as a Group Agent
hereunder.

“Group A Obligor” means any Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated), which on the most recent Cut-Off Date
had a short-term rating of at least:  (a) “A-1” by S&P, or if such Obligor does
not have a short-term rating from S&P, a rating of “A+” or better by S&P on such
Obligor’s, its parent’s, or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities, and (b) “P-1” by
Moody’s, or if such Obligor does not have a short-term rating from Moody’s, “A1”
or better by Moody’s on such Obligor’s, its parent’s or its majority owner’s (as
applicable) long-term senior unsecured and uncredit-enhanced debt securities;
provided, however, if such Obligor is rated by only one of such rating agencies,
then such Obligor will be a “Group A Obligor” if it satisfies either clause (a)
or clause (b) above.  Notwithstanding the foregoing, any Obligor that is a
Subsidiary of an Obligor that satisfies the definition of “Group A Obligor”
shall be deemed to be a Group A Obligor and shall be aggregated with the Obligor
that satisfies such definition for the purposes of determining clause (a) of the
definition of “Excess Concentration Amount” for such Obligors.

“Group Agent” means each Person acting as agent on behalf of a Group and
designated as the Group Agent for such Group on the signature pages to this
Agreement or any other Person who becomes a party to this Agreement as a Group
Agent for any Group pursuant to an Assignment and Acceptance Agreement or
otherwise in accordance with this Agreement.

“Group Agent’s Account” means, with respect to any Group, the account(s) from
time to time designated in writing by the applicable Group Agent to the
Administrative Agent for purposes of receiving payments to or for the account of
the members of such Group hereunder.

“Group B Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor, which
on the most recent Cut-Off Date had a short-term rating of at least:  (a) “A-2”
by S&P, or if such Obligor does not have a short-term rating from S&P, a rating
of “BBB+” or better by S&P on such Obligor’s, its parent’s or its majority
owner’s (as applicable) long-term senior unsecured and uncredit-enhanced debt
securities, and (b) “P-2” by Moody’s, or if such Obligor does not have a
short-term rating from Moody’s, “Baa1” or better by Moody’s on such Obligor’s,
its parent’s or its majority owner’s (as applicable) long-term senior unsecured
and uncredit-enhanced debt securities; provided, however,

 

20

 

 

--------------------------------------------------------------------------------

 

if such Obligor is rated by only one of such rating agencies, then such Obligor
will be a “Group B Obligor” if it satisfies either clause (a) or clause (b)
above. Notwithstanding the foregoing, any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group B Obligor” shall be deemed to be
a Group B Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining clause (a) of the definition of
“Excess Concentration Amount” for such Obligors.

“Group C Obligor” means an Obligor (or its parent or majority owner, as
applicable, if such Obligor is not rated) that is not a Group A Obligor or a
Group B Obligor, which on the most recent Cut-Off Date had a short-term rating
of at least:  (a) “A-3” by S&P, or if such Obligor does not have a short-term
rating from S&P, a rating of “BBB-” or better by S&P on such Obligor’s, its
parent’s or its majority owner’s (as applicable) long-term senior unsecured and
uncredit-enhanced debt securities, and (b) “P-3” by Moody’s, or if such Obligor
does not have a short-term rating from Moody’s, “Baa3” or better by Moody’s on
such Obligor’s, its parent’s or its majority owner’s (as applicable) long-term
senior unsecured and uncredit-enhanced debt securities; provided, however, if
such Obligor is rated by only one of such rating agencies, then such Obligor
will be a “Group C Obligor” if it satisfies either clause (a) or clause (b)
above. Notwithstanding the foregoing, any Obligor that is a Subsidiary of an
Obligor that satisfies the definition of “Group C Obligor” shall be deemed to be
a Group C Obligor and shall be aggregated with the Obligor that satisfies such
definition for the purposes of determining clause (a) of the definition of
“Excess Concentration Amount” for such Obligors.

“Group Commitment” means, with respect to any Group, at any time of
determination, the aggregate Commitments of all Committed Purchasers within such
Group.  

“Group D Obligor” means any Obligor that is not a Group A Obligor, Group B
Obligor or Group C Obligor on the most recent Cut-Off Date; provided, that any
Obligor (or its parent or majority owner, as applicable, if such Obligor is
unrated) that is rated by neither Moody’s nor S&P shall be a Group D Obligor.

“Guaranteed Obligations” has the meaning set forth in Section 15.01.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Seller or any of its Affiliates under any Transaction Document, (b) to the
extent not otherwise described in clause (a) above, Other Taxes and (c) Taxes
resulting from an Investment not to be treated according to the Intended Tax
Treatment.

“Independent Manager” means a natural person who (A) for the five-year period
prior to his or her appointment as Independent Manager of the Seller has not
been, and during the continuation of his or her service as Independent Manager
of the Seller is not: (i) an employee, director, stockholder, member, manager,
partner or officer of the Seller or any other  Chemours Party or any of their
respective Subsidiaries (other than his or her service as an Independent Manager
of the Seller); (ii) a customer or supplier of the Seller or any other Chemours
Party or any of their respective Subsidiaries (other than his or her service as
an Independent Manager of the Seller); or (iii) any member of the immediate
family of a person described in (i) or (ii); and (B) has (i) prior experience as
an Independent Manager for a corporation or limited liability company

 

21

 

 

--------------------------------------------------------------------------------

 

whose organizational or charter documents required the unanimous consent of all
independent directors or independent managers thereof before such corporation or
limited liability company could consent to the institution of bankruptcy or
insolvency proceedings against it or could file a petition seeking relief under
any applicable federal or state law relating to bankruptcy and (ii) at least
three years of employment experience with one or more entities that provide, in
the ordinary course of their respective businesses, advisory, management or
placement services to issuers of securitization or structured finance
instruments, agreements or securities.

“Information Package” means a report, in substantially the form of Exhibit G.

“Initial Schedule of Sold Receivables” means the list identifying all Sold
Receivables as of the Restatement Date, which list is attached as Schedule V
hereto.

“Intended Tax Treatment” has the meaning set forth in Section 14.14.

“Investment” means any payment of Capital to the Seller by a Purchaser pursuant
to Section 2.01(a) or 2.02.

“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.

“Investment Request” means a letter in substantially the form of Exhibit A
hereto executed and delivered by the Seller to the Administrative Agent pursuant
to Section 2.02(a).

“LC Bank” has the meaning set forth in the preamble to this Agreement.

“LC Collateral Account” means the account at any time designated as the LC
Collateral Account established and maintained by the Administrative Agent (for
the benefit of the LC Bank and the Purchasers), or such other account as may be
so designated as such by the Administrative Agent.

“LC Fee Expectation” has the meaning set forth in Section 3.05(c).

“LC Participation Amount” means at any time of determination, the sum of the
amounts then available to be drawn under all outstanding Letters of Credit.

“LC Request” means a letter in substantially the form of Exhibit A hereto
executed and delivered by the Seller to the Administrative Agent and the LC Bank
pursuant to Section 3.02(a).

“Letters of Credit” means any stand by letter of credit issued by the LC Bank at
the request of the Seller pursuant to this Agreement.

“Letter of Credit Application” has the meaning set forth in Section 3.02(a).

“LIBOR Termination Date” has the meaning set forth in Section 5.06(a).

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, charge, assignment, deposit arrangement, encumbrance, lien
(statutory or other), preference, priority or

 

22

 

 

--------------------------------------------------------------------------------

 

other security agreement, preferential arrangement or similar agreement or
arrangement of any kind or nature whatsoever, including any conditional sale or
other title retention agreement and any assignment, deposit arrangement or lease
intended as, or having the effect of, security and any filed financing statement
or other notice of any of the foregoing (whether or not a lien or other
encumbrance is created or exists at the time of the filing).

“Linked Account” means any controlled disbursement account, controlled balance
account or other deposit account maintained for any Chemours Party or any
Affiliate thereof and linked to a Collection Account by a zero balance account
connection or other automated funding mechanism or controlled balance
arrangement.

“LMIR” means for any day during any Yield Period, the interest rate per annum
determined by the Administrative Agent (which determination shall be conclusive
absent manifest error) by dividing (i) the one-month Eurodollar rate for Dollar
deposits as reported by Bloomberg Finance L.P. and shown on US0001M Screen or
any other service or page that may replace such page from time to time for the
purpose of displaying offered rates of leading banks for London interbank
deposits in U.S. Dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the Administrative Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes, by (ii) a number equal to 1.00 minus the Euro-Rate Reserve
Percentage on such day.  The calculation of LMIR may also be expressed by the
following formula:

One-month Eurodollar rate for U.S. Dollars

shown on Bloomberg US0001M Screen

or appropriate successor

LMIR   =                                                                

1.00 - Euro-Rate Reserve Percentage

LMIR shall be adjusted on the effective date of any change in the Euro-Rate
Reserve Percentage as of such effective date.  Notwithstanding the foregoing, if
LMIR as determined herein would be less than zero percent (0.00%), such rate
shall be deemed to be zero percent (0.00%) for purposes of this Agreement.

“Loss Horizon Ratio” means, as of any date of determination, a fraction
(expressed as a percentage), (a) the numerator of which is the sum of (i) the
aggregate initial Unpaid Balance of all Receivables originated by the
Originators during the five most recently ended Settlement Periods plus (ii)
half of the aggregate initial Unpaid Balance of all Receivables originated by
the Originators during the sixth preceding Settlement Period and (b) the
denominator of which is the Net Pool Balance as of the Cut-Off Date of the most
recently ended Settlement Period.

“Loss Ratio” means, as of any date of determination, a fraction (expressed as a
percentage), (a) the numerator of which is the sum of (i) the aggregate Unpaid
Balance of all Receivables as to which any payment, or part thereof, remains
unpaid for more than 120 but less than 151 days from the original due date for
such payment as of the Cut-Off Date of the most recently ended Settlement
Period, plus (without duplication) (ii) any Losses (net of recoveries) incurred
in such Settlement Period, and (b) the denominator of which is the aggregate
initial Unpaid Balance of all Receivables

 

23

 

 

--------------------------------------------------------------------------------

 

that were originated by the Originators during the calendar month that is five
calendar months before such Settlement Period.

“Loss Reserve Floor Percentage” means the largest of: (a) the sum of the five
(5) largest Obligor Percentages of the Group D Obligors, (b) the sum of the
three (3) largest Obligor Percentages of the Group C Obligors, (c) the sum of
the two (2) largest Obligor Percentages of the Group B Obligors and (d) the
largest Obligor Percentage of the Group A Obligors; provided, however, that (i)
if there is not a Group A Obligor in the Top Ten Obligors, clause (d) above
shall be calculated based on the smallest Obligor Percentage of the Top Ten
Obligors, (ii) if there are not two Group B Obligors in the Top Ten Obligors,
clause (c) above shall be calculated based on the largest Obligor Percentage of
the Group B Obligor that is in the Top Ten Obligors, if applicable, and the
smallest or two smallest, as applicable, Obligor Percentage(s) of the Top Ten
Obligors, (iii) if there are not three Group C Obligors in the Top Ten Obligors,
clause (b) above shall be calculated based on the largest or two largest, as
applicable, Obligor Percentage(s) of the Group C Obligor(s) that is in the Top
Ten Obligors, if applicable, and the smallest or two or three smallest, as
applicable, Obligor Percentage(s) of the Top Ten Obligors and (iv) if there are
not five Group D Obligors in the Top Ten Obligors, clause (a) above shall be
calculated based on the largest, two largest, three largest or four largest, as
applicable, Obligor Percentage(s) of the Group D Obligor(s) that is in the Top
Ten Obligors, if applicable, and the smallest or two or three or four or five
smallest, as applicable, Obligor Percentage(s) of the Top Ten Obligors.

“Losses” means the Unpaid Balance of any Pool Receivables that either (i) have
been, or should have been, written-off as uncollectible by Servicer in
accordance with the Credit and Collection Policy or (ii) are owed by an Obligor
of which is subject to an Event of Bankruptcy that has occurred and is
continuing.

“Mail-Box” means each post office box of the Servicer or any Originator which is
listed on Schedule II (or any replacement Schedule II hereto delivered by the
Seller to the Administrative Agent).

“Mail-Box Eligibility Condition” means, as of any date of determination, the
satisfaction of the following condition at such time: substantially all payments
and other Collections on the Pool Receivables that are received in any Mail-Box
are promptly (but in any event within two (2) Business Days after receipt)
remitted directly into a Collection Account.

“Majority Group Agents” means one or more Group Agents which in its Group, or
their combined Groups, as the case may be, have Committed Purchasers
representing more than 50% of the aggregate Commitments of all Committed
Purchasers in all Groups (or, if the Commitments have been terminated, have
Purchasers representing more than 50% of the aggregate outstanding Capital held
by all the Purchasers in all Groups).

“Material Action” is defined in the Seller’s limited liability company
agreement.

“Material Adverse Effect” means, with respect to any event or circumstance, a
material adverse effect on:

(a)(i) if a particular Person is specified, the ability of such Person to
perform its obligations under this Agreement or any other Transaction Document
to which it is a

 

24

 

 

--------------------------------------------------------------------------------

 

party or (ii) if a particular Person is not specified, the ability of any
Chemours Party to perform its obligations under this Agreement or any other
Transaction Document to which it is a party;

(b)(i) the validity or enforceability against any Chemours Party of any
Transaction Document to which it is a party or (ii) the value, validity,
enforceability or collectibility of the Pool Receivables, the Related Security
with respect thereto or, in each case, any material portion thereof, including
if such event or circumstance would materially increase the days to pay or
materially increase the amount of Dilution with respect to the Pool Receivables
or any material portion thereof;

(c)the existence, perfection, priority, enforceability or other rights and
remedies of any Purchaser Party under the Transaction Documents or associated
with its respective interest in the Sold Assets or Seller Collateral; or

(d)(i) if a particular Person is specified, the business, assets, liabilities,
property, operations or financial condition of such Person or (ii) if a
particular Person is not specified, the business, assets, liabilities,
properties, operations or financial condition of any Chemours Party.

“Material Debt” means Debt (other than the Investments, the Letters of Credit
and the Performance Guaranty), or obligations in respect of one or more hedging
agreements, of any one or more of the any Chemours Party in an aggregate
principal amount exceeding $100,000,000. For purposes of determining Material
Debt, the “principal amount” of the obligations of any Chemours Party in respect
of any hedging agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that any Chemours Party would be
required to pay if such hedging agreement were terminated at such time.

“Monthly Settlement Date” means the 20th day of each calendar month (or if such
day is not a Business Day, the next occurring Business Day); provided, however,
that the initial Monthly Settlement Date was July 22, 2019.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized statistical rating organization.

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA, that is or, within the five preceding calendar
years, was subject to ERISA and in respect of which the Parent or any of its
ERISA Affiliates is an “employer” as defined in Section 3(5) of ERISA.

“Net Pool Balance” means, at any time, an amount equal to (i) the aggregate
Unpaid Balance of all Pool Receivables that are Eligible Receivables determined
at such time, minus (ii) the Excess Concentration Amount at such time, minus
(iii) the Contractual Dilution Accrual at such time.

“Non-Consenting Purchaser” means any Purchaser that does not, or its related
Group Agent does not, approve any consent, waiver or amendment that (a) requires
the approval of all or all

 

25

 

 

--------------------------------------------------------------------------------

 

affected Purchasers, or their related Group Agents, in accordance with the terms
of Section 14.01 and (b) has been approved by the Majority Group Agents.

“Notes” means short-term promissory notes issued, or to be issued, by any
Conduit Purchaser to fund its investments in accounts receivable or other
financial assets.

“Notice Date” has the meaning set forth in Section 3.02(b).

“Obligor” means any Person obligated to make payments with respect to a
Receivable, including any guarantor thereof or co-obligor.

“Obligor Percentage” means, at any time of determination, for each Obligor, a
fraction, expressed as a percentage, (a) the numerator of which is the aggregate
Unpaid Balance of the Eligible Receivables then in the Receivables Pool of such
Obligor and its Affiliates less the amount (if any) then included in the
calculation of the Excess Concentration Amount with respect to such Obligor and
its Affiliates and (b) the denominator of which is the aggregate Unpaid Balance
of all Eligible Receivables then in the Receivables Pool at such time.

“OECD Country” means any country that has signed the Convention on the
Organisation for Economic Co-operation and Development.

“OFAC” has the meaning set forth in the definition of Sanctioned Person.

“Order” has the meaning set forth in Section 3.10.

“Original RPA” has the meaning set forth in the preliminary statements to this
Agreement.

“Originator” and “Originators” have the meaning set forth in the Purchase and
Sale Agreement, as the same may be modified from time to time by adding new
Originators or removing Originators in accordance with the terms of the Purchase
and Sale Agreement.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Transaction Document, or sold or assigned an interest in any Investment or
Transaction Document).

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes arising from any payment made
hereunder or from the execution, delivery, performance, filing, registration or
enforcement of, from the receipt or perfection of a security interest under, or
otherwise in respect of, this Agreement, the other Transaction Documents and the
other documents or agreements to be delivered hereunder or thereunder, except
any such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

“Parent” means The Chemours Company, a Delaware corporation.

 

26

 

 

--------------------------------------------------------------------------------

 

“Parent Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations or financial condition of the Parent and
its Subsidiaries, taken as a whole (excluding any matters specified in Schedule
1.02 or disclosed in the most recent annual report on Form 10-K or any quarterly
or periodic report of the Parent, in each case filed with the SEC at least five
Business Days prior to the Closing Date), (b) the ability of the Parent to
perform any of its payment obligations under the Performance Guaranty or (c) the
rights of or remedies available to the Administrative Agent or the Purchasers
under the Performance Guaranty.  

“Participant” has the meaning set forth in Section 14.03(e).

“Participant Register” has the meaning set forth in Section 14.03(f).

“Participation Advance” has the meaning set forth in Section 3.04(b).

“PATRIOT Act” has the meaning set forth in Section 14.15.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Percentage” means, at any time of determination, with respect to any Committed
Purchaser, a fraction (expressed as a percentage), (a) the numerator of which is
(i) prior to the termination of all Commitments hereunder, its Commitment at
such time or (ii) if all Commitments hereunder have been terminated, the sum of
(x) aggregate outstanding Capital of all Purchasers in such Committed
Purchaser’s Group at such time, plus (y) such Purchaser’s Pro Rata LC Share of
the LC Participation Amount at such time and (b) the denominator of which is (i)
prior to the termination of all Commitments hereunder, the aggregate Commitments
of all Committed Purchasers at such time or (ii) if all Commitments hereunder
have been terminated, the sum of (x) Aggregate Capital at such time, plus (y)
the LC Participation Amount at such time.

“Performance Guarantor” means the Parent.

“Performance Guaranty” means the Amended and Restated Performance Guaranty,
dated as of the Restatement Date, by the Performance Guarantor in favor of the
Administrative Agent for the benefit of the Secured Parties, as such agreement
may be amended, restated, supplemented or otherwise modified from time to time.

“Permitted Liens” means (a) Liens created pursuant to the Transaction Documents,
(b) inchoate Liens for Taxes, assessments or other governmental charges or
levies not yet due or that are being contested in good faith and by appropriate
proceedings in compliance with the Transaction Documents and for which adequate
reserves have been established in accordance with GAAP, but only so long as
foreclosure with respect to such Lien has not commenced and the use and value of
the property to which the Liens attach are not impaired during the pendency of
such proceedings, (c) Liens with respect to any mechanics, suppliers,
materialmen, laborers, employees, repairmen and other like Liens arising in the
ordinary course of business securing obligations that are not due and payable
and (d) bankers’ liens, rights of setoff and other similar liens existing solely
with respect to cash on deposit in a Collection Account to the extent such
liens, rights of setoff and other similar liens are not terminated pursuant to
an Account Control Agreement.

 

27

 

 

--------------------------------------------------------------------------------

 

“Person” means a natural individual, partnership, sole proprietorship,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, limited liability company, any
Governmental Authority or any other entity of whatever nature.

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Parent or any of its ERISA Affiliates is (or, if such plan
were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

“Pool Receivable” means a Receivable in the Receivables Pool.  For the avoidance
of doubt, the Pool Receivables shall include both Sold Receivables and Unsold
Receivables.

“Portion of Capital” means, with respect to any Purchaser and its related
Capital, the portion of such Capital being funded or maintained by such
Purchaser by reference to a particular interest rate basis.

“Pro Rata LC Share” shall mean, as to any Purchaser, a fraction, the numerator
of which equals the Commitment of such Purchaser at such time and the
denominator of which equals the aggregate of the Commitments of all Purchasers
at such time. For purposes of this definition, no Commitment shall be deemed to
have been reduced or terminated solely due to the occurrence of the Termination
Date.

“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
the Closing Date, among the Originators and the Seller, as such agreement may be
amended, supplemented or otherwise modified from time to time.

“Purchase and Sale Termination Event” has the meaning set forth in the Purchase
and Sale Agreement.

“Purchase and Sale Termination Date” has the meaning set forth in the Purchase
and Sale Agreement.

“Purchaser Party” means each Purchaser, the LC Bank, the Administrative Agent
and each Group Agent.

“Purchasers” means the Conduit Purchasers and the Committed Purchasers.

“Qualifying Commingling Report” has the meaning set forth in Section 9.04(d).

“Rebilled Invoice” means, with respect to any Receivable, any invoice that was
issued in replacement of a prior Erroneous Invoice.

“Receivable” means any account receivable or other right to payment from a
Person, whether constituting an account, chattel paper, payment intangible,
instrument or a general intangible, in each case, arising from the sale of
goods, provided or to be provided, or provision of services, rendered or to be
rendered, by any Originator pursuant to a Contract, including the right to
payment of any interest, finance charges, fees and other payment obligations of
such Person

 

28

 

 

--------------------------------------------------------------------------------

 

with respect thereto; provided, however, that the term “Receivable” shall not
include any Excluded Receivable.

“Receivables Pool” means, at any time of determination, all of the then
outstanding Receivables (including both Sold Receivables and Unsold Receivables)
transferred (or purported to be transferred) to the Seller pursuant to the
Purchase and Sale Agreement prior to the Termination Date.

“Recipient” means (a) the Administrative Agent, (b) any Purchaser, (c) the LC
Bank or (d) any Group Agent, as applicable.

“Records” means all Contracts and other documents, instruments, books, records,
purchase orders, agreements, reports and other information (including computer
programs, tapes, disks, other information storage media, data processing
software and related property and rights) prepared or maintained by any Chemours
Party with respect to, or that evidence or relate to, the Pool Receivables, the
Obligors of such Pool Receivables, any Related Security or the origination,
collection or servicing of any of the foregoing.

“Reduction” has the meaning set forth in Section 4.01(d)(i).

“Reduction Notice” means a letter in substantially the form of Exhibit B hereto
executed and delivered by the Seller to the Administrative Agent pursuant to
Section 2.02(d).

“Register” has the meaning set forth in Section 14.03(c).

“Reimbursement Obligation” has the meaning of set forth in Section 3.04(a).

“Related Committed Purchaser” means with respect to any Conduit Purchaser, each
Committed Purchaser listed as such for each Conduit Purchaser as set forth on
the signature pages of this Agreement or in any Assignment and Acceptance
Agreement.

“Related Conduit Purchaser” means, with respect to any Committed Purchaser, each
Conduit Purchaser which is, or pursuant to any Assignment and Acceptance
Agreement or otherwise pursuant to this Agreement becomes, included as a Conduit
Purchaser in such Committed Purchaser’s Group, as designated on its signature
page hereto or in such Assignment and Acceptance Agreement or other agreement
executed by such Committed Purchaser, as the case may be.

“Related Security” means, with respect to any Receivable:

(a)all of the Seller’s and each Originator’s interest in any goods (including
returned goods), and documentation of title evidencing the shipment or storage
of any goods (including returned goods), the sale of which gave rise to such
Receivable;

(b)all instruments and chattel paper that may evidence such Receivable;

(c)all other security interests or liens and property subject thereto from time
to time purporting to secure payment of such Receivable, whether pursuant to the
Contract

 

29

 

 

--------------------------------------------------------------------------------

 

related to such Receivable or otherwise, together with all UCC financing
statements or similar filings relating thereto;

(d)all of the Seller’s and each Originator’s rights, interests and claims under
all insurance contracts and insurance payments with respect to, or otherwise
allocable to, such Receivable or any property that generated such Receivable;

(e)all of the Seller’s and each Originator’s rights, interests and claims under
the related Contracts and all supporting obligations, guaranties, indemnities,
letters of credit (including any letter of credit rights), insurance and other
agreements (including the related Contract) or arrangements of whatever
character from time to time supporting or securing payment of such Receivable or
otherwise relating to such Receivable, whether pursuant to the Contract related
to such Receivable or otherwise;

(f)all books and records of the Seller and each Originator to the extent related
to any of the foregoing, including all Records related to the foregoing;

(g)all of the Seller’s rights, interests and claims under the Purchase and Sale
Agreement and the other Transaction Documents as it relates to such Receivable;
and

(h)all Collections of such Receivable and other proceeds (as defined in the UCC)
of any of the foregoing.

“Release” has the meaning set forth in Section 4.01(a).

“Reliant Trust” means Reliant Trust.

“Representatives” has the meaning set forth in Section 14.06(c).

“Required Reserve Percentage” means, on any day, the sum of (a) the Yield
Reserve Percentage, plus (b) the greater of (i) the sum of (A) the Dynamic Loss
Reserve Percentage, plus (B) the Dilution Reserve Percentage and (ii) the sum of
(A) the Loss Reserve Floor Percentage, plus (B) the Dilution Reserve Floor
Percentage.

“Required Reserves” means, on any day, an amount determined as follows:

RRP x NPB  

where:

 

RRP

=the Required Reserve Percentage on such day; and

 

NPB

=the Net Pool Balance on such day.

 

“Responsible Officer” means the chief executive officer, president, general
counsel, any vice president, the chief financial officer, the controller, the
treasurer or the assistant treasurer or other similar officer of the applicable
Chemours Party or any employee of any Chemours Party responsible for the
administration of the obligations of any Chemours Party under this Agreement or
any other Transaction Document.

 

30

 

 

--------------------------------------------------------------------------------

 

“Restatement Date” means March 9, 2020.

“Royalty Receivables” means any right to payment of a monetary obligation owed
to any Originator that satisfies each of the following:  (i) it is in respect of
licensing the right to a third party to modify or adapt a work or portion
thereof, or to incorporate portions of a work in another work, for resale or
relicensing to the third party’s customers, (ii) it is designated with the
Royalty Receivables Account Code in such Originator’s general ledger accounting
system and (iii) the obligor thereof has not been instructed by any Chemours
Party or any Subsidiary thereof to remit payment with respect thereto to any
Collection Account.

“Royalty Receivables Account Code” has the meaning specified in the Side Letter
(including any replacement schedule thereto delivered by the Seller to the
Administrative Agent).

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, and any successor thereto that is a nationally recognized
statistical rating organization.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions, including, without limitation, as of the
Closing Date, Cuba, Crimea (Ukraine), Iran, Sudan, Syria and North Korea.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) (or any successor
thereto) or the U.S. Department of State, available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time and any other Person listed in any
Sanctions-related list of the United Nations Security Council, the European
Union or any EU member state; (b) that is fifty-percent or more owned, directly
or indirectly, in the aggregate by one or more Persons described in clause (a)
above; (c) that is organized under the laws of or resident in a Sanctioned
Country; or (d) (i) an agency of the government of a Sanctioned Country or (ii)
an organization controlled by a Sanctioned Country.

“Sanctions” means the laws, rules, regulations and executive orders promulgated
or administered to implement economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time (a) by the United States
government, including those administered by OFAC, the US State Department, the
US Department of Commerce or the US Department of the Treasury, or (b) by the
United Nations Security Council, the European Union or Her Majesty’s Treasury of
the United Kingdom.

“Scheduled Termination Date” means March 5, 2021, as such date may be extended
from time to time pursuant to Section 2.02(g).

“SEC” means the U.S. Securities and Exchange Commission or any successor
governmental agencies.

“Secured Parties” means each Purchaser Party, each Seller Indemnified Party and
each Affected Person.

 

31

 

 

--------------------------------------------------------------------------------

 

“Securities Act” means the Securities Act of 1933, as amended or otherwise
modified from time to time.

“Security” is defined in Section 2(a)(1) of the Securities Act.

“Seller” has the meaning specified in the preamble to this Agreement.

“Seller Collateral” has the meaning set forth in Section 15.09.

“Seller Event of Bankruptcy” means an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Seller or its debts, or of a
substantial part of its assets, under any Federal, State or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Seller or for a substantial part of its assets.

“Seller Guaranty” has the meaning set forth in Section 15.01.

“Seller Indemnified Amounts” has the meaning set forth in Section 13.01(a).

“Seller Indemnified Party” has the meaning set forth in Section 13.01(a).

“Seller Obligation Final Due Date” means the date that (i) is thirty (30) days
following the Scheduled Termination Date or (ii) such earlier date on which the
Aggregate Capital becomes due and payable pursuant to Section 10.01.

“Seller Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Seller to any Purchaser Party, Seller Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all obligations of the Seller in
respect of the Seller Guaranty and the payment of all Capital, Yield,
reimbursement for drawings under the Letters of Credit, all Fees and all other
amounts due or to become due under the Transaction Documents (whether in respect
of fees, costs, expenses, indemnifications or otherwise), including interest,
fees and other obligations that accrue after the commencement of any Event of
Bankruptcy with respect to the Seller (in each case whether or not allowed as a
claim in such proceeding).

“Servicer” has the meaning set forth in the preamble to this Agreement.

“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).

“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).

“Servicer Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property, operations or financial condition of the Parent and
its Subsidiaries, taken as a whole (excluding any matters specified in Schedule
1.02 or disclosed in the most recent annual report on Form 10-K or any quarterly
or periodic report of the Parent, in each case filed with the

 

32

 

 

--------------------------------------------------------------------------------

 

SEC at least five Business Days prior to the Closing Date), (b) the ability of
the Servicer to perform any of its obligations under this Agreement or any other
Transaction Document to which it is a party or (c) the rights of or remedies
available to the Administrative Agent or the Purchasers under this Agreement or
any other Transaction Document to which the Servicer is a party.

“Servicer’s Account” has the meaning specified in the Side Letter (including any
replacement schedule thereto delivered by the Seller to the Administrative
Agent).

“Servicing Fee” means the fee referred to in Section 9.07(a) of this Agreement.

“Servicing Fee Rate” means the rate referred to in Section 9.07(a) of this
Agreement.

“Settlement Date” means with respect to any Portion of Capital for any Yield
Period or any Yield or Fees, (i) so long as no Event of Termination has occurred
and is continuing and the Termination Date has not occurred, the Monthly
Settlement Date and (ii) on and after the Termination Date or if an Event of
Termination has occurred and is continuing, each day selected from time to time
by the Administrative Agent (with the consent or at the direction of the
Majority Group Agents) (it being understood that the Administrative Agent (with
the consent or at the direction of the Majority Group Agents) may select such
Settlement Date to occur as frequently as daily), or, in the absence of such
selection, the Monthly Settlement Date.

“Settlement Item” means (i) each check or other payment order drawn on or
payable against any Linked Account, which the applicable depository bank takes
for deposit or value, cashes or exchanges for a cashier’s check or official
check in the ordinary course of business, and which is presented for settlement
against a Collection Account, (ii) each check or other payment order drawn on or
payable against a Collection Account, which the applicable depository bank takes
for deposit or value, assures payment pursuant to a banker’s acceptance, cashes
or exchanges for a cashier’s check or official check in the ordinary course of
business, (iii) each ACH credit entry initiated by such depository bank, as
originating depository financial institution, on behalf of Seller, as originator
and (iv) any other payment order drawn on or payable against a Collection
Account.

“Settlement Item Amounts” means the face amount of each Settlement Item.

“Settlement Period” means:

(a)

the period from the Closing Date to the end of July 2019; and

(b)

thereafter, each subsequent calendar month;

provided, that the last Settlement Period shall end on the Final Payout Date.

“Side Letter” means that certain second amended and restated letter agreement,
dated as of the Restatement Date, among the Seller, the Servicer and the
Administrative Agent.

“Sold Assets” has the meaning set forth in Section 2.01(b).

 

33

 

 

--------------------------------------------------------------------------------

 

“Sold Receivables” means, collectively, (i) the Pool Receivables specified as
“Sold Receivables” on the Initial Schedule of Sold Receivables, (ii) all
additional Pool Receivables specified as “Sold Receivables” on the Weekly Sold
Receivables Reports delivered hereunder and (iii) all additional Pool
Receivables designated as “Sold Receivables” and transferred by the Seller
pursuant to Section 2.01(b).

“Sold Receivables Deficit” means, at any time of determination, the amount, if
any, by which (a) the Aggregate Capital at such time, exceeds (b) an amount
equal to the aggregate Unpaid Balance of all Sold Receivables at such time.

“Sold Receivables Threshold” means $500,000.

“Solvent” means, with respect to any Person and as of any particular date, (i)
the fair value of the assets of such Person, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
such Person; (ii) the present fair saleable value of the property of such Person
will be greater than the amount that will be required to pay the probable
liabilities of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) such Person will be able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) such Person will not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are currently conducted and are proposed to be
conducted.

“Subject Consigned Goods Balance” means, as of any date of determination, the
aggregate outstanding amount owing by the Chemours Parties to the Subject
Consigned Goods Provider at such time with respect to a transaction involving
the purchase or other acquisition of goods by the Chemours Parties from the
Subject Consigned Goods Provider.

“Subject Consigned Goods Acquisition Amount” means, as of any date of
determination, an amount equal to the aggregate purchase price of all goods
purchased or otherwise acquired by the Chemours Parties from the Subject
Consigned Goods Provider during the four most recently ended Settlement Periods;
provided that for purposes of this calculation, the aggregate purchase price of
all such goods during the earliest Settlement Period of any such period of four
Settlement Periods shall be divided in half.

“Subject Consigned Goods Provider” has the meaning specified in the Side Letter.

“Subject Consigned Goods Trigger Event” means, as of any date of determination,
the occurrence of any of the following events: (a) the Subject Consigned Goods
Balance exceeds the Subject Consigned Goods Acquisition Amount or (b) any
Consigned Goods Litigation has occurred and is continuing; provided that a
Subject Consigned Goods Trigger Event will not exist if there is no effective
UCC-1 financing statement filed in the applicable filing office naming the
Subject Consigned Goods Provider as secured party and any Chemours Party as
debtor or any such effective UCC-1 financing statement has been amended in a
manner consented to in writing by the Administrative Agent.

“Subject Financing Statement” means the UCC-1 financing statement of the Subject
Consigned Goods Provider disclosed to the Administrative Agent prior to the date
hereof.

 

34

 

 

--------------------------------------------------------------------------------

 

“Sub-Servicer” has the meaning set forth in Section 9.01(d).

“Subsidiary” means, with respect to any Person: (a) any corporation,
association, or other business entity (other than a partnership, joint venture,
limited liability company or similar entity) of which more than 50% of the total
voting power of shares of Capital Stock entitled (without regard to the
occurrence of any contingency) to vote in the election of directors, managers or
trustees thereof is at the time of determination owned or controlled, directly
or indirectly, by such Person or one or more of the other Subsidiaries of that
Person or a combination thereof and (b) any partnership, joint venture, limited
liability company or similar entity of which (A) more than 50% of the voting
interests or general partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof whether in the form of
membership, general, special or limited partnership or otherwise and (B) such
Person or any Subsidiary of such Person is a controlling general partner or
otherwise controls such entity.

“Supplier Receivable” means any Pool Receivable owed by any Obligor that both
(i) is a material supplier (or an Affiliate thereof) to any Chemours Party or
any of its Subsidiaries and (ii) for which any Chemours Party or any of its
Subsidiaries has established any offset or netting arrangements (including
customer deposits and advance payments (including payments relating to unearned
revenues)) with such Obligor.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, assessments, fees, charges or withholdings (including backup
withholding) imposed by any Governmental Authority and all interest, penalties,
additions to tax and any similar liabilities with respect thereto.

“TD Bank” has the meaning set forth in the preamble to this Agreement.

“Termination Date” means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the “Termination Date” is declared or deemed to have
occurred under Section 10.01 and (c) the date selected by the Seller on which
all Commitments have been reduced to zero pursuant to Section 2.02(e).

“Tier 1 Foreign Countries” means the countries designed as “Tier 1” in Schedule
IV.

“Tier 1 Eligible Foreign Obligor” means an Obligor that is organized in and that
has a head office (domicile), registered office and chief executive office that
is located in a Tier 1 Foreign Country.

“Tier 2 Foreign Countries” means the countries designed as “Tier 2” in Schedule
IV.

“Tier 2 Eligible Foreign Obligor” means an Obligor that is organized in and that
has a head office (domicile), registered office and chief executive office that
is located in a Tier 2 Foreign Country.

“Tier 2 Foreign Obligor Excess Concentration Amount” means, at any time, the
amount (if any) by which (a) the aggregate Unpaid Balance of all Eligible
Receivables then in the Receivables

 

35

 

 

--------------------------------------------------------------------------------

 

Pool, any Obligor of which is a Tier 2 Eligible Foreign Obligor, exceeds (b)
5.0% of the aggregate Unpaid Balance of all Eligible Receivables then in the
Receivables Pool at such time.

“Top Ten Obligor” means, at any time of determination, the Obligors that have
the ten largest Obligor Percentages at such time.

“Transaction Documents” means this Agreement, the Purchase and Sale Agreement,
the Account Control Agreements, the Fee Letter, the Performance Guaranty, the
Side Letter and all other certificates, instruments, UCC financing statements,
reports, notices, agreements and documents executed or delivered under or in
connection with this Agreement, in each case as the same may be amended,
supplemented or otherwise modified from time to time in accordance with this
Agreement.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.

“Unmatured Event of Termination” means any event which, with the giving of
notice or lapse of time, or both, would become an Event of Termination.

“Unpaid Balance” means, at any time of determination, with respect to any
Receivable, the then outstanding principal balance thereof.

“Unsold Receivables” means, at any time, all Pool Receivables that are not then
Sold Receivables.

“U.S. Dollars” means dollars in lawful money of the United States of America.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 5.03(f)(ii)(B)(3).

“Voting Stock” of any Person means the common stock of such Person and any other
security of, or ownership interest in, such Person having ordinary voting power
to elect a majority of the board of directors (or other Persons serving similar
function) of such Person.

“Weekly Sold Receivables Report” means a report, in substantially the form of
Exhibit J hereto.

“Weekly Reporting Date” means the third Business Day of each calendar week.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Seller and the Administrative Agent.

“Yield” means an amount payable to each Purchaser in respect of its Capital
accruing on each day when such Purchaser has Capital outstanding, which amount
for any Purchaser’s Capital (or portion thereof) for any day during any Yield
Period (or portion thereof) is the amount accrued

 

36

 

 

--------------------------------------------------------------------------------

 

on such Capital (or portion thereof) during such Yield Period (or portion
thereof) in accordance with Section 2.03(b).

“Yield Period” means, with respect to any Purchaser’s Capital (or any portion
thereof), (a) before the Termination Date: (i) initially, the period commencing
on the date of the Investment pursuant to which such Capital (or portion
thereof) is funded by a Purchaser to the Seller pursuant to Section 2.01 (or in
the case of any fees payable hereunder, commencing on the Closing Date) and
ending on (but not including) the end of the applicable Settlement Period and
(ii) thereafter, each Settlement Period and (b) on and after the Termination
Date, such period (including a period of one day) as shall be selected from time
to time by the Administrative Agent (with the consent or at the direction of the
Majority Group Agents) or, in the absence of any such selection, each Settlement
Period.

“Yield Rate” means, for any day in any Yield Period for any Purchaser’s Capital
(or any portion thereof), subject to Section 5.04 and 5.06, LMIR;

provided, however, that the “Yield Rate” for any Purchaser’s Capital (or any
portion thereof) on any day while an Event of Termination has occurred and is
continuing shall be an interest rate per annum equal the sum of 2.00% per annum
plus the greater of (i) LMIR in effect on such day, and (ii) the Base Rate in
effect on such day; provided, further, that no provision of this Agreement shall
require the payment or permit the collection of Yield in excess of the maximum
permitted by Applicable Law; and provided, further, that Yield for any Capital
(or such portion thereof) shall not be considered paid by any distribution to
the extent that at any time all or a portion of such distribution is rescinded
or must otherwise be returned for any reason.

“Yield Reserve Percentage” means on any day an amount determined as follows:

SF x DSO x (BR + SFR)

360

where:

 

SF

=1.5;

 

BR

=the Base Rate on such day;

 

SFR

=the Servicing Fee Rate; and

 

DSO

=the Days’ Sales Outstanding for the most recently ended Settlement Period.

SECTION 1.02.  Other Interpretative Matters.  All accounting terms not
specifically defined herein shall be construed in accordance with GAAP.  All
terms used in Article 9 of the UCC in the State of New York and not specifically
defined herein, are used herein as defined in such Article 9.  Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”,
“Exhibit” or “Annex” shall mean articles and sections of, and schedules,
exhibits and annexes to, this Agreement.  For purposes of this Agreement, the
other Transaction Documents and all certificates and other documents delivered
pursuant hereto or thereto, unless the context otherwise requires: (a)
references to any amount as on deposit or outstanding on any particular date
means such amount at the close of business on such day; (b) the words “hereof,”
“herein” and “hereunder” and words of similar import refer to such agreement (or
the certificate or other

 

37

 

 

--------------------------------------------------------------------------------

 

document in which they are used) as a whole and not to any particular provision
of such agreement (or such certificate or document); (c) references to any
Section, Schedule or Exhibit are references to Sections, Schedules and Exhibits
in or to such agreement (or the certificate or other document in which the
reference is made), and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (d) the
term “including” means “including without limitation”; (e) references to any
Applicable Law refer to that Applicable Law as amended from time to time and
include any successor Applicable Law; (f) references to any agreement refer to
that agreement as from time to time amended, restated or supplemented or as the
terms of such agreement are waived or modified in accordance with its terms; (g)
references to any Person include that Person’s permitted successors and assigns;
(h) headings are for purposes of reference only and shall not otherwise affect
the meaning or interpretation of any provision hereof; (i) unless otherwise
provided, in the calculation of time from a specified date to a later specified
date, the term “from” means “from and including”, and the terms “to” and “until”
each means “to but excluding”; (j) terms in one gender include the parallel
terms in the neuter and opposite gender; (k) references to any amount as on
deposit or outstanding on any particular date means such amount at the close of
business on such day; (l) if any calculation to be made hereunder refers to a
Settlement Period (or any portion thereof) that would have occurred prior to the
Closing Date, such reference shall be deemed to be a reference to a calendar
month; and (m) the term “or” is not exclusive.

SECTION 1.03.  Amendment and Restatement; No Novation.  Effective as of the
Restatement Date, the Original RPA is amended and restated as set forth in this
Agreement.  It is the intent of the parties hereto that this Agreement (i) shall
re-evidence the Seller Obligations under the Original RPA, (ii) is entered into
in substitution for, and not in payment of, the Seller Obligations under the
Original RPA and (iii) does not constitute a novation of any of the Seller
Obligations which was evidenced by the Original RPA or any of the other
Transaction Documents.  For the avoidance of doubt, (w) the parties hereto
acknowledge the Investments and payments of Capital made by the Purchasers to
the Seller from time to time prior to the Restatement Date under (and as defined
in) the Original RPA, and any such Capital outstanding under the Original RPA as
of the Restatement Date shall constitute Capital outstanding under this
Agreement for all purposes, (x) the parties hereto acknowledge any Letters of
Credit outstanding under the Original RPA as of the Restatement Date shall
constitute Letters of Credit outstanding under this Agreement for all purposes,
(y) any accrued and unpaid Yield and Fees outstanding under the Original
Agreement on the Restatement Date shall constitute accrued and unpaid Yield and
Fees outstanding under this Agreement, and (z) the parties hereto acknowledge
the sales, assignments and transfers by the Seller to the Administrative Agent
(for the benefit of the Purchasers) of Receivables and other Sold Assets from
time to time prior to the Restatement Date under the Original RPA, and such
sales are hereby ratified and confirmed.

SECTION 1.04.  Sale and Purchase of Unsold Receivables.  On the Restatement
Date, concurrently with the effectiveness of this Agreement on a one-time basis,
the Administrative Agent and the Purchasers hereby sell, transfer and assign to
the Seller, and the Seller hereby purchases and assumes, all their respective
right, title and interest in, to and under the Unsold Receivables in existence
on the Restatement Date, together with all Related Security with respect
thereto.  In consideration for such sale, transfer and assignment, any and all
obligations (including any payment obligations) of the Administrative Agent and
any Purchaser, and any rights of the

 

38

 

 

--------------------------------------------------------------------------------

 

Seller, in respect of any Deferred Purchase Price under (and as defined in) the
Original RPA are hereby irrevocably terminated and extinguished, and such
Deferred Purchase Price shall be deemed to have been paid in full for all
purposes.  For the avoidance of doubt, the foregoing shall not derogate from the
Seller’s grant of a security interest in the foregoing Unsold Receivables and
Related Security pursuant to Section 15.09 hereof.  The sale, transfer and
assignment pursuant to this Section shall be not be construed to limit, or
otherwise derogate from, any of the Administrative Agent’s or the Purchasers’
rights and interests (including any security interests), or any obligations or
liabilities of the Seller or the Servicer (or any of their Affiliates), in
either case, in, in respect of or with respect to the Unsold Receivables or
Related Security under this Agreement and the other Transaction Documents.

ARTICLE II

TERMS OF THE PURCHASES AND INVESTMENTS

SECTION 2.01.  Purchase Facility.  

(a)Investments.  Upon a request by the Seller pursuant to Section 2.02, and on
the terms and subject to the conditions hereinafter set forth, the Conduit
Purchasers, ratably, in accordance with the aggregate of the Commitments of the
Related Committed Purchasers with respect to each such Conduit Purchaser,
severally and not jointly, may, in their sole discretion, make payments of
Capital to the Seller on a revolving basis, and if and to the extent any Conduit
Purchaser does not make any such payment of Capital or if any Group does not
include a Conduit Purchaser, the Related Committed Purchaser(s) for such Conduit
Purchaser or the Committed Purchaser for such Group, as the case may be, shall,
ratably in accordance with their respective Commitments, severally and not
jointly, make such payment of Capital to the Seller, in either case, from time
to time during the period from the Restatement Date to the Termination
Date.  Each such payment of Capital by a Purchaser to the Seller shall
constitute an Investment hereunder for all purposes.  Under no circumstances
shall any Purchaser be obligated to make any Investment if, after giving effect
thereto:

(i)the Aggregate Capital plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii)the sum of (A) the Capital of such Purchaser, plus (B) the aggregate
outstanding Capital of each other Purchaser in its Group, plus (C) such
Purchaser’s Pro Rata LC Share of the LC Participation Amount, would exceed the
Group Commitment of such Purchaser’s Group;

(iii)if such Purchaser is a Committed Purchaser, the aggregate outstanding
Capital of such Committed Purchaser would exceed its Commitment; or

(iv)the Aggregate Capital plus the Adjusted LC Participation Amount would exceed
the Capital Coverage Amount at such time.

(b)Sale of Receivables and Other Sold Assets.  In consideration of the
Purchasers’ respective agreements to make Investments in accordance with the
terms hereof, the Seller, on the Restatement Date, on the date of each
Investment and on each other date occurring

 

39

 

 

--------------------------------------------------------------------------------

 

on or prior to the Termination Date, hereby sells, assigns and transfers to the
Administrative Agent (for the ratable benefit of the Purchasers according to
their Capital as increased or reduced from time to time hereunder), all of the
Seller’s right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising (collectively, the “Sold
Assets”): (i) all Sold Receivables, (ii) all Related Security with respect to
such Sold Receivables, (iii) all Collections with respect to such Sold
Receivables and (iv) all proceeds of the foregoing.  Such sales, assignments and
transfers by the Seller shall, in each case, occur and be deemed to occur for
all purposes in accordance with the terms hereof automatically without further
action, notice or consent of any party.

(c)Intended Characterization as a Purchase and Sale.  It is the intention of the
parties to this Agreement that the transfer and conveyance of the Seller’s
right, title and interest in, to and under the Sold Assets to the Administrative
Agent (for the ratable benefit of the Purchasers according to their Capital as
increased or reduced from time to time hereunder) pursuant to this Agreement
shall constitute a purchase and sale and not a pledge for security, and such
purchase and sale of the Sold Assets hereunder shall be treated as a sale for
all purposes (except as provided in Sections 2.01(d) and 14.14).  For the
avoidance of doubt, this clause (c) shall not be construed to limit or otherwise
modify Section 5.05 or any rights, interests, liabilities or obligations of any
party thereunder.

(d)Obligations Not Assumed.  Notwithstanding any provision contained in this
Agreement or any other Transaction Document to the contrary, the foregoing sale,
assignment, transfer and conveyance set forth in Section 2.01(b) does not
constitute, and is not intended to result in, the creation or an assumption by
the Administrative Agent, any Group Agent or any Purchaser of any obligation or
liability of the Seller, any Originator, the Servicer, or any other Person under
or in connection with all, or any portion of, any Sold Assets, all of which
shall remain the obligations and liabilities of the Seller, the Originators, the
Servicer and such other Persons, as applicable.

(e)Selection, Designation and Reporting of Sold Receivables.  The Seller (or the
Servicer on its behalf) shall select and identify from the Pool Receivables all
Sold Receivables to be sold pursuant to Section 2.01(b) in its sole discretion;
provided, however, that (i) the Seller shall ensure that each Sold Receivable is
an Eligible Receivable on the date when first included as a Sold Receivable,
(ii) the Seller shall select Sold Receivables from the Pool Receivables on an
invoice-by-invoice basis, and the Seller shall transfer pursuant to
Section 2.01(b) 100% of its interest in any invoice that reflects Sold
Receivables, such that all Receivables reflected or evidenced by such an invoice
shall be included as Sold Receivables, and (iii) the Seller shall not permit the
aggregate Unpaid Balance of Sold Receivables to exceed the Aggregate Capital at
any time.  The Seller shall maintain (or cause the Servicer to maintain) books
and records sufficient to readily identify the Sold Receivables.  The Seller and
Servicer shall cause all Sold Receivables to be identified on each Weekly Sold
Receivables Report delivered hereunder.  In the event that any Weekly Sold
Receivables Report identifies any Sold Receivables Deficit in excess of the Sold
Receivables Threshold, the Seller shall promptly, but in any event within two
(2) Business Days following the related Weekly Reporting Date, (i) designate
additional Pool Receivables as Sold Receivables and/or (ii) reduce the
outstanding Capital of the Purchasers in accordance with Section 2.02(d), in
each case, in an amount necessary to eliminate the related Sold Receivables
Deficit.

 

40

 

 

--------------------------------------------------------------------------------

 

SECTION 2.02.  Making Investments; Return of Capital.  

(a)Each Investment hereunder shall be made on at least two (2) Business Days’
prior written request from the Seller to the Administrative Agent in the form of
an Investment Request attached hereto as Exhibit A.  Each such request for an
Investment shall be made no later than 2:00 p.m. (New York City time) on a
Business Day (it being understood that any such request made after such time
shall be deemed to have been made on the following Business Day) and shall
specify (i) the amount of Capital requested (which amount shall (x) not be less
than $1,000,000 and shall be an integral multiple of $100,000 and (y) not cause
the aggregate Unpaid Balance of all Sold Receivables (after giving effect to the
addition of Pool Receivables to the Sold Receivables in connection with such
Investment) to exceed the Aggregate Capital), (ii) the allocation of such amount
among the Groups (which shall be ratable based on the Group Commitments), (iii)
the account to which the Capital of such Investment shall be distributed and
(iv) the date such requested Investment is to be made (which shall be a Business
Day).

(b)On the date of each Investment specified in the applicable Investment
Request, the Purchasers shall, upon satisfaction of the applicable conditions
set forth in Article VI and pursuant to the other conditions set forth in this
Article II, make available to the Seller in same day funds an aggregate amount
equal to the amount of Capital requested, at the account set forth in the
related Investment Request.

(c)Each Committed Purchaser’s obligation shall be several, such that the failure
of any Committed Purchaser to make available to the Seller any funds in
connection with any Investment shall not relieve any other Committed Purchaser
of its obligation, if any, hereunder to make funds available on the date such
Investments are requested (it being understood, that no Committed Purchaser
shall be responsible for the failure of any other Committed Purchaser to make
funds available to the Seller in connection with any Investment hereunder).

(d)The Seller shall return in full the outstanding Capital of each Purchaser on
the Seller Obligation Final Due Date.  Prior thereto, the Seller shall (i) on
each Settlement Date, reduce the outstanding Capital of the Purchasers to the
extent required under Section 4.01 and otherwise in accordance with such Section
4.01 (subject to the priorities for payment set forth therein) and (ii) no later
than two (2) Business Days following each Weekly Reporting Date, if any Sold
Receivables Deficit exceeds the Sold Receivables Threshold, reduce the
outstanding Capital of the Purchasers to the extent required to cure any Sold
Receivables Deficit after giving effect to the designation of any Pool
Receivables as Sold Receivables in accordance with Section 2.01(e), in each
case, by paying the amount of such reduction to the Purchasers in accordance
with Section 4.02.  Notwithstanding the foregoing, the Seller, in its
discretion, and without the payment of any penalty or premium, shall have the
right to reduce, in whole or in part by payment in accordance with Section 4.02,
of the outstanding Capital of the Purchasers on any Business Day upon two (2)
Business Days’ prior written notice thereof to the Administrative Agent in the
form of a Reduction Notice attached hereto as Exhibit B; provided, however, that
(i) each such reduction shall be in a minimum aggregate amount of $1,000,000 and
shall be an integral multiple of $100,000; provided, however that
notwithstanding the foregoing, a reduction may be in an amount necessary to
reduce any Capital Coverage Deficit or Sold Receivables Deficit existing at such
time to zero, and (ii) any accrued Yield and Fees and any associated Breakage
Fees in respect of the portion(s) of Capital

 

41

 

 

--------------------------------------------------------------------------------

 

so reduced shall be paid on the immediately following Settlement Date (to the
extent such prepayment date is not a Settlement Date).

(e)The Seller may terminate the Facility Limit in whole or ratably reduce the
Facility Limit in part, at any time upon at least ten (10) Business Days’ (in
the case of a termination or reduction to zero) or two Business Days’ (in the
case of any partial reduction in the Facility Limit), in each case, prior
written notice to the Administrative Agent.  Each partial reduction in the
Facility Limit shall be in a minimum aggregate amount of $5,000,000 or integral
multiples of $1,000,000 in excess thereof, and no such partial reduction shall
reduce the Facility Limit to an amount less than $75,000,000.  In connection
with any partial reduction in the Facility Limit, the Commitment of each
Committed Purchaser shall be ratably reduced.  Each such notice shall be in the
form of a Commitment Reduction Notice attached hereto as Exhibit D and no more
than one Commitment Reduction Notice may be delivered during any calendar
quarter.

(f)In connection with any reduction of the Commitments, the Seller shall remit
to the Administrative Agent (i) instructions regarding such reduction and (ii)
for payment to the Purchasers, cash in an amount sufficient to pay (A) Capital
of Purchasers in each Group in excess of the Group Commitment of such Group
(after giving effect to such reduction) and (B) all other outstanding Seller
Obligations with respect to such reduction (determined based on the ratio of the
reduction of the Commitments being effected to the amount of the Commitments
prior to such reduction or, if the Administrative Agent reasonably determines
that any portion of the outstanding Seller Obligations is allocable solely to
that portion of the Commitments being reduced or has arisen solely as a result
of such reduction, all of such portion) including, without duplication, any
associated Breakage Fees.  Upon receipt of any such amounts, the Administrative
Agent shall apply such amounts first to the reduction of the outstanding
Capital, and second to the payment of the remaining outstanding Seller
Obligations with respect to such reduction, including any Breakage Fees, by
paying such amounts to the Purchasers.

(g)Provided that no Event of Termination or Unmatured Event of Termination has
occurred and is continuing, the Seller may from time to time advise the
Administrative Agent and the LC Bank in writing of its desire to extend the
Scheduled Termination Date for an additional 364 day period, provided that such
request is made not more than sixty (60) days prior to, and not less than thirty
(30) days prior to, the then current Scheduled Termination Date.  The
Administrative Agent, the LC Bank and each Committed Purchaser (or its Group
Agent on its behalf) shall notify the Seller and the Administrative Agent in
writing whether or not such Person is agreeable to such extension (it being
understood that the Administrative Agent, the LC Bank and the Committed
Purchasers may accept or decline such a request in their sole discretion and on
such terms as they may elect) not less than fifteen (15) days prior to the then
current Scheduled Termination Date; provided, however, that if the
Administrative Agent, the LC Bank or any Committed Purchaser fails to so notify
the Seller and the Administrative Agent, the Administrative Agent, the LC Bank
or such Committed Purchaser, as the case may be, shall be deemed to have
declined such extension.  In the event that the Administrative Agent, the LC
Bank and one or more Committed Purchasers have so notified the Seller and the
Administrative Agent in writing that they are agreeable to such extension, the
Seller, the Servicer, the Administrative Agent, the applicable Group Agents, the
LC Bank and the applicable Committed Purchasers shall enter into such documents
as the Administrative Agent, the applicable Group Agents, the LC Bank and the
applicable Committed Purchasers may deem necessary or appropriate to effect such
extension, and

 

42

 

 

--------------------------------------------------------------------------------

 

all reasonable out-of-pocket costs and expenses incurred by the Administrative
Agent in connection therewith (including Attorney Costs) shall be paid by the
Seller.  In the event any Committed Purchaser declines such request to extend
the Scheduled Termination Date or is deemed to have declined such extension,
such Committed Purchaser’s Group shall be an “Exiting Group” for all purposes of
this Agreement.

(h)Commitment Increase Request.  Provided that no Event of Termination or
Unmatured Event of Termination has occurred and is continuing, upon notice to
the Administrative Agent, the Seller may from time to time request an increase
in the Commitment with respect to one or more Committed Purchasers, at any time
following the Restatement Date and prior to the Termination Date, such aggregate
increase in such Committed Purchasers’ Commitments to be an amount (for all such
requests or additions) not exceeding $75,000,000; provided, that each request
for an increase shall be in a minimum amount of $10,000,000.  Each such request
shall be in the form of a Commitment Increase Request attached hereto as Exhibit
F.  At the time of sending a Commitment Increase Request, the Seller (in
consultation with the Administrative Agent) shall specify the time period within
which such Committed Purchasers and the Administrative Agent are requested to
respond to the Seller’s request (which shall in no event be less than ten (10)
Business Days (or such shorter period consented to in writing by the
Administrative Agent) from the date of delivery of such Commitment Increase
Request to the Administrative Agent).  In respect of any Committed Purchaser,
each of such Committed Purchaser being asked to increase its Commitment and the
Administrative Agent shall notify the Seller and the Servicer within the
applicable time period whether or not such Person agrees, in its respective sole
discretion, to the increase to such Committed Purchaser’s Commitment.  Any such
Person not responding within such time period shall be deemed to have declined
to consent to an increase in such Committed Purchaser’s Commitment.  For the
avoidance of doubt, only the consent of the Committed Purchaser then being asked
to increase its Commitment and the Administrative Agent shall be required in
order to approve any such request.  If any Committed Purchaser consents to the
increase in its Commitment in accordance with this clause (h), such Committed
Purchaser shall effectuate such increase by executing and returning such
Commitment Increase Request to the Administrative Agent and upon
countersignature thereof by the Administrative Agent, such Committed Purchaser’s
Commitment hereunder shall be automatically increased on the applicable date set
forth in such Commitment Increase Request.  In connection with any increase in
the Commitment of any Committed Purchaser, the Facility Limit shall be ratably
increased.  Notwithstanding anything to the contrary set forth in this
Agreement, to the extent that the Commitments of the Committed Purchasers are
not ratably increased in accordance with this clause (h), each Investment and
return of Capital thereafter shall be on a non-ratable basis until such time as
the aggregate outstanding Capital of the Purchasers in each Group is distributed
ratable in accordance with the Commitment of the Committed Purchasers in such
Group.  

(i)No Right to Repurchase.  The Seller hereby acknowledges and agrees that under
no circumstance shall the Seller have any right to repurchase all or any portion
of the Sold Assets from the Administrative Agent or any Purchaser.  

SECTION 2.03.  Yield and Fees.  

(a)On each Settlement Date, the Seller shall, in accordance with the terms and
priorities for payment set forth in Section 4.01, pay to the Administrative
Agent (for the account

 

43

 

 

--------------------------------------------------------------------------------

 

of the applicable Purchaser Party), certain fees (collectively, the “Fees”) in
the amounts set forth in the fee letter agreements from time to time entered
into, among the Seller, the members of the applicable Group (or their Group
Agent on their behalf) and/or the Administrative Agent (each such fee letter
agreement, as amended, restated, supplemented or otherwise modified from time to
time, collectively being referred to herein as the “Fee Letter”).  Undrawn Fees
(as defined in the Fee Letter) shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Purchaser as provided in Section 2.05.

(b)Each Purchaser’s Capital shall accrue Yield on each day when such Capital
remains outstanding at the then applicable Yield Rate for such Capital.  The
Seller shall pay all Yield, Fees and Breakage Fees accrued during each Yield
Period on each Settlement Date in accordance with the terms and priorities for
payment set forth in Section 4.01.

(c)For the avoidance of doubt, the Seller’s obligation to pay all Fees and Yield
hereunder when due shall not be contingent upon the receipt or availability of
Collections.

SECTION 2.04.  Records of Investments and Participation Advances.  Each Group
Agent shall record in its records, the date and amount of each Investment and
Participation Advance made by the Purchasers in its Group hereunder, the Yield
Rate with respect to the related Capital (and each portion thereof), the Yield
accrued on such Purchasers’ Capital and each repayment and payment
thereof.  Subject to Section 14.03(c), such records shall be conclusive and
binding absent manifest error.  The failure to so record any such information or
any error in so recording any such information shall not, however, limit or
otherwise affect the obligations of the Seller hereunder or under the other
Transaction Documents to repay the Capital of each Purchaser, together with all
Yield accruing thereon and all other Seller Obligations.

SECTION 2.05.  Defaulting Purchasers.  Notwithstanding any provision of this
Agreement to the contrary, if any Purchaser becomes a Defaulting Purchaser, then
the following provisions shall apply for so long as such Purchaser is a
Defaulting Purchaser:

(a)Unused Fees (as defined in the Fee Letter) shall cease to accrue on the
unfunded portion of the Commitment of such Defaulting Purchaser.

(b)The Commitment and Capital of such Defaulting Purchaser shall not be included
in determining whether the Majority Group Agents have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 14.01); provided, that, except as otherwise
provided in Section 14.01, this clause (b) shall not apply to the vote of a
Defaulting Purchaser in the case of an amendment, waiver or other modification
requiring the consent of such Purchaser or each Purchaser directly affected
thereby (if such Purchaser is directly affected thereby).

(c)In the event that the Administrative Agent and the Seller each agrees in
writing that a Defaulting Purchaser has adequately remedied all matters that
caused such Purchaser to be a Defaulting Purchaser, then on such date such
Purchaser shall purchase at par a portion of the Capital of the other Purchasers
as the Administrative Agent shall determine may be necessary in order for such
Purchaser to hold Capital in accordance with its Percentage; provided, that no
adjustments shall be made retroactively with respect to fees accrued or payments
made by or on

 

44

 

 

--------------------------------------------------------------------------------

 

behalf of the Seller while such Purchaser was a Defaulting Purchaser, and
provided, further, that except to the extent otherwise agreed by the affected
parties, no change hereunder from Defaulting Purchaser to Purchaser that is not
a Defaulting Purchaser will constitute a waiver or release of any claim of any
party hereunder arising from that Purchaser having been a Defaulting Purchaser.

(d)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Purchaser (whether
voluntary or mandatory, at maturity or otherwise) or received by the
Administrative Agent from a Defaulting Purchaser pursuant to Section 14.16 shall
be applied at such time or times as may be determined by the Administrative
Agent as follows:  first, to the payment of any amounts owing by such Defaulting
Purchaser to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Purchaser to the LC Bank
hereunder; third, to cash collateralize the LC Bank’s fronting exposure with
respect to such Defaulting Purchaser; fourth, as the Seller may request, to the
funding of any Investment in respect of which such Defaulting Purchaser has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Seller, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Purchaser’s potential future funding obligations
with respect to Investments under this Agreement and (y) cash collateralize the
LC Banks’ future fronting exposure with respect to such Defaulting Purchaser
with respect to future Letters of Credit issued under this Agreement; sixth, to
the payment of any amounts owing to the Purchasers or the LC Bank as a result of
any judgment of a court of competent jurisdiction obtained by any Purchaser or
the LC Bank against such Defaulting Purchaser as a result of such Defaulting
Purchaser’s breach of its obligations under this Agreement; seventh, to the
payment of any amounts owing to the Seller as a result of any judgment of a
court of competent jurisdiction obtained by the Seller against such Defaulting
Purchaser as a result of such Defaulting Purchaser's breach of its obligations
under this Agreement; and eighth, to such Defaulting Purchaser or as otherwise
directed by a court of competent jurisdiction.

(e)All or any part of such Defaulting Purchaser’s participation in Letters of
Credit shall be reallocated among the non-Defaulting Purchasers in accordance
with their respective Percentages (calculated without regard to such Defaulting
Purchaser’s Commitment) but only to the extent that such reallocation does not
cause the aggregate outstanding Investments to exceed such non-Defaulting
Purchaser’s Commitment.  No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Purchaser
arising from that Purchaser having become a Defaulting Purchaser, including any
claim of a non-Defaulting Purchaser as a result of such non-Defaulting
Purchaser’s increased exposure following such reallocation.

SECTION 2.06.  Mitigation Obligations; Replacement of Purchasers.

(a)Designation of a Different Lending Office.  If any Purchaser requests
compensation under Section 5.01, or requires the Seller to pay any Indemnified
Taxes or additional amounts to any Purchaser or any Governmental Authority for
the account of any Purchaser pursuant to Section 5.03, then such Purchaser shall
(at the request of the Seller) use reasonable efforts to designate a different
lending office for funding or booking its Investments or participations in
Letters of Credit hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Purchaser, such designation

 

45

 

 

--------------------------------------------------------------------------------

 

or assignment (i) would eliminate or reduce amounts payable pursuant to
Section 5.01 or 5.03, as applicable, in the future, and (ii) would not subject
such Purchaser to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Purchaser.  The Seller hereby agrees to pay all
reasonable costs and expenses incurred by any Purchaser in connection with any
such designation or assignment.

(b)Replacement of Purchaser.  If any Purchaser requests compensation under
Section 5.01, or if the Seller is required to pay any Indemnified Taxes or
additional amounts to any Purchaser or any Governmental Authority for the
account of any Purchaser pursuant to Section 5.03 and, in each case, such
Purchaser has declined or is unable to designate a different lending office in
accordance with paragraph (a) of this Section, or if any Purchaser is a
Defaulting Purchaser or a Non-Consenting Purchaser, then the Seller may, at its
sole expense and effort, upon notice to such Purchaser and the Administrative
Agent, require such Purchaser to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 14.01), all of its interests, rights (other than its
existing rights to payments pursuant to Section 5.01 or Section 5.03) and
obligations under this Agreement and the related Transaction Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Purchaser, if a Purchaser accepts such assignment); provided that:

(i)such Purchaser shall have received payment of an amount equal to the
outstanding principal of its Investments, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Transaction
Documents from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Seller (in the case of all other amounts);

(ii)in the case of any such assignment resulting from a claim for compensation
under Section 5.01 or payments required to be made pursuant to Section 5.03,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iii)such assignment does not conflict with Applicable Law;

(iv)in the case of any assignment resulting from a Purchaser becoming a
Non-Consenting Purchaser, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

(v)the Seller shall be permitted to replace any Purchaser which is the
Administrative Agent or an Affiliate thereof only, if, in either case, the
Administrative Agent is also replaced contemporaneously, pursuant to documents
reasonably satisfactory to the Administrative Agent and the Administrative Agent
has received payment of an amount equal to all amounts then due and payable to
the Administrative Agent hereunder and under each of the other Transaction
Document; and

(vi)the Seller shall be permitted to replace any Purchaser which is the LC Bank
or an Affiliate thereof only, if, in either case, the LC Bank is also replaced
contemporaneously, pursuant to documents reasonably satisfactory to LC Bank and
both (x) the LC Bank has received payment of an amount equal to all amounts then
due and

 

46

 

 

--------------------------------------------------------------------------------

 

payable to the LC Bank hereunder and under each of the other Transaction
Document and (y) no Letters of Credit issued hereunder by the LC Bank remain
outstanding and undrawn.

A Purchaser shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Purchaser or otherwise, the
circumstances entitling the Seller to require such assignment and delegation
cease to apply.

ARTICLE III

Letter of credit facility

SECTION 3.01.  Letters of Credit.

(a)Subject to the terms and conditions hereof and the satisfaction of the
applicable conditions set forth in Article VI, the LC Bank shall issue or cause
the issuance of Letters of Credit on behalf of the Seller (and, if applicable,
on behalf of, or for the account of, an Originator in favor of such
beneficiaries as such Originator may elect with the consent of the Seller);
provided, however, that the LC Bank will not be required to issue or cause to be
issued any Letters of Credit to the extent that after giving effect thereto:

(i)the Aggregate Capital plus the LC Participation Amount would exceed the
Facility Limit at such time;

(ii)the Aggregate Capital plus the Adjusted LC Participation Amount would exceed
the Capital Coverage Amount at such time; or

(iii)the LC Participation Amount would exceed the aggregate of the Commitments
of the Purchasers at such time.

(b)Yield shall accrue on all amounts drawn under Letters of Credit for each day
on and after the applicable Drawing Date so long as such drawn amounts shall
have not been reimbursed to the LC Bank pursuant to the terms hereof.

SECTION 3.02.  Issuance of Letters of Credit; Participations.

(a)The Seller may request the LC Bank, upon two (2) Business Days’ prior written
notice submitted on or before 11:00 a.m. (New York City time), to issue a Letter
of Credit by delivering to the Administrative Agent and the LC Bank, the LC
Bank’s form of Letter of Credit Application (the “Letter of Credit
Application”), substantially in the form of Exhibit E attached hereto and an LC
Request, in each case completed to the satisfaction of the Administrative Agent
and the LC Bank; and such other certificates, documents and other papers and
information as the Administrative Agent or the LC Bank may reasonably
request.  The Seller will not cause the aggregate Unpaid Balance of all Sold
Receivables (after giving effect to the addition of Pool Receivables to the Sold
Receivables in connection with such Letter of Credit issuance) to exceed the
Aggregate Capital.

(b)Each Letter of Credit shall, among other things, (i) provide for the payment
of sight drafts or other written demands for payment when presented for honor
thereunder in accordance

 

47

 

 

--------------------------------------------------------------------------------

 

with the terms thereof and when accompanied by the documents described therein
and (ii) have an expiry date not later than twelve (12) months after such Letter
of Credit’s date of issuance, extension or renewal, as the case may be, and in
no event later than twelve (12) months after the Scheduled Termination
Date.  The terms of each Letter of Credit may include customary “evergreen”
provisions providing that such Letter of Credit’s expiry date shall
automatically be extended for additional periods not to exceed twelve (12)
months unless, not less than thirty (30) days (or such longer period as may be
specified in such Letter of Credit) (the “Notice Date”) prior to the applicable
expiry date, the LC Bank delivers written notice to the beneficiary thereof
declining such extension; provided, however, that if (x) any such extension
would cause the expiry date of such Letter of Credit to occur after the date
that is twelve (12) months after the Scheduled Termination Date or (y) the LC
Bank determines that any condition precedent (including, without limitation,
those set forth in Sections 3.01 and Article VI) to issuing such Letter of
Credit hereunder are not satisfied (other than any such condition requiring the
Seller to submit an LC Request or Letter of Credit Application in respect
thereof), then the LC Bank, in the case of clause (x) above, may (or, at the
written direction of any Purchaser, shall) or, in the case of clause (y) above,
shall, use reasonable efforts in accordance with (and to the extent permitted
by) the terms of such Letter of Credit to prevent the extension of such expiry
date (including notifying the Seller and the beneficiary of such Letter of
Credit in writing prior to the Notice Date that such expiry date will not be so
extended).  Each Letter of Credit shall be subject either to the Uniform Customs
and Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, and any amendments or revisions thereof adhered to
by the LC Bank or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by the LC Bank, as determined by the LC Bank.

(c)Immediately upon the issuance by the LC Bank of any Letter of Credit (or any
amendment to a Letter of Credit increasing the amount thereof), the LC Bank
shall be deemed to have sold and transferred to each Purchaser, and each
Purchaser shall be deemed irrevocably and unconditionally to have purchased and
received from the LC Bank, without recourse or warranty, an undivided interest
and participation, to the extent of such Purchaser’s Pro Rata LC Share, in such
Letter of Credit, each drawing made thereunder and the obligations of the Seller
hereunder with respect thereto, and any security therefor or guaranty pertaining
thereto. Upon any change in the Commitments or Pro Rata LC Shares of the
Purchasers pursuant to this Agreement, it is hereby agreed that, with respect to
all outstanding Letters of Credit and unreimbursed drawings thereunder, there
shall be an automatic adjustment to the participations pursuant to this clause
(c) to reflect the new Pro Rata LC Shares of the assignor and assignee Purchaser
or of all Purchasers with Commitments, as the case may be.  In the event that
the LC Bank makes any payment under any Letter of Credit and the Seller shall
not have reimbursed such amount in full to the LC Bank pursuant to Section
3.04(a), each Purchaser shall be obligated to make Participation Advances with
respect to such Letter of Credit in accordance with Section 3.04(b).

SECTION 3.03.  Requirements For Issuance of Letters of Credit.  The Seller shall
authorize and direct the LC Bank to name the Seller or an Originator as the
“Applicant” or “Account Party” of each Letter of Credit.

SECTION 3.04.  Disbursements, Reimbursement.

 

48

 

 

--------------------------------------------------------------------------------

 

(a)In the event of any request for a drawing under a Letter of Credit by the
beneficiary or transferee thereof, the LC Bank will promptly notify the
Administrative Agent and the Seller of such request.  The Seller shall reimburse
(such obligation to reimburse the LC Bank shall sometimes be referred to as a
“Reimbursement Obligation”) the LC Bank prior to 2:00 p.m. (New York City time),
on the next Business Day following each date that an amount is paid by the LC
Bank under any Letter of Credit (each such date, a “Drawing Date”) in an amount
equal to the amount so paid by the LC Bank.  Such Reimbursement Obligation shall
be satisfied by the Seller (i) first, by the remittance by the Administrative
Agent to the LC Bank of any available amounts then on deposit in the LC
Collateral Account and (ii) second, by the remittance by or on behalf of the
Seller to the LC Bank of any other funds of the Seller then available for
disbursement.  In the event the Seller fails to reimburse the LC Bank for the
full amount of any drawing under any Letter of Credit by 2:00 p.m. (New York
City time) on the next Business Day following the Drawing Date (including, if
applicable, because the conditions precedent to an Investment requested by the
Seller pursuant to Section 2.01 shall not have been satisfied), the LC Bank will
promptly notify each Purchaser thereof.  Any notice given by the LC Bank
pursuant to this Section may be oral if promptly confirmed in writing; provided
that the lack of such a prompt written confirmation shall not affect the
conclusiveness or binding effect of such oral notice.

(b)Each Purchaser shall upon any notice pursuant to clause (a) above make
available to the LC Bank an amount in immediately available funds equal to its
Pro Rata LC Share of the amount of the drawing (a “Participation Advance”),
whereupon the Purchasers shall each be deemed to have made an Investment to the
Seller in that amount.  If any Purchaser so notified fails to make available to
the LC Bank the amount of such Purchaser’s Pro Rata LC Share of such amount by
2:00 p.m. (New York City time) on the Drawing Date, then interest shall accrue
on such Purchaser’s obligation to make such payment, from the Drawing Date to
the date on which such Purchaser makes such payment (i) at a rate per annum
equal to the Federal Funds Rate during the first three days following the
Drawing Date and (ii) at a rate per annum equal to the Base Rate on and after
the fourth day following the Drawing Date.  The LC Bank will promptly give
notice to each Purchaser of the occurrence of the Drawing Date, but failure of
the LC Bank to give any such notice on the Drawing Date or in sufficient time to
enable any Purchaser to effect such payment on such date shall not relieve such
Purchaser from its obligation under this clause (b).  Each Purchaser’s
obligation to make Participation Advances shall continue until the last to occur
of any of the following events:  (A) the LC Bank ceases to be obligated to issue
or cause to be issued Letters of Credit hereunder, (B) no Letter of Credit
issued hereunder remains outstanding and uncancelled or (C) all Purchaser
Parties have been fully reimbursed for all payments made under or relating to
Letters of Credit.

SECTION 3.05.  Repayment of Participation Advances.

(a)Upon (and only upon) receipt by the LC Bank for its account of immediately
available funds from or for the account of the Seller (i) in reimbursement of
any payment made by the LC Bank under a Letter of Credit with respect to which
any Purchaser has made a Participation Advance to the LC Bank or (ii) in payment
of Yield on the Investments made or deemed to have been made in connection with
any such draw, the LC Bank will pay to each Purchaser, ratably (based on the
outstanding drawn amounts funded by each such Purchaser in respect of such
Letter of Credit), in the same funds as those received by the LC Bank; it being
understood, that the LC

 

49

 

 

--------------------------------------------------------------------------------

 

Bank shall retain a ratable amount of such funds that were not the subject of
any payment in respect of such Letter of Credit by any Purchaser.

(b)If the LC Bank is required at any time to return to the Seller, or to a
trustee, receiver, liquidator, custodian, or any official in any insolvency
proceeding, any portion of the payments made by the Seller to the LC Bank
pursuant to this Agreement in reimbursement of a payment made under a Letter of
Credit or interest or fee thereon, each Purchaser shall, on demand of the LC
Bank, forthwith return to the LC Bank the amount of its Pro Rata LC Share of any
amounts so returned by the LC Bank plus interest at the Federal Funds Rate, from
the date the payment was first made to such Purchaser through, but not
including, the date the payment is returned by such Purchaser.

(c)If any Letters of Credit are outstanding and undrawn on the Termination Date,
the LC Collateral Account shall be funded from Collections (or, in the Seller’s
sole discretion, by other funds available to the Seller) in an amount equal to
the aggregate undrawn face amount of such Letters of Credit plus all related
fees to accrue through the stated expiration dates thereof (such fees to accrue,
as reasonably estimated by the LC Bank, the “LC Fee Expectation”).

SECTION 3.06.  Documentation; Documentary and Processing Charges.  The Seller
agrees to be bound by the terms of the Letter of Credit Application and by the
LC Bank’s interpretations of any Letter of Credit issued for the Seller and by
the LC Bank’s written regulations and customary practices relating to letters of
credit, though the LC Bank’s interpretation of such regulations and practices
may be different from the Seller’s own.  In the event of a conflict between the
Letter of Credit Application and this Agreement, this Agreement shall
govern.  The LC Bank shall not be liable for any error, negligence and/or
mistakes, whether of omission or commission, in following the Seller’s
instructions or those contained in the Letters of Credit or any modifications,
amendments or supplements thereto.  In addition to any other fees or expenses
owing under the Fee Letter or any other Transaction Document or otherwise
pursuant to any Letter of Credit Application, the Seller shall pay to the LC
Bank for its own account any customary issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the LC Bank
relating to letters of credit as from time to time in effect.  Such customary
fees shall be due and payable within three Business Days of demand and shall be
nonrefundable.

SECTION 3.07.  Determination to Honor Drawing Request.  In determining whether
to honor any request for drawing under any Letter of Credit by the beneficiary
thereof, the LC Bank shall be responsible only to determine that the documents
and certificates required to be delivered under such Letter of Credit have been
delivered and that they comply on their face with the requirements of such
Letter of Credit and that any other drawing condition appearing on the face of
such Letter of Credit has been satisfied in the manner so set forth.

SECTION 3.08.  Nature of Participation and Reimbursement Obligations.  Each
Purchaser’s obligation in accordance with this Agreement to make Participation
Advances as a result of a drawing under a Letter of Credit, and the obligations
of the Seller to reimburse the LC Bank upon a draw under a Letter of Credit,
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement and  under all
circumstances, including the following circumstances:

 

50

 

 

--------------------------------------------------------------------------------

 

(i)any set-off, counterclaim, recoupment, defense or other right which such
Purchaser may have against the LC Bank, the other Purchaser Parties, the Seller,
the Servicer, an Originator, the Performance Guarantor or any other Person for
any reason whatsoever;

(ii)the failure of the Seller or any other Person to comply with the conditions
set forth in this Agreement for the making of a purchase, reinvestments,
requests for Letters of Credit or otherwise, it being acknowledged that such
conditions are not required for the making of Participation Advances hereunder;

(iii)any lack of validity or enforceability of any Letter of Credit or any
set-off, counterclaim, recoupment, defense or other right which the Seller, the
Performance Guarantor, the Servicer, an Originator or any Affiliate thereof on
behalf of which a Letter of Credit has been issued may have against the LC Bank,
or any other Purchaser Party or any other Person for any reason whatsoever;

(iv)any claim of breach of warranty that might be made by the Seller, an
Originator or any Affiliate thereof, the LC Bank, or any Purchaser against the
beneficiary of a Letter of Credit, or the existence of any claim, set-off,
defense or other right which the Seller, the Servicer, the LC Bank or any
Purchaser may have at any time against a beneficiary, any successor beneficiary
or any transferee of any Letter of Credit or the proceeds thereof (or any
Persons for whom any such transferee may be acting), the LC Bank, any other
Purchaser Party or any other Person, whether in connection with this Agreement,
the transactions contemplated herein or any unrelated transaction (including any
underlying transaction between the Seller or any Affiliates of the Seller and
the beneficiary for which any Letter of Credit was procured);

(v)the lack of power or authority of any signer of, or lack of validity,
sufficiency, accuracy, enforceability or genuineness of, any draft, demand,
instrument, certificate or other document presented under any Letter of Credit,
or any such draft, demand, instrument, certificate or other document proving to
be forged, fraudulent, invalid, defective or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect, even if the
Administrative Agent or the LC Bank has been notified thereof;

(vi)payment by the LC Bank under any Letter of Credit against presentation of a
demand, draft or certificate or other document which does not comply with the
terms of such Letter of Credit;

(vii)the solvency of, or any acts or omissions by, any beneficiary of any Letter
of Credit, or any other Person having a role in any transaction or obligation
relating to a Letter of Credit, or the existence, nature, quality, quantity,
condition, value or other characteristic of any property or services relating to
a Letter of Credit;

(viii)any failure by the LC Bank or any of the LC Bank’s Affiliates to issue any
Letter of Credit in the form requested by the Seller;

(ix)any Material Adverse Effect;

 

51

 

 

--------------------------------------------------------------------------------

 

(x)any breach of this Agreement or any other Transaction Document by any party
thereto;

(xi)the occurrence or continuance of an Event of Bankruptcy with respect to the
Seller, the Performance Guarantor, any Originator or any Affiliate thereof;

(xii)the fact that an Event of Termination or an Unmatured Event of Termination
shall have occurred and be continuing;

(xiii)the fact that this Agreement or the obligations of the Seller or the
Servicer hereunder shall have been terminated; and

(xiv)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing.

SECTION 3.09.  Indemnity.  In addition to other amounts payable hereunder, the
Seller hereby agrees to protect, indemnify, pay and save harmless the
Administrative Agent, the LC Bank, each Purchaser, each other Purchaser Party
and each of the LC Bank’s Affiliates that have issued a Letter of Credit from
and against any and all claims, demands, liabilities, damages, taxes, penalties,
interest, judgments, losses, costs, charges and expenses (including Attorney
Costs) which the Administrative Agent, the LC Bank, any Purchaser, any other
Purchaser Party or any of their respective Affiliates may incur or be subject to
as a consequence, direct or indirect, of the issuance of any Letter of Credit,
except to the extent resulting from (a) the gross negligence or willful
misconduct of the party to be indemnified as determined by a final
non-appealable judgment of a court of competent jurisdiction, (b) the wrongful
dishonor by the LC Bank of a proper demand for payment made under any Letter of
Credit, except if such dishonor resulted from any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Governmental
Authority (all such acts or omissions herein called “Governmental Acts”) or (c)
any such amounts that are expressly excluded from amounts payable under Section
5.03 or 13.01.

SECTION 3.10.  Liability for Acts and Omissions.  As between the Seller, on the
one hand, and the Administrative Agent, the LC Bank, the Purchasers, and the
other Purchaser Parties, on the other, the Seller assumes all risks of the acts
and omissions of, or misuse of any Letter of Credit by, the respective
beneficiaries of such Letter of Credit. In furtherance and not in limitation of
the foregoing, none of the Administrative Agent, the LC Bank, the Purchasers, or
any other Purchaser Party shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for an issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged (even if the LC Bank, any
Purchaser or any other Purchaser Party shall have been notified thereof); (ii)
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any such Letter of Credit or the rights or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) the failure of the beneficiary
of any such Letter of Credit, or any other party to which such Letter of Credit
may be transferred, to comply fully with any conditions required in order to
draw upon such Letter of Credit or any other claim of the Seller against any
beneficiary of such Letter of Credit, or any such transferee, or any dispute
between or among the Seller and any beneficiary of any Letter of Credit or any
such transferee; (iv) errors, omissions,

 

52

 

 

--------------------------------------------------------------------------------

 

interruptions or delays in transmission or delivery of any messages, by mail,
electronic mail, cable, telegraph, telex, facsimile or otherwise, whether or not
they be in cipher; (v) errors in interpretation of technical terms; (vi) any
loss or delay in the transmission or otherwise of any document required in order
to make a drawing under any such Letter of Credit or of the proceeds thereof;
(vii) the misapplication by the beneficiary of any such Letter of Credit of the
proceeds of any drawing under such Letter of Credit; or (viii) any consequences
arising from causes beyond the control of the Administrative Agent, the LC Bank,
the Purchasers, and the other Purchaser Parties, including any Governmental
Acts, and none of the above shall affect or impair, or prevent the vesting of,
any of the LC Bank’s rights or powers hereunder.  In no event shall the
Administrative Agent, the LC Bank, the Purchasers, or the other Purchaser
Parties or their respective Affiliates, be liable to the Seller or any other
Person for any indirect, consequential, incidental, punitive, exemplary or
special damages or expenses (including without limitation Attorney Costs), or
for any damages resulting from any change in the value of any property relating
to a Letter of Credit.

Without limiting the generality of the foregoing, the Administrative Agent, the
LC Bank, the Purchasers, and the other Purchaser Parties and each of their
respective Affiliates (i) may rely on any written communication believed in good
faith by such Person to have been authorized or given by or on behalf of the
applicant for a Letter of Credit; (ii) may honor any presentation if the
documents presented appear on their face to comply with the terms and conditions
of the relevant Letter of Credit; (iii) may honor a previously dishonored
presentation under a Letter of Credit, whether such dishonor was pursuant to a
court order, to settle or compromise any claim of wrongful dishonor, or
otherwise, and shall be entitled to reimbursement to the same extent as if such
presentation had initially been honored, together with any interest paid by the
LC Bank or its Affiliates; (iv) may honor any drawing that is payable upon
presentation of a statement advising negotiation or payment, upon receipt of
such statement (even if such statement indicates that a draft or other document
is being delivered separately), and shall not be liable for any failure of any
such draft or other document to arrive, or to conform in any way with the
relevant Letter of Credit; (v) may pay any paying or negotiating bank claiming
that it rightfully honored under the laws or practices of the place where such
bank is located; and (vi) may settle or adjust any claim or demand made on the
Administrative Agent, the LC Bank, the Purchasers, or the other Purchaser
Parties or their respective Affiliates, in any way related to any order issued
at the applicant’s request to an air carrier, a letter of guarantee or of
indemnity issued to a carrier or any similar document (each an “Order”) and may
honor any drawing in connection with any Letter of Credit that is the subject of
such Order, notwithstanding that any drafts or other documents presented in
connection with such Letter of Credit fail to conform in any way with such
Letter of Credit.

In furtherance and extension and not in limitation of the specific provisions
set forth above, any action taken or omitted by the LC Bank under or in
connection with any Letter of Credit issued by it or any documents and
certificates delivered thereunder, if taken or omitted in good faith and without
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction, shall not put the LC Bank under
any resulting liability to the Seller, any Purchaser Party or any other Person.

 

53

 

 

--------------------------------------------------------------------------------

 

ARTICLE IV

SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS

SECTION 4.01.  Settlement Procedures.  

(a)The Servicer shall set aside and hold in trust for the benefit of the Secured
Parties (or, if so requested by the Administrative Agent, solely if an Event of
Termination or a Seller Event of Bankruptcy has occurred and is continuing,
segregate in a separate account designated by the Administrative Agent, which
shall be an account maintained and controlled by the Administrative Agent unless
the Administrative Agent otherwise instructs in its sole discretion), for
application in accordance with the priority of payments set forth below, all
Collections on Pool Receivables that are received by the Servicer or the Seller
or received in any Mail-Box or a Collection Account; provided, however, that so
long as each of the conditions precedent set forth in Section 6.03 are satisfied
on such date, (A) the Servicer may release to the Seller from such Collections
received on Unsold Receivables the amount (if any) necessary to pay the purchase
price for Receivables purchased by the Seller on such date in accordance with
the terms of the Purchase and Sale Agreement and (B) the Servicer may release to
the Seller all or a portion of such Collections received on Sold Receivables in
exchange for the Seller designating an equivalent amount (based on aggregate
Unpaid Balances) of Unsold Receivables as new Sold Receivables on Seller’s books
and records pursuant to Section 2.01(e), which new Sold Receivables will be
automatically and immediately sold by the Seller to the Administrative Agent
(for the ratable benefit of the Purchasers) pursuant to Section 2.01(b) upon
such release (each such release of Collections described in clauses (A) and (B)
above, a “Release”).  On each Settlement Date, the Servicer (or, following its
assumption of control of any Collection Account, the Administrative Agent)
shall, distribute Collections on all Pool Receivables in the following order of
priority:

(i)first, to the Servicer for the payment of the accrued Servicing Fees payable
for the immediately preceding Yield Period (plus, if applicable, the amount of
Servicing Fees payable for any prior Yield Period to the extent such amount has
not been distributed to the Servicer);

(ii)second, to the Administrative Agent for distribution to each Purchaser and
other Purchaser Party (ratably, based on the amount then due and owing), all
accrued and unpaid Yield, Fees and Breakage Fees due to such Purchaser and other
Purchaser Party for the immediately preceding Yield Period (including any
additional amounts or indemnified amounts payable under Sections 5.03 and 13.01
in respect of such payments), plus, if applicable, the amount of any such Yield,
Fees and Breakage Fees (including any additional amounts or indemnified amounts
payable under Sections 5.03 and 13.01 in respect of such payments) payable for
any prior Yield Period to the extent such amount has not been distributed to
such Purchaser or Purchaser Party;

(iii)third, as set forth in clause (x), (y) or (z) below, as applicable:

(x)prior to the occurrence of the Termination Date and so long as no Seller
Event of Bankruptcy has occurred and is continuing, to the

 

54

 

 

--------------------------------------------------------------------------------

 

extent that a Capital Coverage Deficit exists on such date: (I) first, to the
Administrative Agent for distribution to the Purchasers (ratably, based on the
aggregate outstanding Capital of each Purchaser at such time) for the return of
a portion of the outstanding Aggregate Capital at such time, in an aggregate
amount equal to the amount necessary to reduce the Capital Coverage Deficit to
zero ($0) and (II) second, to the Administrative Agent for deposit into the LC
Collateral Account, in reduction of the Adjusted LC Participation Amount, in an
amount equal to the amount necessary (after giving effect to clause (I) above)
to reduce the Capital Coverage Deficit to zero ($0);

(y)on and after either (i) the occurrence of the Termination Date or (ii) the
occurrence of a Seller Event of Bankruptcy that is continuing: (I) first, to the
Administrative Agent for distribution to each Purchaser (ratably, based on the
aggregate outstanding Capital of each Purchaser at such time) for the return in
full of the aggregate outstanding Capital of such Purchaser at such time and
(II) second, to the Administrative Agent for deposit into the LC Collateral
Account (A) the amount necessary to reduce the Adjusted LC Participation Amount
to zero ($0) and (B) an amount equal to the LC Fee Expectation at such time; or

(z)prior to the occurrence of the Termination Date, at the election of the
Seller and in accordance with Section 2.02(d), to the Administrative Agent for
distribution to each Purchaser as a return of all or any portion of the
outstanding Capital of the Purchasers at such time (ratably, based on the
aggregate outstanding Capital of each Purchaser at such time);

(iv)fourth, if a Subject Consigned Goods Trigger Event has occurred and is
continuing, to the Administrative Agent for deposit into a separate account
designated by the Administrative Agent, an amount equal to the Consigned Goods
Excess Concentration Amount at such time (which amounts may be held in such
account and applied in satisfaction of any amounts owing by the Seller under
this Agreement or any other Transaction Document and, if such Subject Consigned
Goods Trigger Event is no longer continuing, such amounts shall be released and
be distributed pursuant to Section 4.01(a));

(v)fifth,  to the Administrative Agent for distribution to the Purchaser Parties
that are then members of an Exiting Group (ratably, based on the amount due and
owing at such time), for the payment of all other Seller Obligations then due
and owing by the Seller to such Purchaser Parties;

(vi)sixth, to the Administrative Agent for distribution to the Purchaser
Parties, the Affected Persons and the Seller Indemnified Parties (ratably, based
on the amount due and owing at such time), for the payment of all other Seller
Obligations then due and owing by the Seller to the Purchaser Parties, the
Affected Persons and the Seller Indemnified Parties; and

 

55

 

 

--------------------------------------------------------------------------------

 

(vii)seventh, the balance, if any, to be paid to, or at the direction of, the
Seller for its own account.

Amounts payable pursuant to clauses first through sixth above, including in
respect of the Guaranteed Obligations, shall be paid first from available
Collections on Sold Receivables and other Sold Assets, and second, to the extent
necessary in order to make all such payments in full, from Collections on Unsold
Receivables and other Seller Collateral.  The Seller’s right to receive payments
(if any) from time to time pursuant to clause seventh above shall, to the extent
arising from Collections on Sold Receivables, constitute compensation to the
Seller for the Seller’s provision of the Seller Guaranty and the Purchaser
Parties’ interests in the Seller Collateral.

(b)Notwithstanding anything to the contrary set forth in this Section 4.01, the
Administrative Agent shall have no obligation to distribute or pay any amount
under this Section 4.01 except to the extent actually received by the
Administrative Agent.  All payments or distributions to be made by the Servicer,
the Seller and any other Person to the Purchasers (or their respective related
Affected Persons and the Seller Indemnified Parties), the LC Bank and the LC
Bank hereunder shall be paid or distributed to the Administrative Agent for
distribution to the applicable Purchaser Parties.  Each Purchaser hereby
covenants and agrees to provide timely and accurate responses to each of the
Administrative Agent’s requests for information necessary for the Administrative
Agent to make the allocations to the Purchasers required to be made by the
Administrative Agent hereunder, including the applicable account of each
Purchaser for which amounts should be distributed.  Each Group Agent, upon its
receipt in the applicable Group Agent’s Account of any such payments or
distributions, shall distribute such amounts to the applicable Purchasers, the
LC Bank, LC Participants, Affected Persons and the Seller Indemnified Parties
within its Group ratably; provided that if such Group Agent shall have received
insufficient funds to pay all of the above amounts in full on any such date,
such Group Agent shall pay such amounts to the applicable Purchasers, the LC
Bank, Affected Persons and the Seller Indemnified Parties within its Group in
accordance with the priority of payments set forth above, and with respect to
any such category above for which there are insufficient funds to pay all
amounts owing on such date, ratably (based on the amounts in such categories
owing to each such Person in such Group) among all such Persons in such Group
entitled to payment thereof.

(c)If and to the extent the Administrative Agent, any Purchaser Party, any
Affected Person or any Seller Indemnified Party shall be required for any reason
to pay over to any Person any amount received on its behalf hereunder, such
amount shall be deemed not to have been so received but rather to have been
retained by the Seller and, accordingly, the Administrative Agent, such
Purchaser Party, such Affected Person or such Seller Indemnified Party, as the
case may be, shall have a claim against the Seller for such amount.

(d)For the purposes of this Section 4.01:

(i)if on any day the Unpaid Balance of any Pool Receivable is reduced or
adjusted as a result of any defective, rejected, returned, repossessed or
foreclosed goods or services, or any revision, cancellation, allowance, rebate,
credit memo, discount or other adjustment made by the Seller, any Originator,
the Servicer, any other Chemours Party or any Subsidiary of any Chemours Party,
or any setoff, counterclaim or dispute between the Seller or any Chemours Party
or Subsidiary thereof, and an Obligor (any such reduction or

 

56

 

 

--------------------------------------------------------------------------------

 

adjustment, a “Reduction”), the Seller shall be deemed to have received on such
day a Collection of such Pool Receivable in the amount of such Reduction and, to
the extent that the effect of such Reduction is to cause a Capital Coverage
Deficit or if such Reduction occurs on or after the Termination Date, shall
within three (3) Business Days pay to a Collection Account (or as otherwise
directed by the Administrative Agent at such time) for the benefit of the
Purchaser Parties for application pursuant to Section 4.01(a), an amount equal
to (x) if such Reduction occurs prior to the Termination Date, the lesser of (A)
the sum of all deemed Collections with respect to such Reduction and (B) an
amount necessary to eliminate such Capital Coverage Deficit and (y) if such
Reduction occurs on or after the Termination Date, the sum of all deemed
Collections with respect to such Reduction;

(ii)if on any day any of the representations or warranties in Section 7.01 is
not true with respect to any Pool Receivable, the Seller shall be deemed to have
received on such day a Collection of such Pool Receivable in full and, to the
extent that the effect of such breach is to cause a Capital Coverage Deficit or
if such breach occurs on or after the Termination Date, shall within three (3)
Business Days pay to a Collection Account (or as otherwise directed by the
Administrative Agent at such time) for the benefit of the Purchaser Parties for
application pursuant to Section 4.01(a), an amount equal to (x) if such breach
occurs prior to the Termination Date, the lesser of (A) the sum of all deemed
Collections with respect to such breach and (B) an amount necessary to eliminate
such Capital Coverage Deficit and (y) if such breach occurs on or after the
Termination Date, the sum of all deemed Collections with respect to such breach
(Collections deemed to have been received pursuant to Sections 4.01(d)(i) and
4.01(d)(ii) are hereinafter sometimes referred to as “Deemed Collections”);

(iii)except as provided in clauses (i) or (ii) above or otherwise required by
Applicable Law or the relevant Contract, all Collections received from an
Obligor of any Pool Receivable shall be applied to the Pool Receivables of such
Obligor in the order of the age of such Pool Receivables, starting with the
oldest such Pool Receivable, unless such Obligor designates in writing its
payment for application to specific Pool Receivables; and

(iv)if and to the extent the Administrative Agent, any Purchaser Party, any
Affected Person or any Seller Indemnified Party shall be required for any reason
to pay over to an Obligor (or any trustee, receiver, custodian or similar
official in any insolvency proceeding) any amount received by it hereunder, such
amount shall be deemed not to have been so received by such Person but rather to
have been retained by the Seller and, accordingly, such Person shall have a
claim against the Seller for such amount, payable when and to the extent that
any distribution from or on behalf of such Obligor is made in respect thereof.

SECTION 4.02.  Payments and Computations, Etc.  

(a)All amounts to be paid by the Seller or the Servicer to the Administrative
Agent, any Purchaser Party, any Affected Person or any Seller Indemnified Party
hereunder shall be paid no later than 2:00 p.m. (New York City time) on the day
when due in same day funds to the account so designated by the Administrative
Agent.  Unless the Administrative Agent shall

 

57

 

 

--------------------------------------------------------------------------------

 

have received notice from the Seller prior to the date on which any payment is
due to the Administrative Agent for the account of any Purchasers hereunder that
the Seller will not make such payment (including because Collections are not
available therefor), the Administrative Agent may assume that the Seller has
made or will make such payment on such date in accordance herewith and may (but
shall not be obligated to), in reliance upon such assumption, distribute to the
Purchasers the amount due.  In such event, if the Seller has not in fact made
such payment, then each Purchaser severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Purchaser, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

(b)Each of the Seller and the Servicer shall, to the extent permitted by
Applicable Law, pay interest on any amount (other than any Yield on any Capital)
not paid or deposited by it when due hereunder, at an interest rate per annum
equal to 2.00% per annum above the Base Rate, payable on demand.

(c)All computations of interest under subsection (b) above and all computations
of Yield, Fees and other amounts hereunder shall be made on the basis of a year
of 360 days (or, in the case of amounts determined by reference to the Base
Rate, 365 or 366 days, as applicable) for the actual number of days (including
the first but excluding the last day) elapsed.  Whenever any payment or deposit
to be made hereunder shall be due on a day other than a Business Day, such
payment or deposit shall be made on the next succeeding Business Day and such
extension of time shall be included in the computation of such payment or
deposit.

ARTICLE V

INCREASED COSTS; FUNDING LOSSES; TAXES; ILLEGALITY AND BACK-UP SECURITY INTEREST

SECTION 5.01.  Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Purchaser or the LC Bank;

(ii)subject any Purchaser or the LC Bank to any Taxes (except to the extent such
Taxes are (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d)
of the definition of Excluded Taxes or (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iii)impose on any Purchaser or the LC Bank or any other condition, cost or
expense (other than Taxes) (A) affecting the Sold Assets, the Seller Collateral,
this Agreement, any other Transaction Document, any Capital or any Letter of
Credit or

 

58

 

 

--------------------------------------------------------------------------------

 

participation therein or (B) affecting its obligations or rights to make
Investments or fund or maintain Capital or issue or participate in Letters of
Credit;

and the result of any of the foregoing shall be to increase the cost to such
Person of (A) acting as the Administrative Agent, a Group Agent or a Purchaser
hereunder, (B) making any Investment or funding or maintaining any Capital (or
any portion thereof) or issuing or participating in, any Letter of Credit (or
interests therein) or (C) maintaining its obligation make any Investment or to
fund or maintain any Capital (or any portion thereof) or issuing or
participating in, any  Letter of Credit, or to reduce the amount of any sum
received or receivable by such Person hereunder, then, upon request of such
Person (or its Group Agent), the Seller shall pay to such Person such additional
amount or amounts as will compensate such Person for such additional costs
incurred or reduction suffered.

(b)Capital and Liquidity Requirements.  If any Purchaser or the LC Bank
determines that any Change in Law affecting such Person or any lending office of
such Person or such Person’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of (x) increasing the
amount of capital required to be maintained by such Person or such Person’s
holding company, if any, (y) reducing the rate of return on such Person’s
capital or on the capital of such Person’s holding company, if any, or (z)
causing an internal capital or liquidity charge or other imputed cost to be
assessed upon such Person or Person’s holding company, if any, in each case, as
a consequence of (A) this Agreement or any other Transaction Document, (B) the
commitments of such Person hereunder or under any other Transaction Document,
(C) the Investments, Letters of Credit or participations in Letters of Credit,
made or issued by such Person, or (D) any Capital (or portion thereof), to a
level below that which such Person or such Person’s holding company could have
achieved but for such Change in Law (taking into consideration such Person’s
policies and the policies of such Person’s holding company with respect to
capital adequacy and liquidity), then from time to time, upon request of such
Person (or its Group Agent), the Seller will pay to such Person such additional
amount or amounts as will compensate such Person or such Person’s holding
company for any such increase, reduction or charge.

(c)Certificates for Reimbursement.  A certificate of a Purchaser (or its Group
Agent on its behalf) or the LC Bank setting forth the amount or amounts
necessary to compensate such Person or its holding company, as the case may be,
as specified in clause (a) or (b) of this Section and delivered to the Seller,
shall be conclusive absent manifest error.  The Seller shall, subject to the
priorities of payment set forth in Section 4.01, pay such Person the amount
shown as due on any such certificate on the later of (x) the first Settlement
Date occurring after the Seller’s receipt of such certificate and (y) ten (10)
Business Days after the receipt thereof.

(d)Delay in Requests.  Failure or delay on the part of any Purchaser or the LC
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Person’s right to demand such compensation; provided that the
Seller shall not be required to compensate such Person pursuant to this Section
for any increase, reduction or charge more than nine months prior to the date
that such Person notifies the Seller of the Change in Law giving rise to such
increase, reduction or charge, and of such Person’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is

 

59

 

 

--------------------------------------------------------------------------------

 

retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

SECTION 5.02.  Funding Losses.

(a)The Seller will pay each Purchaser all Breakage Fees.

(b)A certificate of a Purchaser  setting forth the amount or amounts necessary
to compensate such Purchaser, as specified in clause (a) above and delivered to
the Seller, shall be conclusive absent manifest error.  The Seller shall,
subject to the priorities of payment set forth in Section 4.01, pay such
Purchaser the amount shown as due on any such certificate on the later of (x)
first Settlement Date occurring after the Seller’s receipt of such certificate
and (y) ten (10) Business Days after receipt thereof.  Any Breakage Fees that
are not paid on such date shall continue to be owing under this Agreement until
paid in full.

SECTION 5.03.  Taxes.

(a)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of the Seller under any Transaction Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable
Law.  If any Applicable Law (as determined in the good faith discretion of the
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law, and, if such Tax is an Indemnified Tax, then
the sum payable by the Seller shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)Payment of Other Taxes by the Seller.  The Seller shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or, at the
option of the Administrative Agent, timely reimburse it for the payment of, any
Other Taxes.

(c)Indemnification by the Seller.  The Seller shall indemnify each Recipient,
within ten Business Days after demand therefor, for the full amount of any
Indemnified Taxes (including Taxes imposed or asserted on or attributable to
amounts payable under this Section 5.03) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  Promptly upon having
knowledge that any such Indemnified Taxes have been levied, imposed or assessed,
and promptly upon notice by the Administrative Agent or any Recipient (or its
related Group Agent), the Seller shall pay such Indemnified Taxes directly to
the relevant taxing authority or Governmental Authority; provided that neither
the Administrative Agent nor any Recipient shall be under any obligation to
provide any such notice to the Seller.  A certificate as to the amount of such
payment or liability delivered

 

60

 

 

--------------------------------------------------------------------------------

 

to the Seller by a Recipient (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Recipient, shall be
conclusive absent manifest error.

(d)Indemnification by the Purchasers.  Each Purchaser (other than the Conduit
Purchasers) shall severally indemnify the Administrative Agent, within ten (10)
Business Days after demand therefor, for (i) any Indemnified Taxes attributable
to such Purchaser, its Related Conduit Purchaser or any of their respective
Affiliates that are Affected Persons (but only to the extent that the Seller and
its Affiliates have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting any obligation of the Seller and its
Affiliates to do so), (ii) any Taxes attributable to the failure of such
Purchaser, its Related Conduit Purchaser or any of their respective Affiliates
that are Affected Persons to comply with Section 14.03(f) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Purchaser, its Related Conduit Purchaser or any of their respective
Affiliates that are Affected Persons, in each case, that are payable or paid by
the Administrative Agent in connection with any Transaction Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Purchaser (or its Group Agent) by the Administrative
Agent shall be conclusive absent manifest error.  Each Purchaser (other than the
Conduit Purchasers) hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Purchaser, its Related
Conduit Purchaser or any of their respective Affiliates that are Affected
Persons under any Transaction Document or otherwise payable by the
Administrative Agent to such Purchaser, its Related Conduit Purchaser or any of
their respective Affiliates that are Affected Persons from any other source
against any amount due to the Administrative Agent under this clause (d).

(e)Evidence of Payments.  As soon as practicable after any payment of Taxes by
the Seller to a Governmental Authority pursuant to this Section 5.03, the Seller
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(f)Status of Recipients.  (i) Any Recipient that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Transaction Document shall deliver to the Seller and the Administrative Agent,
at the time or times reasonably requested by the Seller or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Seller or the Administrative Agent as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Recipient, if reasonably requested by the Seller or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Seller or the Administrative Agent as will enable
the Seller or the Administrative Agent to determine whether or not such
Recipient is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 5.03(f)(ii)(A), 5.03(f)(ii)(B) and
5.03(g)) shall not be required if, in the Recipient’s reasonable judgment, such
completion, execution or submission would subject such Recipient to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Recipient.

 

61

 

 

--------------------------------------------------------------------------------

 

(ii)Without limiting the generality of the foregoing:

(A)a Recipient that is a U.S. Person shall deliver to the Seller and the
Administrative Agent from time to time upon the reasonable request of the Seller
or the Administrative Agent, executed originals of Internal Revenue Service Form
W-9 certifying that such Recipient is exempt from U.S. federal backup
withholding tax; and

(B)any Recipient that is not a U.S. Person shall, to the extent it is legally
entitled to do so, deliver to the Seller and the Administrative Agent (in such
number of copies as shall be requested by the Recipient) from time to time upon
the reasonable request of the Seller or the Administrative Agent, whichever of
the following is applicable:

(1)in the case of such a Recipient claiming the benefits of an income tax treaty
to which the United States is a party, (x) with respect to payments of interest
under any Transaction Document, executed originals of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Transaction Document, Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2)executed originals of Internal Revenue Service Form W-8ECI;

(3)in the case of such a Recipient claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Recipient is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Seller within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of Internal Revenue Service
Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable; or

(4)to the extent such Recipient is not the beneficial owner, executed originals
of Internal Revenue Service Form W-8IMY, accompanied by Internal Revenue Service
Form W-8ECI, Internal Revenue Service Form W-8BEN or Internal Revenue Service
Form W-8BEN-E, as applicable, a U.S. Tax Compliance

 

62

 

 

--------------------------------------------------------------------------------

 

Certificate, Internal Revenue Service Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if such
Recipient is a partnership and one or more direct or indirect partners of such
Recipient are claiming the portfolio interest exemption, such Recipient may
provide a U.S. Tax Compliance Certificate on behalf of each such direct and
indirect partner.

(g)Documentation Required by FATCA.  If a payment made to a Recipient under any
Transaction Document would be subject to U.S. federal withholding Tax imposed by
FATCA if such Recipient were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Recipient shall deliver to the Seller and the
Administrative Agent at the time or times prescribed by Applicable Law and at
such time or times reasonably requested by the Seller or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Seller or the Administrative Agent as may be
necessary for the Seller and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Recipient has complied with
such Recipient’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement and
any fiscal or regulatory legislation, rules or practices adopted after the date
of this Agreement pursuant to any intergovernmental agreement entered into in
connection with FATCA.

(h)Survival.  Each party’s obligations under this Section 5.03 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Purchaser Party or any other Recipient, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the Seller Obligations and the Servicer’s obligations hereunder.

(i)Updates.  Each Affected Person agrees that if any form or certification it
previously delivered pursuant to this Section 5.03 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Seller and the Administrative Agent in writing of its legal
inability to do so.

(j)Refunds.  If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including by the payment of additional
amounts pursuant to this Section), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (j) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (j), in
no event will the indemnified party be required to pay any

 

63

 

 

--------------------------------------------------------------------------------

 

amount to an indemnifying party pursuant to this paragraph (j) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

SECTION 5.04.  Inability to Determine LMIR; Change in Legality.

(a)If on any day, by reason of circumstances affecting the interbank Eurodollar
market: (i) the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the parties hereto absent manifest error)
dollar deposits in the relevant amounts and for the relevant Yield Period or
day, as applicable, are not available, (ii) the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the parties
hereto absent manifest error) adequate and reasonable means do not exist for
ascertaining LMIR for such Yield Period or day, as applicable, or (iii) the
Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the parties hereto absent manifest error) shall have
determined that the LMIR determined pursuant hereto does not accurately reflect
the cost to the Purchasers  of maintaining Capital during such Yield Period or
day, as applicable, the Administrative Agent shall promptly give telephonic
notice of such determination, confirmed in writing, to the Seller on such
day.  Upon delivery of such notice: (i) no Portion of Capital shall be funded
thereafter at LMIR unless and until the Administrative Agent shall have given
notice to the Administrative Agent and the Seller that the circumstances giving
rise to such determination no longer exist and (ii) with respect to any
outstanding Portion of Capital then funded at LMIR, such Yield Rate shall
automatically be converted to the Base Rate.

(b)If on any day the Administrative Agent shall have been notified by any
Purchaser that such Purchaser has determined (which determination shall be final
and conclusive absent manifest error) that any Change in Law, or compliance by
such Purchaser with any Change in Law, shall make it unlawful  to fund or
maintain any Portion of Capital at or by reference to LMIR, the Administrative
Agent shall notify the Seller thereof.  Upon receipt of such notice, until the
applicable Purchaser notifies the Seller and the Administrative Agent that the
circumstances giving rise to such determination no longer apply, (i) no Portion
of Capital by such Purchaser shall be funded at or by reference to LMIR and (ii)
the Yield for any outstanding portions of Capital funded by such Purchaser then
funded at LMIR shall automatically and immediately be converted to the Base
Rate.

SECTION 5.05.  Back-Up Security Interest.  

(a)If, notwithstanding the intent of the parties stated in Section 2.01(c), the
sale, assignment and transfer of any Sold Assets to the Administrative Agent
(for the ratable benefit of the Purchasers) hereunder (including pursuant to
Section 2.01(b)) is not treated as a sale for all purposes (except as provided
in Sections 2.01(d) and 14.14), then such sale, assignment and transfer of such
Sold Assets shall be treated as the grant of a security interest by the Seller
to the Administrative Agent (for the ratable benefit of the Purchasers) to
secure the payment and

 

64

 

 

--------------------------------------------------------------------------------

 

performance of all the Seller’s obligations to the Administrative Agent, the
Purchasers and the other Secured Parties hereunder and under the other
Transaction Documents (including all Seller Obligations).  Therefore, as
security for the performance by the Seller of all the terms, covenants and
agreements on the part of the Seller to be performed under this Agreement or any
other Transaction Document, including the punctual payment when due of the
Aggregate Capital and all Yield and all other Seller Obligations, the Seller
hereby grants to the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, a continuing security interest in, all of the
Seller’s right, title and interest in, to and under all of the Sold Assets,
whether now or hereafter owned, existing or arising.  

(b)The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Sold Assets, and in addition to all the other rights and
remedies available to the Administrative Agent (for the benefit of the Secured
Parties), all the rights and remedies of a secured party under any applicable
UCC.  The Seller hereby authorizes the Administrative Agent to file financing
statements describing the collateral covered thereby as “all of the debtor’s
personal property or assets” or words to that effect, notwithstanding that such
wording may be broader in scope than the collateral described in this Agreement.

(c)For the avoidance of doubt, (i) the grant of security interest pursuant to
this Section 5.05 shall be in addition to, and shall not be construed to limit
or modify, the sale of Sold Assets pursuant to Section 2.01(b) or the Seller’s
grant of a security interest pursuant to Section 15.09, (ii) nothing in Section
2.01 shall be construed as limiting the rights, interests (including any
security interest), obligations or liabilities of any party under this Section
5.05, and (iii) subject to the foregoing clauses (i) and (ii), this Section 5.05
shall not be construed to contradict the intentions of the parties set forth in
Section 2.01(c).

SECTION 5.06.  Successor LMIR

(a)If the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that either (i) (A) the circumstances set
forth in Section 5.04 have arisen and are unlikely to be temporary, or (B) the
circumstances set forth in Section 5.04 have not arisen but the applicable
supervisor or administrator (if any) of LMIR or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying the specific date after which LMIR shall no longer be used for
determining interest rates for loans (either such date, a “LIBOR Termination
Date”), or (ii) a rate other than LMIR has become a widely recognized benchmark
rate for newly originated loans in U.S. Dollars in the U.S. market, then the
Administrative Agent may (with the prior written consent of the Seller) choose a
replacement index for LMIR, and make adjustments to applicable margins and
related amendments to this Agreement as referred to below such that, to the
extent practicable, the all-in Yield based on the replacement index will be
substantially equivalent to the all-in Yield based on LMIR in effect prior to
its replacement.

(b)The Administrative Agent and the Seller shall enter into an amendment to this
Agreement to reflect the replacement index, the adjusted margins and such other
related amendments as may be appropriate, in the discretion of the
Administrative Agent and the Seller, for the implementation and administration
of the replacement index-based rate.  Notwithstanding anything to the contrary
in this Agreement or the other Transaction Documents (including, without

 

65

 

 

--------------------------------------------------------------------------------

 

limitation, Section 14.01), such amendment shall become effective without any
further action or consent of any other party to this Agreement at 5:00 p.m. New
York City time on the tenth (10th) Business Day after the date a draft of the
amendment is provided to the Purchasers, unless the Administrative Agent
receives, on or before such tenth (10th) Business Day, a written notice from the
Majority Group Agents stating that such Majority Group Agents object to such
amendment.

(c)Selection of the replacement index, adjustments to the applicable margins,
and amendments to this Agreement (i) will be determined with due consideration
to the then-current market practices for determining and implementing a rate of
interest for newly originated loans in the United States and loans converted
from a rate based on LMIR to a replacement index-based rate, and (ii) may also
reflect adjustments to account for (A) the effects of the transition from LMIR
to the replacement index and (B) yield- or risk-based differences between LMIR
and the replacement index.

(d)Until an amendment reflecting a new replacement index in accordance with this
Section 5.06 is effective, each Portion of Capital accruing Yield with reference
to LMIR will continue to accrue Yield with reference to LMIR; provided however,
that if the Administrative Agent determines (which determination shall be final
and conclusive, absent manifest error) that a LIBOR Termination Date has
occurred, then following the LIBOR Termination Date, each Portion of Capital
that would otherwise accrue Yield with reference to LMIR shall automatically
begin accruing Yield with reference to the Base Rate until such time as an
amendment reflecting a replacement index and related matters as described above
is implemented.

(e)Notwithstanding anything to the contrary contained herein, (i) if at any time
the replacement index is less than zero, at such times, such index shall be
deemed to be zero for purposes of this Agreement and (ii) the “LC Participation
Fee” (as defined in the applicable Fee Letter) shall not be amended solely in
connection with selecting any replacement index in accordance with this Section
5.06.

ARTICLE VI

CONDITIONS to Effectiveness and INVESTMENTS AND ISSUANCES

SECTION 6.01.  Conditions Precedent to Effectiveness and the Initial Investment
or Issuance.  This Agreement shall become effective as of the Restatement Date
when (a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Exhibit I hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses payable by
the Seller on the Restatement Date to the Purchaser Parties have been paid in
full in accordance with the terms of the Transaction Documents.

SECTION 6.02.  Conditions Precedent to All Investments and Letter of Credit
Issuances.  Each Investment and Letter of Credit issuance hereunder on or after
the Restatement Date shall be subject to the conditions precedent that:

 

66

 

 

--------------------------------------------------------------------------------

 

(a)in the case of an Investment, the Seller shall have delivered to the
Administrative Agent an Investment Request for such Investment, and in the case
of a Letter of Credit, the Seller shall have delivered to the Administrative
Agent and the LC Bank, a Letter of Credit Application and an LC Request, in each
case, in accordance with Section 2.02(a) or Section 3.02(a), as applicable;

(b)the Servicer shall have delivered to the Administrative Agent all Information
Packages required to be delivered hereunder;

(c)in the case of an Investment, the restrictions with respect to such
Investment specified in Section 2.01(a)(i) through (iv) shall not be violated,
and in the case of a Letter of Credit, the restrictions with respect to such
Letter of Credit specified in Section 3.01(a)(i) through (iii) shall not be
violated;

(d)on the date of such Investment or Letter of Credit, as applicable, the
following statements shall be true and correct (and upon the occurrence of such
Investment or Letter of Credit, as applicable, the Seller and the Servicer shall
be deemed to have represented and warranted that such statements are then true
and correct):

(i)the representations and warranties of the Seller and the Servicer contained
in Sections 7.01 and 7.02 are true and correct in all material respects on and
as of the date of such Investment or Letter of Credit as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date;

(ii)no Event of Termination or Unmatured Event of Termination has occurred and
is continuing, and no Event of Termination or Unmatured Event of Termination
would result from such Investment or Letter of Credit;

(iii)no Capital Coverage Deficit exists or would exist after giving effect to
such Investment or Letter of Credit;

(iv)the Aggregate Capital plus the LC Participation Amount does not exceed the
Facility Limit;

(v)no Seller Event of Bankruptcy has occurred and is continuing; and

(vi)the Termination Date has not occurred.

SECTION 6.03.  Conditions Precedent to All Releases.  Each Release hereunder on
or after the Restatement Date shall be subject to the conditions precedent that:

(a)after giving effect to such Release, the Servicer shall be holding in trust
for the benefit of the Secured Parties an amount of Collections sufficient to
pay the sum of (x) all accrued and unpaid Servicing Fees, Yield, Fees and
Breakage Fees, in each case, through the date of such Release, (y) the amount of
any Capital Coverage Deficit and (z) the amount of all other accrued and unpaid
Seller Obligations through the date of such Release;

 

67

 

 

--------------------------------------------------------------------------------

 

(b)the Seller shall use the proceeds of such Release solely to pay the purchase
price for Receivables purchased by the Seller in accordance with the terms of
the Purchase and Sale Agreement; and

(c)on the date of such Release the following statements shall be true and
correct (and upon the occurrence of such Release, the Seller and the Servicer
shall be deemed to have represented and warranted that such statements are then
true and correct):

(i)the representations and warranties of the Seller and the Servicer contained
in Sections 7.01 and 7.02 are true and correct in all material respects on and
as of the date of such Release as though made on and as of such date unless such
representations and warranties by their terms refer to an earlier date, in which
case they shall be true and correct in all material respects on and as of such
earlier date;

(ii)no Event of Termination or Unmatured Event of Termination has occurred and
is continuing, and no Event of Termination or Unmatured Event of Termination
would result from such Release;

(iii)no Capital Coverage Deficit exists or would exist after giving effect to
such Release;

(iv)no Seller Event of Bankruptcy has occurred and is continuing; and

(v)the Termination Date has not occurred.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

SECTION 7.01.  Representations and Warranties of the Seller.  The Seller
represents and warrants to each Purchaser Party, as of the Restatement Date, on
each Settlement Date, on the date of each Release, on the date each Letter of
Credit is issued and on the date of each Investment, as follows:

(a)Organization and Good Standing.  It (i) has been duly organized in, and is
validly existing as a limited liability company in good standing under the laws
of the State of Delaware, (ii) with limited liability company power and
authority to own its properties and to conduct its business as such properties
are presently owned and such business is presently conducted and will be
conducted as contemplated herein, solely in the case of clause (ii) except to
the extent that such failure could not reasonably be expected to have a Material
Adverse Effect, and (iii) had at all relevant times, and now has, all necessary
power, authority, and legal right to acquire and own the Pool Receivables.

(b)Due Qualification.  It has obtained all licenses, approvals and
qualifications, if any, necessary for its execution and delivery of the
Transaction Documents to which it is a party, the purchase of the Receivables
pursuant to the Purchase and Sale Agreement and the performance by it of its
obligations contemplated in the Transaction Documents.

 

68

 

 

--------------------------------------------------------------------------------

 

(c)Power and Authority; Due Authorization.  It (i) has all necessary limited
liability company power, authority and legal right to (A) execute and deliver
this Agreement and the other Transaction Documents to which it is a party, (B)
carry out the terms of and perform its obligations under the Transaction
Documents to which it is a party, (C) acquire the Pool Receivables and Related
Security pursuant to the Purchase and Sale Agreement and own, sell, pledge,
hold, maintain, collect and service the Pool Receivables and Related Security
and (D) grant a security interest in the Seller Collateral and the Sold Assets
on the terms and conditions herein provided and (ii) has duly authorized by all
necessary action the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party in any capacity and the
grant of a security interest in the Seller Collateral and the Sold Assets on the
terms and conditions herein provided.

(d)Valid Security; Binding Obligations.  This Agreement creates a valid and
continuing ownership or security interest in the Seller’s right, title and
interest in, to and under the Seller Collateral and the Sold Assets, enforceable
against creditors of, or purchasers from, the Seller; and this Agreement
constitutes, and each other Transaction Document to be signed by the Seller when
duly executed and delivered by it will constitute, a legal, valid and binding
obligation of the Seller enforceable against the Seller in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar Applicable Laws affecting the enforcement of
creditors’ rights generally and by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.

(e)No Violation.  The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents and the fulfillment of the terms
hereof and thereof by it will not, (i) conflict with, result in any breach or
(without notice or lapse of time or both) a default under, (A) its certificate
of formation or limited liability company agreement, or (B) any indenture, loan
agreement, asset purchase agreement, mortgage, deed of trust, or other agreement
or instrument to which the Seller is a party or by which it or any of its
properties is bound if such conflict, breach or default could reasonably be
expected to have a Material Adverse Effect, (ii) result in the creation or
imposition of any Adverse Claim upon any of the Seller’s properties pursuant to
the terms of any such indenture, loan agreement, asset purchase agreement,
mortgage, deed of trust, or other agreement or instrument to which it is a party
or by which it or any of its properties is bound, other than any Adverse Claim
created in connection with this Agreement and the other Transaction Documents,
or (iii) violate any Applicable Law applicable to it or any of its properties if
such violation of Applicable Law could reasonably be expected to have a Material
Adverse Effect.

(f)No Proceedings.  There are no actions, suits, proceedings or investigations
pending, or to its knowledge threatened, before any Governmental Authority (i)
asserting the invalidity of this Agreement or any other Transaction Document,
(ii) seeking to prevent the grant of a security interest in any portion of the
Sold Assets or the Seller Collateral or the consummation of the transactions
contemplated by this Agreement or of any of the other Transaction Documents, or
(iii) seeking any determination or ruling that is likely to be adversely
determined and if adversely determined could reasonably be expected to have a
Material Adverse Effect.

(g)Governmental Approvals.  No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required for the due
execution,

 

69

 

 

--------------------------------------------------------------------------------

 

delivery and performance by it of this Agreement or any other Transaction
Document to which it is a party, except for (i) the filing of the UCC financing
statements referred to in Article VI, all of which, at the time required in
Article VI, shall have been duly filed and shall be in full force and effect,
(ii) those that have been made or obtained and are in full force and effect,
(iii) those that are not currently required, or (iv) authorizations or approvals
or other actions by, and notices to or filings with, any Governmental Authority
the failure to make or obtain those could not reasonably be expected to have a
Material Adverse Effect.

(h)Litigation.  No injunction, decree or other decision has been issued or made
by any Governmental Authority against the Seller or its properties, and, to the
Seller’s knowledge, no threat by any Person has been made to attempt to obtain
any such decision against it or its properties.

(i)Use of Proceeds.  The use of all funds obtained by the Seller under this
Agreement will not conflict with or contravene any of Regulations T, U and X
promulgated by the Federal Reserve Board.

(j)Quality of Title.  The Seller has acquired, for fair consideration and
reasonably equivalent value, all of the right, title and interest of the
applicable Originator in each Pool Receivable and the Related Security.  All
Seller Collateral is owned by Seller free and clear of any Adverse Claim other
than Permitted Liens.  The Administrative Agent has acquired and maintains a
valid ownership or first priority perfected security interest in the Sold Assets
and the Seller Collateral, free and clear of any Adverse Claim other than
Permitted Liens.  

(k)Accurate Reports.  No Information Package, Weekly Sold Receivables Report or
any other written information, exhibit, financial statement, document, book,
record or report furnished or to be furnished by or on behalf of any Chemours
Party to Administrative Agent, any Group Agent or any other Secured Party in
connection with the Seller Collateral, the Sold Assets, this Agreement or the
other Transaction Documents(as modified or supplemented by other information so
furnished), taken as a whole, as of the date it was or will be dated or as of
the date so furnished, contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided,
however, that with respect to projected financial information and information of
a general economic or industry specific nature, the Seller represents only that
such information has been prepared in good faith based on assumptions believed
by the Seller to be reasonable at the time such information was delivered (it
being understood and agreed that any such projected financial information may
vary from actual results and that such variations may be material).

(l)UCC Details.  The Seller’s true legal name as registered in the sole
jurisdiction in which it is organized, the jurisdiction of such organization and
the location of its chief executive office and principal place of business are
specified in Schedule 7.01(l) and the offices where the Seller keeps all its
Records are located at the addresses specified in Schedule 7.01(l) (or at such
other locations, notified to the Administrative Agent in accordance with Section
8.01(f)), in jurisdictions where all actions required under Section 9.06 have
been taken and completed.  Except as described in Schedule 7.01(l), the Seller
has no, and has never had any, trade names, fictitious names, assumed names or
“doing business as” names and the Seller has never

 

70

 

 

--------------------------------------------------------------------------------

 

changed the location of its chief executive office or its true legal name or
corporate structure.  The Seller is organized only in a single jurisdiction.

(m)Collection Accounts and Mail-Boxes.  The names and addresses of all of the
Collection Banks, together with the account numbers of the Collection Accounts,
are specified in the Side Letter (including any replacement schedule thereto
delivered by the Seller to the Administrative Agent and consented to in writing
by the Administrative Agent).  Each post office box or other address where
Collections on any Pool Receivables may be paid, are specified on Schedule II
(or any replacement Schedule II hereto delivered by the Seller to the
Administrative Agent).

(n)Eligible Receivables.  Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Investment or the issuance of any Letter
of Credit or on the date of any Information Package constitutes an Eligible
Receivable on such date.  

(o)[Reserved].

(p)[Reserved].

(q)Adverse Change.  Since December 31, 2018, no event or occurrence exists that
has caused, or could reasonably be expected to cause, a Material Adverse Effect.

(r)Credit and Collection Policy.  Pursuant to Article IX, it has engaged
Servicer to service the Pool Receivables in accordance with the Credit and
Collection Policy and all Applicable Law in all material respects, and such
policies have not changed since the Closing Date, except in accordance with this
Agreement.

(s)Compliance with Law.  It has complied with all Applicable Laws to which it is
subject, except where non-compliance could not reasonably be expected to have a
Material Adverse Effect.

(t)Financial Information.  All financial statements of the Seller delivered to
Administrative Agent in accordance with Section 8.02(a)(i) fairly present in all
material respects the financial position of the Seller and its results of
operations in accordance with GAAP consistently applied (except as otherwise
disclosed in such financial statements) as of the date and for the period
presented or provided (other than in the case of annual financial statements,
subject to the absence of footnotes and year-end audit adjustments), as
applicable.

(u)Investment Company Act.  The Seller is not (i) required to register as an
“Investment Company” or (ii) “controlled” by an “Investment Company”, under (and
as to each such term, as defined in) the Investment Company Act.

(v)Covered Fund.  The Seller is not a “covered fund” under Section 13 of the
U.S. Bank Holding Company Act of 1956, as amended, and the applicable rules and
regulations thereunder (the “Volcker Rule”).  In determining that the Seller is
not a “covered fund” under the Volcker Rule, Seller is entitled to rely on the
exemption from the definition of “investment company” set forth in Section
3(c)(5)(A) or (B) of the Investment Company Act.

 

71

 

 

--------------------------------------------------------------------------------

 

(w)No Other Obligations.  The Seller does not have any outstanding Security of
any kind, except membership interests issued to Chemours in connection with its
organization, and has not incurred, assumed, guaranteed or otherwise become
directly or indirectly liable for, or in respect of, any Debt and no Person has
any commitment or other arrangement to extend credit to the Seller, in each
case, other than as will occur in accordance with the Transaction Documents.

(x)Representations and Warranties in Other Transactions Documents.  The Seller
hereby makes for the benefit of the Administrative Agent and each Purchaser
Party all of the representations and warranties it makes, in any capacity, in
the other Transaction Documents to which it is a party as if such
representations and warranties (together with the related and ancillary
provisions) were set forth in full herein.

(y)Ordinary Course of Business.  Each remittance of Collections to the Purchaser
Parties by or on behalf of the Seller pursuant to the Transaction Documents will
have been (i) in payment of an obligation incurred by the Seller in the ordinary
course of business or financial affairs of the Seller and (ii) made in the
ordinary course of business or financial affairs of the Seller.

(z)Tax Status.  The Seller (i) has timely filed all material Tax returns
required to be filed by it, and (ii) has paid, or caused to be paid, all
material Taxes, assessments and other governmental charges when due, other than
Taxes, assessments and other governmental charges being contested in good faith
by appropriate proceedings and as to which adequate reserves have been provided
in accordance with GAAP.

(aa)Disregarded Entity.  The Seller is, and shall at all times prior to the
termination of this Agreement continue to be disregarded as separate from its
owner within the meaning of U.S. Treasury Regulation § 301.7701-3.  The Seller’s
owner for U.S. federal income tax purposes is a United States person within the
meaning of Section 7701(a)(30) of the Code.

(bb)Policies and Procedures.  Policies and procedures have been implemented and
maintained by or on behalf of the Seller that are designed to achieve compliance
by the Seller and its directors, officers, employees and, to the knowledge of
the Seller and to the extent commercially reasonable, its agents with
Anti-Corruption Laws, applicable Anti-Terrorism Laws and applicable Sanctions,
giving due regard to the nature of such Person’s business and activities, and
the Seller and, to the knowledge of the Seller, its officers, employees,
directors and agents acting in any capacity in connection with or benefiting
from the facility established hereby, are in compliance with applicable
Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.

(cc)Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  (i) None of the
Seller or, to the knowledge of the Seller, any of its directors, officers,
employees, or agents that will act in any capacity in connection with or benefit
from the facility established hereby is a Sanctioned Person, (ii) the Seller is
not organized or resident in a Sanctioned Country, and (iii) the Seller has not
violated, been found in violation of or is under investigation by any
Governmental Authority with jurisdiction over the Seller for possible violation
of any applicable Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

 

72

 

 

--------------------------------------------------------------------------------

 

(dd)Proceeds.  No Investment, Letter of Credit or Release has been used by the
Seller in any manner that would violate applicable Anti-Corruption Laws,
Anti-Terrorism Laws or Sanctions.

(ee)Solvency.  The Seller is Solvent.

(ff)Opinions.  The facts regarding the Seller, the Pool Receivables, the Related
Security, the transactions contemplated by the Transaction Documents to which
the Seller is a party set forth or assumed in each of the true sale and
non-consolidation opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.

(gg)Perfection Representations.

(i)This Agreement creates a valid and continuing ownership or security interest
(as defined in the applicable UCC) in the Seller’s right, title and interest in,
to and under the Sold Assets and Seller Collateral which (A) ownership or
security interest has been perfected and is enforceable against creditors of and
purchasers from the Seller, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity, regardless of whether such enforceability is considered in
a proceeding in equity or at law, and (B) will be free of all Adverse Claims in
such Sold Assets and Seller Collateral other than Permitted Liens.

(ii)The Pool Receivables constitute “accounts” or “general intangibles” within
the meaning of Section 9-102 of the UCC.

(iii)[Reserved].

(iv)All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) (to the extent security interests therein can be perfected by
filing of a UCC-1 financing statement) the sale and contribution of the
Receivables and Related Security from each Originator to the Seller pursuant to
the Purchase and Sale Agreement and the Seller’s sale of, and grant of a
security interest in, the Sold Assets and Seller Collateral to the
Administrative Agent pursuant to this Agreement.

(v)Other than the security interest granted to the Administrative Agent pursuant
to this Agreement, the Seller has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Sold Assets or Seller
Collateral except as permitted by this Agreement and the other Transaction
Documents.  The Seller has not authorized the filing of and is not aware of any
financing statements or other lien filing filed against the Seller that include
a description of collateral covering any portion of the Sold Assets or Seller
Collateral other than any financing statement (i) in favor of the Administrative
Agent or (ii) that has been terminated.  The Seller is not aware of any judgment
lien, ERISA lien or tax lien filings against the Seller.

 

73

 

 

--------------------------------------------------------------------------------

 

(hh)The Mail-Boxes and the Collection Accounts.

(i)Nature of the Collection Accounts.  Each Collection Account constitutes a
“deposit account” within the meaning of the applicable UCC.

(ii)Ownership.  Each Collection Account is in the name of the Seller, and the
Seller owns and has good and marketable title to each Collection Account free
and clear of any Adverse Claim other than Permitted Liens.

(iii)Perfection.  The Seller has delivered to the Administrative Agent a fully
executed Account Control Agreement relating to each Collection Account, pursuant
to which the applicable Collection Bank has agreed to comply with the
instructions originated by the Administrative Agent directing the disposition of
funds in such Collection Account without further consent by the Seller, the
Servicer or any other Person.  The Administrative Agent has “control” (as
defined in Section 9-104 of the UCC) over each Collection Account.

(iv)Instructions.  Each Collection Account is in the name of the
Seller.  Neither the Seller nor the Servicer has consented to the applicable
Collection Bank complying with instructions of any Person other than the
Administrative Agent, the Seller or the Servicer.  Neither the Seller nor any
other Chemours Party has instructed any Person (other than First Data or any
Affiliate thereof, as the same may be replaced from time to time by any Chemours
Party with the prior written notice to the Administrative Agent) to distribute
any Collections remitted to any Mail-Box and neither the Seller nor any other
Chemours Party is aware of any Person (other than First Data or any Affiliate or
successor thereof, as the same may be replaced from time to time by any Chemours
Party with the prior written notice to the Administrative Agent) distributing
Collections remitted to any Mail-Box.

(ii)No Linked Accounts.  Except for the Servicer’s Account, there are no Linked
Accounts with respect to any Collection Account.

(jj)No Event of Termination.  No event has occurred and is continuing and no
condition exists, or would result from any Investment, the issuance of any
Letter of Credit or any Release or from the application of proceeds therefrom,
that constitutes or may reasonably be expected to constitute an Event of
Termination or Unmatured Event of Termination.

(kk)Certificate of Beneficial Ownership.  As of the Closing Date, the Seller is
an entity (other than a bank) whose common stock or analogous equity interests
are listed on the New York Stock Exchange or the American Stock Exchange or have
been designated as a NASDAQ National Market Security listed on the NASDAQ stock
exchange (as used in this clause, a “listed entity”) or that is organized under
the laws of the United States or of any state and at least 51 percent of whose
common stock or analogous equity interest is owned by a listed entity and is
excluded on that basis from the definition of Legal Entity Customer as defined
in the Beneficial Ownership Regulation.

(ll)ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably

 

74

 

 

--------------------------------------------------------------------------------

 

expected to occur, would reasonably be expected to result in a Parent Material
Adverse Effect.  As of the date that is 30 days following the date of the most
recent financial statements reflecting such amounts, (i) the present value of
all accumulated benefit obligations under each Plan sponsored by the Parent or
any Subsidiary (based on the assumptions used for purposes of Accounting
Standards Codification Topic 715) did not exceed by more than $150,000,000 the
fair market value of the assets of such Plan, and (ii) the present value of all
accumulated benefit obligations of all underfunded Plans sponsored by the Parent
or any Subsidiary (based on the assumptions used for purposes of Accounting
Standards Codification Topic 715) did not exceed by more than $150,000,000 the
fair market value of the assets of all such underfunded Plans.  As of the date
of the most recent financial statements reflecting such amounts, the amount of
unfunded liabilities, individually with respect to any Plan or in the aggregate
for all unfunded Plans, would not reasonably be expected to have a Parent
Material Adverse Effect.

SECTION 7.02.  Representations and Warranties of the Servicer.  The Servicer
represents and warrants to each Purchaser Party, as of the Restatement Date, on
each Settlement Date, on the date of each Release, on the date each Letter of
Credit is issued and on the date of each Investment, as follows:

(a)Organization and Good Standing.  It has been duly organized and is validly
existing as a limited liability company (or other business entity in the case of
any successor of the Servicer) in good standing under the Applicable Laws of its
jurisdiction of organization, with power and authority to conduct its business
as such business is presently conducted, except to the extent that such failure
could not reasonably be expected to have a Servicer Material Adverse Effect.

(b)Due Qualification.  It is duly qualified to do business as a limited
liability company in good standing, and has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
conduct of its business (including the servicing of the Pool Receivables)
requires such qualifications, licenses or approvals, except where the failure to
be in good standing or to hold any such qualifications, licenses and approvals
could not reasonably be expected to have a Servicer Material Adverse Effect.

(c)Power and Authority; Due Authorization.  It (i) has all necessary power,
authority and legal right to (A) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (B) carry out the terms of
and perform its obligations under the Transaction Documents to which it is a
party, and (C) service the Pool Receivables and Related Security in accordance
with the provisions hereof and (ii) has duly authorized by all necessary
corporate action the execution, delivery and performance of this Agreement and
the other Transaction Documents to which it is a party and the servicing of the
Pool Receivables in accordance with the provisions hereof.

(d)Binding Obligations.  This Agreement constitutes, and each other Transaction
Document to be signed by it when duly executed and delivered by it will
constitute, a legal, valid and binding obligation of it, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, or other similar Applicable Laws
affecting the enforcement of creditors’ rights generally and by general
principles

 

75

 

 

--------------------------------------------------------------------------------

 

of equity, regardless of whether such enforceability is considered in a
proceeding in equity or at law.

(e)No Violation.  The consummation of the transactions to which it is a party
contemplated by this Agreement and the other Transaction Documents to which it
is a party and the fulfillment of the terms hereof and thereof by it will not,
(i) conflict with, result in any breach or (without notice or lapse of time or
both) a default under, (A) its certificate of formation or limited liability
company agreement, as applicable, or (B) any indenture, loan agreement, asset
purchase agreement, mortgage, deed of trust, or other agreement or instrument to
which it is a party or by which it or any of its properties is bound if such
conflict, breach or default could reasonably be expected to have a Servicer
Material Adverse Effect, (ii) result in the creation or imposition of any
Adverse Claim upon any of its properties pursuant to the terms of any such
indenture, loan agreement, asset purchase agreement, mortgage, deed of trust, or
other agreement or instrument to which it is a party or by which it or any of
its properties is bound, other than any Adverse Claim created in connection with
this Agreement and the other Transaction Documents or otherwise permitted by
this Agreement or other Transaction Documents, or (iii) violate any Applicable
Law applicable to it or any of its properties if such violation of Applicable
Law could reasonably be expected to have a Servicer Material Adverse Effect.

(f)No Proceedings.  Except as otherwise specified in Schedule 3.06 or described
in the most recent annual report on Form 10-K or any quarterly or periodic
report of the Parent, in each case filed with the SEC at least five Business
Days prior to the Closing Date, there are no actions, suits, proceedings or
investigations against it pending, or to its knowledge threatened, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which it is a party, (ii) seeking to prevent the
servicing of the Pool Receivables or the consummation of the purposes of this
Agreement or of any of the other Transaction Documents to which it is a party,
or (iii) seeking any determination or ruling that is likely to be adversely
determined and if adversely determined could reasonably be expected to have a
Servicer Material Adverse Effect.

(g)Governmental Approvals.  No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required by it for
the due execution, delivery and performance by it of this Agreement or any other
Transaction Document to which it is a party, except for (i) the filing of the
UCC financing statements referred to in Article VI, all of which, at the time
required in Article VI, shall have been duly filed and shall be in full force
and effect, (ii) those that have been made or obtained and are in full force and
effect, (iii) those that are not currently required, or (iv) authorizations or
approvals or other actions by, and notices to or filings with, any Governmental
Authority the failure to make or obtain those could not reasonably be expected
to have a Servicer Material Adverse Effect.

(h)Financial Condition.  The Servicer has furnished to the Administrative Agent
the consolidated balance sheet and statements of income, stockholders equity and
cash flows of the Parent as of and for the fiscal year ended December 31, 2018,
reported on by its independent public accountants.  All financial statements of
the Parent and its consolidated Subsidiaries referenced above or delivered to
the Administrative Agent pursuant to Section 8.02(a) were prepared in accordance
with GAAP in effect on the date such statements were prepared and fairly present
in all material respects the consolidated financial condition, business, and
operations of the

 

76

 

 

--------------------------------------------------------------------------------

 

Parent and its consolidated Subsidiaries as of the date and for the period
presented or provided (other than in the case of annual financial statements,
subject to the absence of footnotes and year-end audit adjustments).  Since
December 31, 2018, there has been no change in the business, property, operation
or condition of the Parent and its Subsidiaries, taken as a whole, which could
reasonably be expected to have a Parent Material Adverse Effect.

(i)[Reserved].

(j)Accurate Reports.  No Information Package, Weekly Sold Receivables Report or
any other written information, exhibit, financial statement, document, book,
record or report furnished by the Servicer to the Administrative Agent, any
Group Agent or any other Secured Party in connection with the Seller Collateral,
the Sold Assets, this Agreement or the other Transaction Documents to which it
is a party (as modified or supplemented by other information so furnished),
taken as a whole, as of the date it was or will be dated or as of the date so
furnished, contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that with respect to projected financial information and information of a
general economic or industry specific nature, the Servicer represents only that
such information has been prepared in good faith based on assumptions believed
by the Servicer to be reasonable at the time such information was delivered (it
being understood and agreed that any such projected financial information may
vary from actual results and that such variations may be material).

(k)Collection Accounts and Mail-Boxes.  The names and addresses of all of the
Collection Banks, together with the account numbers of the Collection Accounts,
are specified in the Side Letter (including any replacement schedule thereto
delivered by the Seller to the Administrative Agent and consented to in writing
by the Administrative Agent).  Each post office box or other address where
Collections on any Pool Receivables may be paid, are specified on Schedule II
(or any replacement Schedule II hereto delivered by the Seller to the
Administrative Agent).

(l)[Reserved].

(m)Eligible Receivables.  Each Receivable included in the Net Pool Balance as an
Eligible Receivable on the date of any Investment or the issuance of any Letter
of Credit or on the date of any Information Package constitutes an Eligible
Receivable on such date.

(n)[Reserved].  

(o)Credit and Collection Policy.  It has complied with the Credit and Collection
Policy in all material respects and such policies have not changed in any
material respect since the Closing Date except as permitted under
Sections 8.03(c) and 8.06(c).  

(p)Adverse Change.  Since December 31, 2018, there has been no change in the
business, property, operation or condition of the Parent and its Subsidiaries,
taken as a whole, which could reasonably be expected to have a Parent Material
Adverse Effect.

 

77

 

 

--------------------------------------------------------------------------------

 

(q)Compliance with Law.  It has complied with all Applicable Law, except where
such noncompliance could not reasonably be expected to have a Servicer Material
Adverse Effect.

(r)Investment Company Act.  The Servicer is not an “investment company” as
defined in, or subject to regulation under, the Investment Company Act.

(s)ERISA.  No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result, in a
Parent Material Adverse Effect.  As of the date that is 30 days following the
date of the most recent financial statements reflecting such amounts, (i) the
present value of all accumulated benefit obligations under each Plan sponsored
by the Parent or any Subsidiary (based on the assumptions used for purposes of
Accounting Standards Codification Topic 715) did not exceed by more than
$150,000,000 the fair market value of the assets of such Plan, and (ii) the
present value of all accumulated benefit obligations of all underfunded Plans
sponsored by the Parent or any Subsidiary (based on the assumptions used for
purposes of Accounting Standards Codification Topic 715) did not exceed by more
than $150,000,000 the fair market value of the assets of all such underfunded
Plans.  As of the date of the most recent financial statements reflecting such
amounts, the amount of unfunded liabilities, individually with respect to any
Plan or in the aggregate for all unfunded Plans, would not reasonably be
expected to have a Parent Material Adverse Effect.

(t)[Reserved].

(u)Tax Status.  The Servicer (a) has timely filed or caused to be filed all Tax
returns and reports required to have been filed by it, except to the extent that
failure to do so would not reasonably be expected to result in a Servicer
Material Adverse Effect, and (b) has paid or caused to be paid all material
Taxes required to have been paid by it, except where (i) such Taxes have not
become delinquent or in default or (ii) the validity or amount thereof is being
contested in good faith by appropriate proceedings and as to which the Servicer
has set aside on its books adequate reserves therefor in conformity with GAAP.

(v)Policies and Procedures.  Policies and procedures have been implemented and
maintained by or on behalf of the Servicer that are designed to achieve
compliance by the Servicer and its Subsidiaries, directors, officers, employees
and, to the knowledge of the Servicer and to the extent commercially reasonable,
its agents with Anti-Corruption Laws, applicable Anti-Terrorism Laws and
applicable Sanctions, giving due regard to the nature of such Person’s business
and activities, and the Servicer, its Subsidiaries and, to the knowledge of the
Servicer, its officers, employees, directors and agents acting in any capacity
in connection with or benefiting from the facility established hereby, are in
compliance with applicable Anti-Corruption Laws, Anti-Terrorism Laws and
Sanctions.

(w)Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  (i) None of the
Servicer or any of its Subsidiaries, or, to the knowledge of the Servicer, any
of its directors, officers, employees, or agents that will act in any capacity
in connection with the facility established hereby is a Sanctioned Person,
(ii) none of the Servicer or any of its Subsidiaries is organized or resident in
a Sanctioned Country, and (iii) the Servicer has not violated, been found

 

78

 

 

--------------------------------------------------------------------------------

 

in violation of or is under investigation by any Governmental Authority with
jurisdiction over the Servicer for possible violation of any applicable
Anti-Corruption Laws, Anti-Terrorism Laws or Sanctions.

(x)Opinions.  The facts regarding the Servicer, the Pool Receivables, the
Related Security, the transactions contemplated by the Transaction Documents to
which the Servicer is a party set forth or assumed in each of the true sale and
non-consolidation opinions of counsel delivered in connection with this
Agreement and the Transaction Documents are true and correct in all material
respects.

(y)No Linked Accounts.  Except for the Servicer’s Account, there are no Linked
Accounts with respect to any Collection Account.

ARTICLE VIII

COVENANTS

SECTION 8.01.  Affirmative Covenants of the Seller.  At all times from the
Closing Date until the Final Payout Date, the Seller shall, unless
Administrative Agent and the Majority Group Agents shall otherwise consent in
writing:

(a)Compliance with Laws, Etc.  Comply with all Applicable Laws with respect to
it, the Pool Receivables and each of the related Contracts, except where
non-compliance could not reasonably be expected to have a Material Adverse
effect on the Seller.

(b)Preservation of Existence.  Preserve and maintain its limited liability
company existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction except where the failure to
qualify or preserve or maintain such existence, rights, franchises or privileges
or to be so qualified could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(c)Inspections.  (i) From time to time, upon reasonable prior notice and during
regular business hours, permit the Administrative Agent or any of its
representatives including certified public accountants or other auditors or
consultants acceptable to the Administrative Agent (at the sole cost and expense
of the Seller), (A) to examine and make copies of and abstracts from all Records
in the possession or under the control of the Seller , and (B) to visit the
offices and properties of the Seller for the purpose of examining such materials
described in clause (A) above, and to discuss matters relating to the Pool
Receivables or the Seller’s performance hereunder with any of the officers of
the Seller having knowledge of such matters; and (ii) without limiting the
provisions of clause (i) above, from time to time on request of the
Administrative Agent with reasonable notice and during reasonable business
hours, permit certified public accountants or other consultants or auditors
acceptable to Administrative Agent to conduct, at Seller’s expense, a review of
Seller’s books and records relating to Pool Receivables, the Sold Assets and the
Seller Collateral; provided that, unless an Event of Termination shall have
occurred and be continuing at the time any such audit/inspection is requested,
(x) the Seller shall only be required to reimburse any Person for costs and
expenses related to one such audit/inspections during any calendar year

 

79

 

 

--------------------------------------------------------------------------------

 

and (y) the Administrative Agent may not exercise rights under this Section more
often than one time during any calendar year.

(d)Keeping of Records and Books of Account; Delivery; Location of
Records.  Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables and Related Security in the event of the
destruction of the originals (if any) thereof, backing up on a regular basis on
a separate backup computer from which electronic file copies can be readily
produced and distributed to third parties being agreed to suffice for this
purpose), and keep and maintain, or cause to be kept and maintained (or
transferred to Servicer), all documents, books, records and other information
necessary or advisable for the collection of all Pool Receivables and Related
Security (including records adequate to permit the identification on a regular
basis consistent with the Servicer’s policies and procedures (which are
consistent with policies and procedures customary for companies engaged in the
same or similar businesses as the Servicer) of each new Pool Receivable and all
Collections of and adjustments to each existing Pool Receivable received, made
or otherwise processed).  At any time during the continuation of an Event of
Termination, upon request of the Administrative Agent, deliver or cause the
Servicer to deliver the originals (if any) of all Contracts to the
Administrative Agent or its designee, together with electronic and other files
applicable thereto, and other Records necessary to enforce the related Pool
Receivable against any Obligor thereof.

(e)Performance and Compliance with Pool Receivables and Contracts.  At its
expense, timely and fully perform and comply, or cause the Servicer to perform
and comply, in all material respects with all provisions, covenants and promises
required to be observed by it under the Contracts and the Pool Receivables,
unless an Originator or the Seller makes a Deemed Collection in respect of the
entire Unpaid Balance thereof in accordance with Section 3.2 of the Purchase and
Sale Agreement.

(f)Location of Records.  Keep its principal place of business and chief
executive office, and the offices where it keeps its Records (and all original
documents  (if any) relating thereto), at the address(es) of the Seller referred
to in Section 7.01(l) or, upon ten (10) days’ prior written notice to the
Administrative Agent, at such other locations in jurisdictions where all action
required by Section 9.06 shall have been taken and completed.

(g)Credit and Collection Policy.  Cause the Servicer to service the Pool
Receivables in accordance with the Credit and Collection Policy in all material
respects and not agree to any material changes thereto except as permitted under
Sections 8.03(c) and 8.06(c).

(h)Collections.  Instruct or cause the Servicer to instruct all Obligors to
cause all Collections of Pool Receivables and the Related Security to either (i)
be deposited directly in a Collection Account that is covered by an effective
Account Control Agreement or (ii) be mailed directly to a Mail-Box.  The Seller
(or the Servicer on its behalf) will promptly (but in any event within three (3)
Business Days) following receipt of any Collections that have been mailed to a
Mail-Box, cause such Collections to be deposited directly in a Collection
Account that is covered by an effective Account Control Agreement.  In the event
the Seller, any Chemours Party or any of their Subsidiaries receive any
Collections, the Seller (or the Servicer on its behalf) will deposit (or cause
to be deposited) such Collections in a Collection Account that is covered by an
Account

 

80

 

 

--------------------------------------------------------------------------------

 

Control Agreement within three (3) Business Days of such receipt thereof.  In
the event that any funds other than Collections are deposited into a Collection
Account, the Seller shall (or shall cause the Servicer to on its behalf to)
within three (3) Business Days of receipt thereof identify and transfer such
funds out of such Collection Account.  The Seller shall (or shall cause the
Servicer on its behalf to) at all times maintain or cause to be maintained such
documents, books, records and other information necessary or advisable to (i) on
a regular basis identify Collections of Pool Receivables received from time to
time and (ii) segregate within three (3) Business Days Collections of Pool
Receivables from property of the Servicer, the Originators, any other Chemours
Party and their respective Subsidiaries other than the Seller.  The Seller shall
(or shall cause the Servicer on its behalf to) ensure that no disbursements of
funds that are Collections are made from any Collection Account, other than such
disbursements that are made at the direction and for the account of the Seller.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document:

(i)within three (3) Business Days of the deposit of any Affiliate Collections
into any Collection Account, the Seller (or the Servicer on its behalf) shall
identify the portion of funds deposited into such Collection Account that
represent Affiliate Collections;

(ii)the Seller (or the Servicer on its behalf) will, and will cause each
Originator to, at all times, maintain such books and records necessary to (a)
identify Affiliate Collections received from time to time in any Collection
Account and (b) segregate such Affiliate Collections from Collections on Pool
Receivables and other Sold Assets and Seller Collateral;

(iii)the Seller (or the Servicer on its behalf) shall provide such information
with respect to Affiliate Collections deposited into any Collection Account as
reasonably requested by the Administrative Agent from time to time;

(iv)if requested by Administrative Agent at any time, the Seller (or the
Servicer on its behalf) shall instruct the obligor of each Affiliate Receivable
to cease remitting payments with respect to all Affiliate Receivables to any
Collection Account and to instead remit payments with respect thereto to any
other deposit account or lock-box (other than any Collection Account or any
other account owned by the Seller) from time to time identified to such obligor;
and

(v)the Seller (or the Servicer on its behalf) shall use commercially
reasonable  efforts to ensure that Affiliate Collections are not deposited into
any Collection Account.

(i)Right and Title.  Hold all right, title and interest in each Pool Receivable,
except to the extent that any such right, title or interest has been transferred
or granted to the Administrative Agent (on behalf of the Secured Parties).

(j)Transaction Documents.  Comply with each of its covenants and agreements
under each Transaction Document to which it is a party in any capacity and its
certificate of formation and limited liability company agreement.

 

81

 

 

--------------------------------------------------------------------------------

 

(k)Enforcement of Purchase and Sale Agreement.  On its own behalf and on behalf
of the Purchaser Parties and the Administrative Agent, (x) promptly enforce all
covenants and obligations of each Originator contained in the Purchase and Sale
Agreement and (y) deliver to the Administrative Agent all consents, approvals,
directions, notices and waivers in connection therewith and take other actions
under the Purchase and Sale Agreement as may be reasonably directed by the
Administrative Agent.

(l)Filing of Financing Statements; Etc.  (i) On the date hereof, the Seller
shall cause the financing statements and other lien filings described in Section
6.01 to be duly filed in the appropriate jurisdictions and (ii) when received by
the Seller it shall promptly provide the Administrative Agent with
acknowledgment copies of all financing statements and other filings described in
Section 6.01.

(m)Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  Ensure that
policies and procedures are maintained and enforced by or on behalf of the
Seller that are designed to promote and achieve compliance by the Seller and its
directors, officers, employees and agents with Anti-Corruption Laws, applicable
Anti-Terrorism Laws and applicable Sanctions.

(n)Federal Assignment of Claims Act; Etc. If requested by the Administrative
Agent during the existence of an Event of Termination, the Seller shall prepare
and make any filings under the Federal Assignment of Claims Act (or any other
similar Applicable Law) with respect to Receivables from Obligors that are
Governmental Authorities, that are necessary or desirable in order for the
Administrative Agent to enforce such Receivable against the Obligor thereof.

(o)Disregarded Entity.  The Seller will at all relevant times continue to be, a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
that is disregarded as separate from a United States person within the meaning
of Section 7701(a)(30) of the Code and is not and will at all relevant times not
be required to withhold or otherwise be subject to liability under Sections
1441, 1445, 1446 and 1461 of the Code.

SECTION 8.02.  Reporting Requirements of the Seller.  From the date hereof until
the Final Payout Date, the Seller shall furnish or cause to be furnished to the
Administrative Agent:

(a)Financial Statements.  

(i)As soon as available and in any event within one hundred and twenty (120)
days after the end of each fiscal year of the Seller, copies of the annual
unaudited income statement and balance sheet of the Seller, prepared in
conformity with GAAP, duly certified by a Financial Officer of the Seller with
respect to such fiscal year.  

(ii)Within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Parent, its unaudited consolidated balance sheet and
unaudited consolidated statements of operations and comprehensive income,
stockholders’ equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year.

 

82

 

 

--------------------------------------------------------------------------------

 

(iii)Within 90 days after the end of each fiscal year of the Parent, its audited
consolidated balance sheet and audited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such fiscal year, and related notes thereto, setting forth in each case in
comparative form the figures for the previous fiscal year and accompanied by a
report of PricewaterhouseCoopers LLP or other independent public accountants of
recognized national standing (without a “going concern” statement or like
statement, qualification or exception and without any qualification or exception
as to the scope of such audit (other than solely as a result of a maturity date
in respect of any indebtedness of the Parent)) to the effect that such financial
statements present fairly in all material respects the financial condition,
results of operations and cash flow of the Parent and the Subsidiaries on a
consolidated basis as of the end of and for such fiscal year in accordance with
GAAP consistently applied (except as otherwise disclosed in such financial
statements).

(iv)Compliance Certificate.  Within the time period required in clause (ii) or
(iii) of this Section 8.02(a), as applicable, together with the financial
statements required hereunder, a compliance certificate in substantially the
form of Exhibit H signed by a Financial Officer of the Seller and dated the date
of such annual financial statement or such quarterly financial statement, as the
case may be.

Information required to be furnished pursuant to clause (a) of this Section
shall be deemed to have been furnished if such information, or one or more
annual or quarterly reports containing such information, shall be available on
the website of the SEC at http://www.sec.gov.  Information required to be
furnished pursuant to this Section may also be furnished by electronic
communications pursuant to procedures approved by the Administrative Agent.

(b)[Reserved].

(c)ERISA.  (i) Promptly after the request by the Administrative Agent or any
Purchaser, copies of (i) any documents described in Section 101(k)(1) of ERISA
that the Parent or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Parent or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Parent or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Parent or the applicable ERISA Affiliate
shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(ii) prompt written notice, after obtaining knowledge thereof, the occurrence of
any ERISA Event that alone or together with any other ERISA Events that have
occurred would reasonably be expected to result in a Parent Material Adverse
Effect.

(d)Events of Termination.  Notice of the occurrence of any Event of Termination
or Unmatured Event of Termination, accompanied by a written statement of a
Responsible Officer of the Seller setting forth details of such event and the
action that the Seller proposes to take with respect thereto, such notice to be
provided promptly (but not later than four (4) Business Days) after the Seller
obtains knowledge of any such event.  Notice of the cure of any

 

83

 

 

--------------------------------------------------------------------------------

 

Event of Termination, such notice to be provided promptly (but not later than
four (4) Business Days) after the Seller obtains knowledge of any such event.

(e)Litigation.  Promptly after the Seller obtains knowledge thereof, notice of
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority either (i) against any Chemours Party, or
any adverse development in any such pending action, suit or proceeding not
previously disclosed in writing by the Seller to the Administrative Agent, that
in each case would reasonably be expected to result in a Material Adverse Effect
or (ii) between any Chemours Party and the Subject Consigned Goods Provider (any
such action, suit or proceeding with respect to this clause (ii), shall
constitute “Consigned Goods Litigation”); provided that no notice shall be
required pursuant to this clause (ii) if there is no effective UCC-1 financing
statement filed in the applicable filing office naming the Subject Consigned
Goods Provider as secured party and any Chemours Party as debtor or any such
effective UCC-1 financing statement has been amended in a manner consented to in
writing by the Administrative Agent.

(f)[Reserved].  

(g)Change in Credit and Collection Policy or Business.  At least ten (10) days
prior to (i) the effectiveness of any change (other than any change or amendment
that is required under GAAP) in the Credit and Collection Policy that would be
reasonably likely to materially and adversely affect the collectability of the
Pool Receivables or the credit quality of any newly created Pool Receivables, a
description of such change or, if available, a copy of the Credit and Collection
Policy so proposed to be amended or changed and, requesting the Administrative
Agent’s consent thereto and (ii) any change in the character of the Seller’s
business, a written notice indicating such change and requesting the
Administrative Agent’s and the Majority Group Agent’s consent thereto.

(h)[Reserved].

(i)Other Information.  Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Seller or any other Chemours Party as
the Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent or any Purchaser Party under
or as contemplated by this Agreement or any other Transaction Document.

(j)Notices Under Purchase and Sale Agreement.  A copy of each notice received by
the Seller from an Originator pursuant to any provision of the Purchase and Sale
Agreement.  

(k)Purchase and Sale Agreement.  The occurrence of a Purchase and Sale
Termination Event under the Purchase and Sale Agreement.

(l)Agreed Upon Procedures.  In addition, the Seller shall cooperate with the
Servicer and the designated accountants or consultants for each annual agreed
upon procedures report required pursuant to Section 8.05(g).

 

84

 

 

--------------------------------------------------------------------------------

 

(m)Certificate of Beneficial Ownership and Other Additional Information.  The
Seller will promptly provide to the Administrative Agent: (i) following any
change that would result in a change to the status of the Seller as an excluded
“Legal Entity Customer” under the Beneficial Ownership Regulation, a Certificate
of Beneficial Ownership complying with the Beneficial Ownership Regulation, in
form and substance reasonably acceptable to the Administrative Agent, and (ii)
such other information and documentation (including an updated Certificate of
Beneficial Ownership) as may reasonably be requested by the Administrative Agent
or any Purchaser from time to time for purposes of compliance by the
Administrative Agent or such Purchaser with Applicable Laws (including the
PATRIOT Act and other “know your customer” and anti-money laundering rules and
regulations), and any policy or procedure implemented by the Administrative
Agent or such Purchaser to comply therewith.

SECTION 8.03.  Negative Covenants of the Seller.  At all times from the Closing
Date until the Final Payout Date, the Seller shall not, unless Administrative
Agent and the Majority Group Agents shall otherwise consent in writing:

(a)Sales, Adverse Claims, Etc.  Except as otherwise expressly provided herein or
in the other Transaction Documents, sell, assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist any Adverse
Claim  (other than Permitted Liens) upon or with respect to, any of its assets,
including any Pool Receivable, any Related Security or any proceeds of any of
the foregoing, or any interest therein, or any Collection Account to which any
Collections of any of the foregoing are sent, or any right to receive income or
proceeds from or in respect of any of the foregoing or purport to do any of the
foregoing.

(b)Extension or Amendment of Receivables.  Except as permitted under Section
9.02(a), extend, amend or otherwise modify the payment terms of any Pool
Receivable or amend, modify or waive any payment term or condition of any
related Contract, in each case unless a corresponding Deemed Collection payment
in respect of the related Pool Receivable is made, in full, in connection
therewith.

(c)Change in Credit and Collection Policy, Business or Organizational
Documents.  (i) Make or consent to any change (other than any change or
amendment that is required under GAAP) in, or waive any of the provisions of,
the Credit and Collection Policy that would be reasonably likely to materially
and adversely affect the collectability of the Pool Receivables or the credit
quality of any newly created Pool Receivables without the prior written consent
of the Administrative Agent, (ii) make any change in the character of its
business or amend, waive or otherwise modify its limited liability company
agreement or certificate of formation without the prior written consent of
Administrative Agent and the Majority Group Agents or (iii) amend, waive or
otherwise modify any other Transaction Document to which the Seller is a party
or consent to any amendment, waiver or modification of any Transaction Document
without the prior written consent of the Administrative Agent and the Majority
Group Agents.

(d)Change in Collection Banks.  (i) Add any bank or deposit account not listed
in the Side Letter as a Collection Bank or Collection Account unless the
Administrative Agent shall have previously approved and received duly executed
copies of all Account Control Agreements and/or amendments thereto covering each
such new bank and deposit account, (ii)

 

85

 

 

--------------------------------------------------------------------------------

 

terminate any Collection Bank, any Account Control Agreement or any Collection
Account without the prior written consent of the Administrative Agent and, in
each case, only if all of the payments from Obligors that were being sent to
such Collection Bank or Collection Account will, upon termination of such
Collection Bank or Collection Account and at all times thereafter, be deposited
in a Collection Account with a Collection Bank covered by an Account Control
Agreement or (iii) amend, supplement or otherwise modify any Account Control
Agreement without the prior written consent of Administrative Agent and the
Majority Group Agent.

(e)Subsidiaries.  Without the prior written consent of the Administrative Agent
and the Majority Group Agents, have any Subsidiaries.

(f)Deposits to Accounts.  (i) Deposit or otherwise credit, or cause or permit to
be so deposited or credited, or direct any Obligor of any Pool Receivable to
deposit or remit, any Collection or proceeds thereof to any deposit account (or
related lock-box, if applicable) other than (x) any Collection Account that is
covered by an Account Control Agreement or (y) a Mail-Box or (ii) permit funds
other than Collections on the Pool Receivables to be deposited into any
Collection Account.

(g)Debt and Business Activity.  (i) Incur, assume, guarantee or otherwise become
directly or indirectly liable for or in respect of any Debt or other obligation,
(ii) purchase any asset, (iii) make any investment by share purchase loan or
otherwise except ownership of securities, obligations and other investments
received in settlement of amounts due to the Seller owing to the Seller as a
result of insolvency proceeding involving any Obligor of any Receivable or (iv)
engage in any other activity (whether or not pursued for gain or other pecuniary
advantage), in any case, other than as will occur in accordance with this
Agreement or the other Transaction Documents and as is permitted by its
certificate of formation and limited liability company agreement.

(h)Name Change, Mergers, Acquisitions, Sales, etc.  Without the prior written
consent of the Administrative Agent and the Majority Group Agents, (i) change
its jurisdiction of organization or its name, identity or corporate structure or
create any divisions, (ii) merge or consolidate with or into, or convey,
transfer, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) or (iii) make any other change such that any
financing statement or other lien filing filed or other action taken to perfect
Administrative Agent’s interests under this Agreement would become seriously
misleading or would otherwise be rendered ineffective.  The Seller shall not
amend or otherwise modify or waive its limited liability company agreement or
certificate of formation or any provision thereof without the prior written
consent of Administrative Agent and the Majority Group Agents.  

(i)Actions Impairing Quality of Title.  Take any action that could cause any
Pool Receivable, together with the Related Security, not to be owned by it free
and clear of any Adverse Claim other than Permitted Liens; or take any action
that could reasonably be expected to cause Administrative Agent not to have a
valid ownership interest or first priority perfected security interest in the
Pool Receivables and each Collection Account and, to the extent such security
interest can be perfected by filing a financing statement or the execution of an
account control agreement, any Related Security (or any portion thereof) and all
cash proceeds of any of

 

86

 

 

--------------------------------------------------------------------------------

 

the foregoing, in each case, free and clear of any Adverse Claim other than
Permitted Liens; or suffer the existence of any financing statement or other
instrument similar in effect covering any Pool Receivable on file in any
recording office except such as may be filed (i) in favor of the Seller in
accordance with any Transaction Document or (ii) in favor of Administrative
Agent in accordance with this Agreement or any Transaction Document.

(j)[Reserved].  

(k)Actions by Originators.  Notwithstanding anything to the contrary set forth
in the Purchase and Sale Agreement, the Seller will not consent to (i) any
change or removal of any notation required to be made by any Originator pursuant
to Section 3.3 of the Purchase and Sale Agreement, or (ii) any waiver of or
departure from any term set forth in Article V of the Purchase and Sale
Agreement, in each case without the prior written consent of the Administrative
Agent.

(l)Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  Use, or permit its
Affiliates or its or their respective directors, officers, employees or agents
to use, the proceeds of any Investment or Release (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or applicable Anti-Terrorism Laws, (B) for the purpose of
funding or financing any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, in each case to the extent
doing so would violate any Sanctions, or (C) in any other manner that would
result in liability to any Affected Person under any applicable Sanctions or
result in the violation of any Anti-Corruption Laws, applicable Anti-Terrorism
Laws or applicable Sanctions.

(m)Disregarded Entity.  No action will be taken that would cause the Seller to
(i) be treated other than as a “disregarded entity” within the meaning of U.S.
Treasury Regulation § 301.7701-3 that is disregarded as separate from a United
States person within the meaning of Section 7701(a)(30) of the Code for U.S.
federal income tax purposes or (ii) become an association taxable as a
corporation or a publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

SECTION 8.04.  Affirmative Covenants of the Servicer.  At all times from the
Closing Date until the Final Payout Date, the Servicer shall, unless the
Administrative Agent and the Majority Group Agents shall otherwise consent in
writing:

(a)Compliance with Laws, Etc.  Comply with all Applicable Laws with respect to
it, the Pool Receivables, the related Contracts and the servicing and collection
thereof, except to the extent such non-compliance could not, individually or in
the aggregate, reasonably be expected to have a Servicer Material Adverse
Effect.

(b)Preservation of Existence.  Preserve and maintain its limited liability
company existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction except where the failure to
qualify or preserve or maintain such existence, rights,

 

87

 

 

--------------------------------------------------------------------------------

 

franchises or privileges or to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Servicer Material Adverse Effect.

(c)Inspections.  (i) From time to time, upon reasonable prior notice and during
regular business hours, permit the Administrative Agent or any of its
representatives including certified public accountants or other auditors or
consultants acceptable to the Administrative Agent (at the sole cost and expense
of the Seller), (A) to examine and make copies of and abstracts from all Records
in the possession or under the control of the Servicer (solely to the extent
relating to the Pool Receivables), and (B) to visit the offices and properties
of the Servicer for the purpose of examining such materials described in clause
(A) above, and to discuss matters relating to the Pool Receivables or the
Servicer’s performance hereunder with any of the officers of the Servicer having
knowledge of such matters; and (ii) without limiting the provisions of clause
(i) above, from time to time on request of Administrative Agent with reasonable
notice and during reasonable business hours, permit certified public accountants
or other consultants or auditors acceptable to Administrative Agent to conduct,
at Seller’s expense, a review of Seller’s books and records relating to Pool
Receivables, the Sold Assets and the Seller Collateral; provided that, unless an
Event of Termination shall have occurred and be continuing at the time any such
audit/inspection is requested, (x) the Seller shall only be required to
reimburse any Person for costs and expenses related to one such
audit/inspections during any calendar year and (y) the Administrative Agent may
not exercise rights under this Section more often than one time during any
calendar year.

(d)Keeping of Records and Books of Account; Delivery; Location of
Records.  Maintain and implement, or cause to be maintained and implemented,
administrative and operating procedures (including an ability to recreate
records evidencing the Pool Receivables and Related Security in the event of the
destruction of the originals (if any) thereof, backing up on at least a regular
basis on a separate backup computer from which electronic file copies can be
readily produced and distributed to third parties being agreed to suffice for
this purpose), and keep and maintain, or cause to be kept and maintained, all
documents, books, records and other information necessary or advisable for the
collection of all Pool Receivables and Related Security (including records
adequate to permit the identification on a regular basis consistent with the
Servicer’s policies and procedures (which are consistent with policies and
procedures customary for companies engaged in the same or similar businesses as
the Servicer) of each new Pool Receivable and all Collections of and adjustments
to each existing Pool Receivable received, made or otherwise processed).  At any
time during the continuation of an Event of Termination, upon the request of the
Administrative Agent, deliver the originals (if any) of all Contracts to the
Administrative Agent or its designee, together with electronic and other files
applicable thereto, and other Records necessary to enforce the related Pool
Receivable against any Obligor thereof.

(e)Performance and Compliance with Pool Receivables and Contracts.  At its
expense, timely and fully perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts of the Pool Receivables and the Pool Receivables, unless, with respect
to a Pool Receivable, a Deemed Collection occurs in respect of  the entire
Unpaid Balance thereof in accordance with Section 3.2 of the Purchase and Sale
Agreement.

(f)Location of Records.  Keep its principal place of business and chief
executive office, and the offices where it keeps its Records (and all original
documents relating

 

88

 

 

--------------------------------------------------------------------------------

 

thereto), at the address(es) of the Servicer referred to in Schedule 8.04(f) or,
upon ten (10) days’ prior written notice to the Administrative Agent, at such
other locations in jurisdictions where all action required by Section 9.06 shall
have been taken and completed.

(g)Credit and Collection Policy.  Comply in all material respects with the
applicable Credit and Collection Policy in regard to each Pool Receivable and
the other Related Security, the related Contract and the servicing and
collection thereof.

(h)Collections.  Instruct all Obligors to cause all Collections of Pool
Receivables and the Related Security to either (i) be deposited directly in a
Collection Account that is covered by an effective Account Control Agreement or
(ii) be mailed directly to a Mail-Box.  The Servicer will promptly (but in any
event within three (3) Business Days) following receipt of any Collections that
have been mailed to a Mail-Box, cause such Collections to be deposited directly
in a Collection Account that is covered by an effective Account Control
Agreement.  In the event the Servicer, any Chemours Party or any of their
Subsidiaries receives any Collections, the Servicer will deposit (or cause to be
deposited) such Collections in a Collection Account that is covered by an
Account Control Agreement within three (3) Business Days of such receipt
thereof.  In the event that any funds other than Collections are deposited into
any Collection Account, the Servicer shall within three (3) Business Days of
receipt thereof identify and transfer such funds out of such Collection
Account.  The Servicer shall at all times maintain or cause to be maintained
such documents, books, records and other information necessary or advisable to
(i) on a regular basis identify Collections of Pool Receivables received from
time to time and (ii) segregate within three (3) Business Days Collections of
Pool Receivables from property of the Servicer, the Originators, any other
Chemours Party and their respective Subsidiaries other than the Seller.  The
Servicer shall ensure that no disbursements of funds that are Collections are
made from any Collection Account, other than such disbursements that are made at
the direction and for the account of the Seller.

Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document:

(i)within three (3) Business Days of the deposit of any Affiliate Collections
into any Collection Account, the Servicer shall identify the portion of funds
deposited into such Collection Account that represent Affiliate Collections;

(ii)the Servicer will, and will cause each Originator to, at all times, maintain
such books and records necessary to (a) identify Affiliate Collections received
from time to time in any Collection Account and (b) segregate such Affiliate
Collections from Collections on Pool Receivables and other Sold Assets and
Seller Collateral;

(iii)the Servicer shall provide such information with respect to Affiliate
Collections deposited into any Collection Account as reasonably requested by the
Administrative Agent from time to time;

(iv)if requested by Administrative Agent at any time, the Servicer shall
instruct the obligor of each Affiliate Receivable to cease remitting payments
with respect to all Affiliate Receivables to any Collection Account and to
instead remit payments with respect

 

89

 

 

--------------------------------------------------------------------------------

 

thereto to any other deposit account or lock-box (other than any Collection
Account or any other account owned by the Seller) from time to time identified
to such obligor; and

(v)the Servicer shall use commercially reasonable efforts to ensure that
Affiliate Collections are not deposited into any Collection Account.

(i)Transaction Documents.  Comply with each of its covenants and agreements
under each Transaction Document to which it is a party in any capacity.

(j)[Reserved].

(k)[Reserved].

(l)Insurance.  Maintain (with financially sound and reputable insurance
companies), (a) insurance in such amounts (with no greater risk retention) and
against such risks as is (i) customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations as the Servicer and (ii) considered adequate by the Servicer
and (b) all other insurance as may be required by Applicable Law.  

(m)[Reserved].

(n)Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  Ensure that
policies and procedures are maintained and enforced by or on behalf of the
Servicer that are designed to promote and achieve compliance by the Servicer and
each of its Subsidiaries and their respective directors, officers, employees and
agents with Anti-Corruption Laws, applicable Anti-Terrorism Laws and applicable
Sanctions.

(o)[Reserved].

(p)Linked Accounts.  Except for the Servicer’s Account, the Servicer shall not
permit any Linked Account to exist with respect to any Collection Account;
provided, however, that if so instructed by the Administrative Agent (in its
sole discretion) at any time if an Event of Termination has occurred and is
continuing, the Servicer shall cause the Servicer’s Account to cease being a
Linked Account promptly, but not later than two (2) Business Days following the
Seller’s or any Servicer’s receipt of such instruction.  The Servicer shall at
all times ensure that (i) the account balance in the Servicer’s Account is
greater than zero and will exceed the aggregate Settlement Item Amount of all
Settlement Items at any time outstanding with respect to the Servicer’s Account
and (ii) no amount will be debited against any Collection Account as a result of
any Settlement Item that originated in the Servicer’s Account or any account
other than any Collection Account.

(q)Contractual Dilution Accrual.  Include in each Information Package delivered
to Administrative Agent, the Contractual Dilution Accrual for the then
outstanding Pool Receivables as of the Cut-Off Date for the prior Settlement
Period, including the specific amounts related to each applicable Obligor.  The
Contractual Dilution Accrual shall be calculated by the Servicer, on behalf of
the Seller, in the ordinary course based on the Contractual Dilution then
expected to occur with respect to the then outstanding Pool Receivables as
reasonably determined by the Servicer.  Additionally, the Servicer shall deliver
such other information and reports

 

90

 

 

--------------------------------------------------------------------------------

 

reasonably requested by the Administrative Agent with respect to the Contractual
Dilution Accrual, including a comparison of the Contractual Dilution Accrual to
the actual Contractual Dilution with respect to prior Settlement Periods, in
form and substance reasonably satisfactory to the Administrative Agent.

(r)Change in Contractual Dilution Accrual.  The Servicer will not make any
material change in the methodology used to calculate Contractual Dilution or the
Contractual Dilution Accrual without the prior written consent of the
Administrative Agent.

SECTION 8.05.  Reporting Requirements of the Servicer.  From the date hereof
until the Final Payout Date, the Servicer shall furnish to the Administrative
Agent each of the following:

(a)[Reserved].

(b)Financial Statements and Other Information.  The Servicer will furnish to the
Administrative Agent:

(i)promptly after the same become publicly available, copies of all periodic and
other reports, proxy statements and other materials filed by the Parent with the
SEC or with any national securities exchange, or distributed by the Parent to
the holders of its equity interests generally, as applicable;

(ii)promptly upon its receipt of any material notice, request for consent,
financial statements, certification, report or other communication under or in
connection with any Transaction Document to which it is a party from any Person
other than the Seller, the Administrative Agent or any other Purchaser Party,
copies of the same;

(iii)promptly following a request therefor, any documentation or other
information (including with respect to any Chemours Party) that the
Administrative Agent reasonably requests in order to comply with its ongoing
obligations under the applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act;

(iv)from time to time such further information regarding the business, affairs
and financial condition of the Chemours Parties as the Administrative Agent
shall reasonably request; and

(v)notwithstanding anything herein to the contrary, any financial information,
proxy statements or other material required to be delivered pursuant to this
paragraph (b) shall be deemed to have been furnished to each of the
Administrative Agent on the date that such report, proxy statement or other
material is posted on the SEC’s website at www.sec.gov.

(c)Information Packages.  As soon as available and in any event not later than
two (2) Business Days prior to each Settlement Date, an Information Package
signed by the Servicer and for the most recently completed Settlement Period;
provided, that the Administrative Agent and the Seller may modify, in any
reasonable respect, the information required to be provided by Servicer in, or
the form of, the Information Package.

 

91

 

 

--------------------------------------------------------------------------------

 

(d)Weekly Sold Receivables Report.  As soon as available and in any event not
later than the Weekly Reporting Date of each calendar week, a Weekly Sold
Receivables Report as of the most recently completed calendar week.

(e)Events of Termination.  Notice of the occurrence of any Event of Termination
or Unmatured Event of Termination, accompanied by a written statement of a
Responsible Officer of the Servicer setting forth details of such event and the
action that the Servicer proposes to take with respect thereto, such notice to
be provided promptly (but not later than four (4) Business Days) after the
Servicer obtains knowledge of any such event.  Notice of the cure of any Event
of Termination, such notice to be provided promptly (but not later than four (4)
Business Days) after the Servicer obtains knowledge of any such event.

(f)Litigation.  Promptly after the Servicer obtains knowledge thereof, notice of
the filing or commencement of any action, suit or proceeding by or before any
arbitrator or Governmental Authority against any Chemours Party, or any adverse
development in any such pending action, suit or proceeding not previously
disclosed in writing by the Servicer to the Administrative Agent, that in each
case would reasonably be expected to result in a Servicer Material Adverse
Effect.

(g)Agreed Upon Procedures Report.  At the sole cost and expense of the Seller, a
report of Protiviti Inc. (or such other accounting firm or consulting firm
reasonably acceptable to the Administrative Agent) delivered each calendar year,
addressed to the Administrative Agent and setting forth the results of such
firm’s performance of agreed upon procedures with respect to the performance of
the Servicer for the prior calendar year.  The scope of the above agreed upon
procedures report or other reports shall be as reasonably requested by the
Administrative Agent.    

(h)Change in Credit and Collection Policy or Business.  At least ten (10) days
prior to (i) the effectiveness of any change (other than any change or amendment
that is required under GAAP) in the Credit and Collection Policy that would be
reasonably likely to materially and adversely affect the collectability of the
Pool Receivables or the credit quality of any newly created Pool Receivables, a
description of such change or, if available, a copy of the Credit and Collection
Policy so proposed to be amended or changed and, requesting the Administrative
Agent’s consent thereto and (ii) any change in the character of the Servicer’s
business that has or could reasonably be expected to materially and adversely
affect the ability of the Servicer to perform its obligations hereunder or that
would prevent the Servicer from conducting its business operations relating to
the Pool Receivables, its servicing of the Pool Receivables or the performance
of its duties and obligations hereunder or under the other Transaction Documents
to which it is a party, a written notice indicating such change and requesting
the Administrative Agent’s and the Majority Group Agent’s consent thereto.

(i)[Reserved].  

(j)Other Information.  Promptly, from time to time, such Records or other
information, documents, records or reports respecting the condition or
operations, financial or otherwise, of the Servicer or any other Chemours Party
as the Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent or any Purchaser Party under
or as contemplated by this Agreement or any other Transaction Document

 

92

 

 

--------------------------------------------------------------------------------

 

or to comply with any Applicable Law or any Governmental Authority (so long as
such Governmental Authority is a regulator of, or has jurisdiction over, any
Purchaser Party (or any Purchaser Party reasonably believes such is true)).

SECTION 8.06.  Negative Covenants of the Servicer.  At all times from the
Closing Date until the Final Payout Date, the Servicer shall not, unless the
Administrative Agent and the Majority Group Agents shall otherwise consent in
writing:

(a)Interference.  Affirmatively instruct the Seller or any Originator to breach
any of its representations, undertakings, obligations or covenants under any of
the Transaction Documents.

(b)Extension or Amendment of Receivables.  Except as permitted under Section
9.02(a), extend, amend or otherwise modify the payment terms of any Pool
Receivable or amend, modify or waive any payment term or condition of any
related Contract, in each case unless a corresponding Deemed Collection payment
in respect of the related Pool Receivable is made, in full, in connection
therewith.

(c)Change in Credit and Collection Policy, Business or Organizational
Documents.  (i) Make or consent to any change (other than any change or
amendment that is required under GAAP) in, or waive any of the provisions of,
the Credit and Collection Policy that would be reasonably likely to materially
and adversely affect the collectability of the Pool Receivables or the credit
quality of any newly created Pool Receivables without the prior written consent
of the Administrative Agent, (ii) make any change in the character of the
Servicer’s business that has or could reasonably be expected to materially and
adversely affect the ability of the Servicer to perform its obligations
hereunder or that would prevent the Servicer from conducting its business
operations relating to the Pool Receivables, its servicing of the Pool
Receivables or the performance of its duties and obligations hereunder or under
the other Transaction Documents or (iii) amend, waive or otherwise modify any
other Transaction Document to which the Servicer is a party in any capacity or
consent to any amendment, waiver or modification of any Transaction Document
without the prior written consent of the Administrative Agent and the Majority
Group Agents.

(d)Change in Collection Banks.  (i) Add any bank or deposit account not listed
in the Side Letter as a Collection Bank or Collection Account unless the
Administrative Agent shall have previously approved and received duly executed
copies of all Account Control Agreements and/or amendments thereto covering each
such new bank and deposit account, (ii) terminate any Collection Bank, any
Account Control Agreement or any Collection Account without the prior written
consent of the Administrative Agent and, in each case, only if all of the
payments from Obligors that were being sent to such Collection Bank or
Collection Account will, upon termination of such Collection Bank or Collection
Account and at all times thereafter, be deposited in a Collection Account with a
Collection Bank covered by an Account Control Agreement or (iii) amend,
supplement or otherwise modify any Account Control Agreement without the prior
written consent of Administrative Agent and the Majority Group Agent.

(e)Deposits to Accounts.  (i) Deposit or otherwise credit, or cause or permit to
be so deposited or credited, or direct any Obligor of any Pool Receivable to
deposit or remit, any

 

93

 

 

--------------------------------------------------------------------------------

 

Collection or proceeds thereof to any deposit account or lock-box account (or
related lock-box, if applicable) other than (x) a Collection Account that is
covered by an Account Control Agreement or (y) a Mail-Box or (ii) permit funds
other than Collections on the Pool Receivables to be deposited into any
Collection Account.

(f)Mergers, Acquisitions, Sales, Etc.  Consolidate with or merge with any
Person, or convey, transfer or lease substantially all of its assets as an
entirety (other than the transfers of its assets under the Transaction
Documents) to any Person, unless in the case of any merger or consolidation (i)
the Servicer shall be the surviving entity and no Change in Control shall result
or (ii) (A) the surviving entity shall be an entity organized or existing under
the laws of the United States, any state or commonwealth thereof, the District
of Columbia or any territory thereof, (B) the surviving entity shall execute and
deliver to Administrative Agent an agreement, in form and substance reasonably
satisfactory to Administrative Agent, containing an assumption by the surviving
entity of the due and punctual performance and observance of each obligation,
covenant and condition of the Servicer under this Agreement and each other
Transaction Document to which it is a party, (C) no Change in Control shall
result, (D) the Performance Guarantor reaffirms in a writing, in form and
substance reasonably satisfactory to the  Administrative Agent, that its
obligations under the Performance Guaranty shall apply to the surviving entity,
(E) the Administrative Agent and the Majority Group Agents receive all
documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act as it shall request, (F) no Event of Termination has
occurred and is continuing and (G) the Administrative Agent and each Group Agent
receives such additional certifications, documents, instruments, agreements and
opinions of counsel as it shall reasonably request, including as to the
necessity and adequacy of any new UCC financing statements or amendments to
existing UCC financing statements.

(g)Actions Contrary to Separateness. Take any action inconsistent with the terms
of Section 8.08.

(h)Sales, Liens, Etc.  Except as otherwise expressly provided herein or in the
other Transaction Documents, sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist any Adverse Claim (other than
Permitted Liens) upon or with respect to, any Pool Receivable or related
Contract or Related Security, or any interest therein, or any proceeds of any of
the foregoing, or any Collection Account, or any right to receive income or
proceeds from or in respect of any of the foregoing, in each case, except for
Permitted Liens.

(i)Actions Evidencing Transfers by Originators.  Notwithstanding anything to the
contrary set forth in the Purchase and Sale Agreement, Servicer shall not
consent to any change or removal of any notation required to be made by any
Originator pursuant to Section 3.3 of the Purchase and Sale Agreement without
the prior written consent of the Administrative Agent.

(j)[Reserved].

(k)Anti-Corruption Laws, Anti-Terrorism Laws and Sanctions.  Use, or permit its
Affiliates or its or their respective directors, officers, employees or agents
to use, the proceeds of any Investment or Release (A) in furtherance of an
offer, payment, promise to pay, or

 

94

 

 

--------------------------------------------------------------------------------

 

authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or applicable Anti-Terrorism
Laws, (B) for the purpose of funding or financing any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, in
each case to the extent doing so would violate any Sanctions, or (C) in any
other manner that would result in liability to any Affected Person under any
applicable Sanctions or result in the violation of any Anti-Corruption Laws,
applicable Anti-Terrorism Laws or applicable Sanctions.

(l)Ownership of Seller.  Cease to directly own 100% of the issued and
outstanding Capital Stock of the Seller unless (i) favorable true sale and
non-consolidation opinions of counsel are delivered to the Administrative Agent
in connection with such change of ownership, (ii) no Change in Control shall
result, (iii) no Event of Termination has occurred and is continuing, (iv) the
direct owner is an entity organized or existing under the laws of the United
States, any state or commonwealth thereof, the District of Columbia or any
territory thereof, (v) the Administrative Agent and the Majority Group Agents
receives all documentation and other information required by bank regulatory
authorities under “know your customer” and anti-money laundering rules and
regulations, including the PATRIOT Act as it shall request, (vi) the Seller and
each Originator has consented to such amendments to the Purchase and Sale
Agreement and each of the other Transaction Documents that the Administrative
Agent may reasonably request in connection with such change of ownership,
including any necessary amendments to the Purchase and Sale Agreement related to
the contribution of Receivables, (vii) the Performance Guarantor reaffirms in a
writing, in form and substance reasonably satisfactory to the Administrative
Agent, that its obligations under the Performance Guaranty shall apply to such
new direct owner of the Seller and (viii) the Administrative Agent and each
Group Agent receives such additional certifications, documents, instruments,
agreements and opinions of counsel as it shall reasonably request, including as
to the necessity and adequacy of any new UCC financing statements or amendments
to existing UCC financing statements.

SECTION 8.07.  Full Recourse.  Notwithstanding any limitation on recourse
contained herein or in any other Transaction Document: (i) the Seller has the
obligation to pay all Capital, Yield, Fees, and all other amounts payable by the
Seller hereunder (which obligation shall be full recourse general obligations of
the Seller and not of any other Chemours Party) and (ii) all express obligations
of the Servicer so specified hereunder shall be full recourse general
obligations of the Servicer.

SECTION 8.08.  Separate Existence of the Seller.  Each of the Seller and the
Servicer hereby acknowledges that the Secured Parties, the Group Agents and the
Administrative Agent are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon the Seller’s
identity as a legal entity separate from any Originator, the Servicer, the
Performance Guarantor and their Affiliates.  Therefore, each of the Seller and
Servicer shall take all steps specifically required by this Agreement or
reasonably required by the Administrative Agent to continue the Seller’s
identity as a separate legal entity and to make it apparent to third Persons
that the Seller is an entity with assets and liabilities distinct from those of
the Performance Guarantor, the Originators, the Servicer and any other Person,
and is not a division of the Performance Guarantor, the Originators, the
Servicer, its Affiliates or any other Person. Without limiting the generality of
the foregoing and in addition to and consistent with the

 

95

 

 

--------------------------------------------------------------------------------

 

other covenants set forth herein, each of the Seller and the Servicer shall take
such actions as shall be required in order that:

(a)the Seller shall (and Servicer, in its capacity as the sole member of the
Seller, agrees that it will cause the Seller to) assure that the Seller, the
Performance Guarantor, Chemours and each Originator (and each of their
respective Affiliates) shall observe the applicable legal requirements for the
recognition of the Seller as a legal entity separate and apart from each of each
Originator, Chemours, the Performance Guarantor, the Servicer and any of their
respective Affiliates, and comply with (and cause to be true and correct) its
organizational documents and assuring that each of the following is complied
with:

(i)the Seller shall comply with each of the covenants set forth in Section 10(d)
of the limited liability company agreement of the Seller;

(ii)subject to Section 10(d) of the limited liability company agreement of the
Seller, the Seller shall at all times have at least one Independent Manager and
the limited liability company agreement of the Seller shall provide: (i) for the
same definition of “Independent Manager” as used herein, (ii) that Seller shall
not approve, or take any other action to cause the filing of, a voluntary
bankruptcy petition with respect to the Seller unless the Independent Manager
shall approve the taking of such action in writing before the taking of such
action and (iii) that the provisions required by clauses (i) and (ii) of this
sentence cannot be amended except in accordance with this Agreement and without
the prior written consent of the Independent Manager and the Administrative
Agent;

(iii)the Seller shall not take any Material Actions (as defined in its limited
liability company agreement) without the consent of all its managers, including
its Independent Manager.  Appropriate minutes of all meetings of the Seller’s
members and managers (and committees thereof) shall be kept by the Seller;

(iv)none of the Servicer, any Originator, the Performance Guarantor or any of
their respective Affiliates shall advance funds or credit to the Seller; and
none of the Servicer, the Performance Guarantor nor any Affiliate of the
Servicer, any Originator or the Performance Guarantor will otherwise supply
funds or credit to, or guarantee any obligation of, the Seller except for
Chemours’ contributions of capital to the Seller as contemplated by the
Transaction Documents;

(v)Chemours or the Performance Guarantor may issue consolidated financial
statements that will include the Seller, but if required by GAAP such financial
statements will contain a footnote to the effect that the Receivables of the
Seller are not available to creditors of Chemours or the Performance Guarantor;
in addition the Seller shall prepare separate financial statements described in
Section 8.02(a)(i) in compliance with GAAP consistently applied;

(vi)if required by GAAP each Originator’s financial statements shall disclose
the separateness of the Seller and that the Pool Receivables are owned by the
Seller and are not available to creditors of such Originator or of their
respective Affiliates; and

 

96

 

 

--------------------------------------------------------------------------------

 

(vii)any allocations of direct, indirect or overhead expenses for items shared
between the Seller and any Originator, the Performance Guarantor or any of their
respective Affiliates that are not included as part of the Servicing Fee shall
be made among the Seller and such Originator, the Performance Guarantor or any
of their respective Affiliates to the extent practical on the basis of actual
use or value of services rendered and otherwise on a basis reasonably related to
actual use or the value of services rendered.

(b)The Seller agrees that (and Servicer, in its capacity as the sole member of
the Seller, agrees that it will cause the Seller to comply herewith), until the
Final Payout Date:

(i)the Seller shall comply with each of the covenants set forth in Section 10(d)
of the limited liability company agreement of the Seller;

(ii)the Seller shall not make, declare or otherwise commence or become obligated
in respect of, any dividend, stock or other security redemption or purchase,
distribution or other payment to, or for the account or benefit of, any owner of
any Voting Stock or other equity interest, security interest or equity interest
in the Seller to any such owner or any Affiliate of any such owner, in each
case, (I) other than from funds received by it under Article IV and (II) if
before or after giving effect thereto, an Event of Termination shall have
occurred that remains continuing or an Unmatured Event of Termination shall have
occurred that remains continuing;

(iii)the Seller shall not acquiesce in, or direct the Servicer or any other
agent to take, any action that is prohibited to be taken by the Seller in
clauses (i) through (ii) above or in Section 8.03 hereof; and

(iv)subject to Section 11 of the limited liability company agreement of the
Seller, the Seller will provide for not less than five (5) Business Days’ prior
written notice to the Administrative Agent of any removal, replacement or
appointment of any director that is to serve as an Independent Manager, such
notice to include the identity of the proposed replacement Independent Manager,
together with a certification that such replacement satisfies the requirements
for an Independent Manager set forth in this Agreement and the limited liability
company agreement of the Seller.

(c)None of Chemours, the Seller or the Servicer shall take any action or cause
any of their respective Affiliates to take any action inconsistent with this
Section 8.08.  

ARTICLE IX

ADMINISTRATION AND COLLECTION
OF RECEIVABLES

SECTION 9.01.  Appointment of the Servicer.  

(a)The servicing, administering and collection of the Pool Receivables shall be
conducted by the Person so designated from time to time as the Servicer in
accordance with this Section 9.01.  Until the Administrative Agent gives notice
to Chemours (in accordance with this Section 9.01) of the designation of a new
Servicer, Chemours is hereby designated as, and hereby

 

97

 

 

--------------------------------------------------------------------------------

 

agrees to perform the duties and obligations of, the Servicer pursuant to the
terms hereof. Upon the occurrence of an Event of Termination that is continuing,
the Administrative Agent may (with the consent of the Majority Group Agents) and
shall (at the direction of the Majority Group Agents) designate as Servicer any
Person (including itself) to succeed Chemours or any successor Servicer, on the
condition in each case that any such Person so designated shall agree to perform
the duties and obligations of the Servicer pursuant to the terms hereof.

(b)Upon the designation of a successor Servicer as set forth in clause (a)
above, Chemours agrees that it will terminate its activities as Servicer
hereunder in a manner that the Administrative Agent reasonably determines will
facilitate the transition of the performance of such activities to the new
Servicer, and Chemours shall cooperate with and assist such new Servicer. Such
cooperation shall include access to and transfer of records (including all
Contracts) related to Pool Receivables.

(c)Chemours acknowledges that, in making its decision to execute and deliver
this Agreement, the Administrative Agent and each member in each Group have
relied on Chemours’ agreement to act as Servicer hereunder. Accordingly,
Chemours agrees that it will not voluntarily resign as Servicer without the
prior written consent of the Administrative Agent and the Majority Group Agents.

(d)The Servicer may delegate its duties and obligations hereunder to any
subservicer (each a “Sub-Servicer”); provided, that, in each such delegation:
(i) such Sub-Servicer shall agree in writing to perform the delegated duties and
obligations of the Servicer pursuant to the terms hereof, (ii) the Servicer
shall remain liable for the performance of the duties and obligations so
delegated, (iii) the Seller, the Administrative Agent, each Purchaser and each
Group Agent shall have the right to look solely to the Servicer for performance,
(iv) the terms of any agreement with any Sub-Servicer shall provide that the
Administrative Agent may terminate such agreement upon the termination of the
Servicer hereunder by giving notice of its desire to terminate such agreement to
the Servicer (and the Servicer shall provide appropriate notice to each such
Sub-Servicer) and (v) if such Sub-Servicer is not a Subsidiary of the Parent,
the Administrative Agent and the Majority Group Agents shall have consented in
writing in advance to such delegation.

SECTION 9.02.  Duties of the Servicer.

(a)The Servicer shall take or cause to be taken all such action as may be
necessary or reasonably advisable to service, administer and collect each Pool
Receivable from time to time, all in accordance with this Agreement and in all
material respects with all Applicable Laws, with reasonable care and diligence,
and in all material respects in accordance with the Credit and Collection
Policy.  The Servicer shall set aside, for the accounts of each Group, the
amount of Collections to which each such Group is entitled in accordance with
Article IV hereof.  The Servicer may, in all material respects in accordance
with the Credit and Collection Policy, take such action, including
modifications, waivers or restructurings of Pool Receivables and related
Contracts, as the Servicer may reasonably determine to be appropriate to
maximize Collections thereof or reflect adjustments expressly permitted under
the Credit and Collection Policy or as expressly required under Applicable Laws
or the applicable Contract; provided, that for purposes of this Agreement: (i)
such action shall not, and shall not be deemed to, change the number of days
such Pool Receivable has remained unpaid from the date of the original due date
related to such

 

98

 

 

--------------------------------------------------------------------------------

 

Pool Receivable, (ii) such action shall not alter the status of such Pool
Receivable as a Delinquent Receivable or a Defaulted Receivable or limit the
rights of any Secured Party under this Agreement or any other Transaction
Document, (iii) the Servicer may not modify, waive, restructure or adjust any
Pool Receivable or any related Contract if any Capital Coverage Deficit exists
or shall exist after giving effect thereto, (iv) unless a Deemed Collection
payment is made in accordance with Section 4.01(d) with respect to such Pool
Receivable,  the Servicer shall not extend the due date of any Pool Receivable
more than once or extend the due date of any Pool Receivable to a date more than
thirty (30) days after the original due date thereof and (v) if an Event of
Termination has occurred and is continuing, the Servicer may take such action
only upon the prior written consent of the Administrative Agent.  The Seller
shall deliver to the Servicer and the Servicer shall hold for the benefit of the
Administrative Agent (individually and for the benefit of each Group), in
accordance with their respective interests, all records and documents (including
Records, computer tapes and disks) with respect to each Pool Receivable.
Notwithstanding anything to the contrary contained herein, if an Event of
Termination has occurred and is continuing, the Administrative Agent may direct
the Servicer to commence or settle any legal action to enforce collection of any
Pool Receivable that is a Defaulted Receivable or to foreclose upon or repossess
any Related Security with respect to any such Defaulted Receivable.

(b)[Reserved].

(c)The Servicer’s obligations hereunder shall terminate on the Final Payout
Date.  Promptly following the Final Payout Date, the Servicer shall deliver to
the Seller all books, records and related materials that the Seller previously
provided to the Servicer, or that have been obtained by the Servicer, in
connection with this Agreement.

SECTION 9.03.  Collection Account Arrangements.  The Seller shall have entered
into an Account Control Agreement and delivered executed counterparts thereof to
the Administrative Agent.  At any time following the occurrence and during the
continuation of a Seller Event of Bankruptcy (and the applicable involuntary
proceeding or involuntary petition shall continue undismissed for three (3)
Business Days) or an Event of Termination, the Administrative Agent may (with
the consent of the Majority Group Agents) and shall (upon at the direction of
the Majority Group Agents), give notice to each Collection Bank that the
Administrative Agent is exercising its rights under the Account Control
Agreements to do any or all of the following: (a) to have the exclusive
ownership and control of the Collection Accounts transferred to the
Administrative Agent (for the benefit of the Secured Parties) and to exercise
exclusive dominion and control over the funds deposited therein, (b) to have the
proceeds that are sent to the respective Collection Accounts redirected pursuant
to the Administrative Agent’s instructions rather than deposited in the
applicable Collection Account and (c) to take any or all other actions permitted
under the applicable Account Control Agreement.  The Seller hereby agrees that
if the Administrative Agent at any time takes any action set forth in the
preceding sentence, the Administrative Agent shall have exclusive control (for
the benefit of the Secured Parties) of the proceeds (including Collections) of
all Pool Receivables then on deposit in the Collection Accounts and the Seller
hereby further agrees to take any other action that the Administrative Agent may
reasonably request to transfer such control.  Any proceeds of Pool Receivables
received by the Seller or the Servicer thereafter shall be sent immediately to,
or as otherwise instructed by, the Administrative Agent.

 

99

 

 

--------------------------------------------------------------------------------

 

SECTION 9.04.  Enforcement Rights.

(a)At any time following the occurrence and continuation of an Event of
Termination that has not been waived in accordance with this Agreement:

(i)the Administrative Agent (at the Seller’s expense) may direct the Obligors
that payment of all amounts payable under any Pool Receivable is to be made
directly to the Administrative Agent or its designee;

(ii)the Administrative Agent may instruct the Seller or the Servicer to give
notice of the Secured Parties’ interest in Pool Receivables to each Obligor,
which notice shall direct that payments be made directly to the Administrative
Agent or its designee (on behalf of the Secured Parties), and the Seller or the
Servicer, as the case may be, shall give such notice at the expense of the
Seller or the Servicer, as the case may be; provided, that if the Seller or the
Servicer, as the case may be, fails to so notify each Obligor within two (2)
Business Days following instruction by the Administrative Agent, the
Administrative Agent (at the Seller’s or the Servicer’s, as the case may be,
expense) may so notify the Obligors;

(iii)the Administrative Agent may request the Servicer to, and upon such request
the Servicer shall: (A) assemble all of the records necessary or desirable to
collect the Pool Receivables and the Related Security and make the same
available to the Administrative Agent or its designee (for the benefit of the
Secured Parties) at a place selected by the Administrative Agent and (B)
segregate all cash, checks and other instruments received by it from time to
time constituting Collections in a manner reasonably acceptable to the
Administrative Agent and, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee;

(iv)the Administrative Agent may notify the Collection Banks that the Seller and
the Servicer will no longer have any access to the Collection Accounts;

(v)the Administrative Agent may (or, at the direction of the Majority Group
Agents shall) replace the Person then acting as Servicer; and

(vi)the Administrative Agent may collect any amounts due from an Originator
under the Purchase and Sale Agreement or the Performance Guarantor under the
Performance Guaranty.

(b)The Seller hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Seller, which appointment is coupled with an interest, to
take any and all steps in the name of the Seller and on behalf of the Seller
necessary or desirable, in the reasonable determination of the Administrative
Agent, after the occurrence and during the continuation of an Event of
Termination, to collect any and all amounts or portions thereof due under any
and all Sold Assets and Seller Collateral, including endorsing the name of the
Seller on checks and other instruments representing Collections and enforcing
such Sold Assets and Seller Collateral.  Notwithstanding anything to the

 

100

 

 

--------------------------------------------------------------------------------

 

contrary contained in this subsection, none of the powers conferred upon such
attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

(c)The Servicer hereby authorizes the Administrative Agent (on behalf of the
Secured Parties), and irrevocably appoints the Administrative Agent as its
attorney-in-fact with full power of substitution and with full authority in the
place and stead of the Servicer, which appointment is coupled with an interest,
to take any and all steps in the name of the Servicer and on behalf of the
Servicer necessary or desirable, in the reasonable determination of the
Administrative Agent, after the occurrence and during the continuation of an
Event of Termination, to collect any and all amounts or portions thereof due
under any and all Sold Assets and Seller Collateral, including endorsing the
name of the Servicer on checks and other instruments representing Collections
and enforcing such Sold Assets and Seller Collateral.  Notwithstanding anything
to the contrary contained in this subsection, none of the powers conferred upon
such attorney-in-fact pursuant to the preceding sentence shall subject such
attorney-in-fact to any liability if any action taken by it shall prove to be
inadequate or invalid, nor shall they confer any obligations upon such
attorney-in-fact in any manner whatsoever.

(d)At any time following the occurrence and continuation of an Event of
Termination that has not been waived in accordance with this Agreement, to the
extent that the Administrative Agent has exercised exclusive dominion and
control over any Collection Account, the Servicer may, in its sole discretion,
and shall at the direction of the Administrative Agent, deliver to the
Administrative Agent a Commingling Report on any Business Day.  Upon receipt of
such Commingling Report, the Administrative Agent shall promptly review such
Commingling Report to determine if such Commingling Report constitutes a
Qualifying Commingling Report.  In the event that the Administrative Agent
reasonably determines that such Commingling Report constitutes a Qualifying
Commingling Report, the Administrative Agent shall, unless otherwise directed by
any Governmental Authority or otherwise prohibited by Applicable Law, promptly
remit to the Servicer from the Collection Accounts the lesser of (i) the amount
identified on such Qualifying Commingling Report as Affiliate Collections on
deposit in the Collection Accounts and (ii) the aggregate amount of available
funds then on deposit in the Collection Accounts.  For purposes of this clause
(d), each of the following terms shall have the meanings set forth below:

“Commingling Report” shall mean any report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth information in
reasonable detail relating to the amount on deposit in the Collection Accounts
and the portions thereof representing Collections and Affiliate Collections.

“Qualifying Commingling Report” shall mean any Commingling Report that satisfies
each of the following conditions: (A) such Commingling Report is calculated as
of the immediately prior Business Day, (B) such Commingling Report sets forth,
in reasonable detail, the calculation of the aggregate amount on deposit in the
Collection Accounts and the portion thereof representing Collections and
Affiliate Collections, (C) such Commingling Report identifies the Obligor and
the related Receivable for each portion of the Collections on deposit in the
Collection Accounts, (D) such Commingling Report identifies the obligor and the
related

 

101

 

 

--------------------------------------------------------------------------------

 

Affiliate Receivable for each portion of the Affiliate Collections on deposit in
the Collection Accounts and (E) the Administrative Agent does not in good faith
reasonably believe that any of the information or calculations set forth in such
Commingling Report is false or incorrect in any material respect (and notice of
any such determination shall be provided promptly to the Servicer).

SECTION 9.05.  Responsibilities of the Seller.  Anything herein to the contrary
notwithstanding, the Seller shall: (i) perform all of its obligations, if any,
under the Contracts related to the Pool Receivables to the same extent as if
interests in such Pool Receivables had not been transferred hereunder, and the
exercise by the Administrative Agent, or any other Purchaser Party of their
respective rights hereunder shall not relieve the Seller from such obligations,
(ii) pay when due any taxes, including any sales taxes payable in connection
with the Pool Receivables and their creation and satisfaction and (iii) timely
file all tax returns required to be filed by it. None of the Purchaser Parties
shall have any obligation or liability with respect to any Seller Collateral or
Sold Assets, nor shall any of them be obligated to perform any of the
obligations of the Seller, the Servicer or any Originator thereunder.

SECTION 9.06.  Further Actions.  Seller agrees that from time to time, at its
expense, it shall (or cause Servicer to) promptly execute and deliver all
further instruments and documents, and take all further actions, that
Administrative Agent or its designee may reasonably request or that are
necessary in order to perfect, protect or more fully evidence the transactions
contemplated by the other Transaction Documents.

SECTION 9.07.  Servicing Fee.  

(a)Subject to clause (b) below, the Seller shall pay the Servicer a fee (the
“Servicing Fee”) equal to 1.00% per annum (the “Servicing Fee Rate”) of the
monthly average (of the Unpaid Balance of the Pool Receivables on the first day
of the applicable month and the last day of the applicable month) aggregate
Unpaid Balance of the Pool Receivables.  Accrued Servicing Fees shall be payable
from Collections to the extent of available funds in accordance with Section
4.01.  

(b)If the Servicer ceases to be Chemours or an Affiliate thereof, the Servicing
Fee shall be the greater of: (i) the amount calculated pursuant to clause (a)
above and (ii) an alternative amount specified by the successor Servicer not to
exceed 110% of the aggregate reasonable costs and expenses incurred by such
successor Servicer in connection with the performance of its obligations as
Servicer hereunder.

ARTICLE X

EVENTS OF TERMINATION

SECTION 10.01.  Events of Termination.  If any of the following events (each an
“Event of Termination”) shall occur:

(a)Any of the following events:

 

102

 

 

--------------------------------------------------------------------------------

 

(i)any Chemours Party shall fail to perform or observe any term, covenant or
agreement as and when required hereunder or under any other Transaction Document
to which it is a party (other than as referred to in clause (a)(ii) below) and
such failure, solely to the extent capable of cure, shall continue unremedied
for thirty (30) days after written notice to, or knowledge thereof by, any
Chemours Party;

(ii)any of the following shall occur: (A) Seller shall fail to return any
portion of the outstanding Aggregate Capital on the date that the same shall be
required to be returned hereunder, (B) any Chemours Party shall fail to make any
payment (other than as referred to in clause (a)(ii)(A) above) to be made by it
hereunder or under any other Transaction Document to which it is a party as and
when due and such failure is not remedied within three (3) Business Days, (C)
the Seller or Servicer, as applicable, shall breach Section 8.05(c) and such
failure shall remain unremedied for two (2) Business Days or (D) the Seller or
Servicer, as applicable, shall breach Sections 8.03(a), 8.03(e), 8.03(h),
8.03(i), 8.06(f) or 8.06(h);

(b)any representation or warranty made or deemed to be made by any Chemours
Party under or in connection with any Transaction Document to which it is a
party shall prove to have been false or incorrect in any material respect when
made or deemed to be made, unless such representation or warranty relates solely
to one or more Pool Receivables and a Deemed Collection payment in the
applicable amount required under Section 4.01 has been timely made in accordance
with Section 4.01;

(c)(i) any Chemours Party shall fail to make any payment (whether of principal,
interest, premium or otherwise and regardless of amount) in respect of any
Material Debt, when and as the same shall become due and payable (after giving
effect to any applicable grace period in respect of such failure under the
documentation representing such Material Debt); (ii) any event or condition
occurs that results in any Material Debt becoming due or being terminated or
required to be prepaid, repurchased, redeemed or defeased prior to its scheduled
maturity; provided that this clause (ii) shall not apply to (x) any secured Debt
that becomes due as a result of the voluntary sale, transfer or other
disposition of the assets securing such Debt or (y) any Debt that becomes due as
a result of a voluntary refinancing thereof; or (iii) any “event of default” (or
similar event) shall occur and be continuing under the Credit Agreement;

(d)an Event of Bankruptcy shall have occurred with respect to any Chemours
Party;

(e)[Reserved];

(f)the average of the Default Ratios for the three preceding Settlement Periods
shall at any time exceed 2.75%;

(g)the average of the Dilution Ratios for the three preceding Settlement Periods
shall at any time exceed 8.75%;

(h)the average of the Delinquency Ratios for the three preceding Settlement
Periods shall at any time exceed 4.00%;

 

103

 

 

--------------------------------------------------------------------------------

 

(i)[Reserved];

(j)a Capital Coverage Deficit shall occur, and shall not have been cured within
two (2) Business Days;

(k)a Change in Control shall occur;

(l)[Reserved];

(m)[Reserved];

(n)the Administrative Agent, for the benefit of the Secured Parties, fails at
any time to have a valid and perfected first priority ownership interest or
first priority perfected security interest in all the Seller Collateral and Sold
Assets or any Collection Account, in each case, free and clear of any Adverse
Claim other than Permitted Liens;

(o)[Reserved];

(p)either (i) the Internal Revenue Service shall file notice of a lien pursuant
to Section 6323 of the Code with regard to any assets of any Chemours Party, if
either (x) such lien attaches to any portion of the Seller Collateral or Sold
Assets and such lien relates to an amount in excess of $100,000 and shall not
have been released within five (5) days or (y) such lien or the related failure
to pay Tax could reasonably be expected to result in a Material Adverse Effect
or (ii) the PBGC shall, or shall indicate its intention to, file notice of a
lien pursuant to Section 303(k) or Section 4068 of ERISA with regard to any of
the assets of any Chemours Party and such lien attaches to any portion of the
Seller Collateral or Sold Assets and relates to an amount in excess of $100,000;

(q)an ERISA Event shall have occurred that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in, a
Parent Material Adverse Effect;

(r)[Reserved];

(s)any Transaction Document shall cease to be the valid and binding obligation
enforceable against any Chemours Party party thereto, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, or other similar
Applicable Laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law;

(t)the Seller shall fail to comply with Sections 8.08(a)(ii) or 8.08(b)(iv);

(u)the Seller shall fail to pay in full all of its obligations to the Purchaser
Parties hereunder and under each other Transaction Documents on or prior to the
Final Maturity Date;

(v)one or more judgments for the payment of money in an aggregate amount in
excess of $100,000,000 (or $10,000 in the case of the Seller) (other than any
such judgment covered by insurance (other than under a self-insurance program)
to the extent a claim therefor has

 

104

 

 

--------------------------------------------------------------------------------

 

been made in writing and liability therefor has not been denied by the insurer,
so long as, in the reasonable opinion of the Administrative Agent, such insurer
is financially sound) shall be rendered against any Chemours Party or any
combination thereof and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Chemours Party to enforce any such judgment;

(w)[Reserved];

(x)[Reserved];

(y)(i) the occurrence of a Purchase and Sale Termination Event under the
Purchase and Sale Agreement or (ii) Receivables cease being sold or contributed
to the Seller pursuant to the Purchase and Sale Agreement;

(z)the Performance Guaranty is canceled, rescinded, amended, waived or otherwise
modified without the prior written consent of the Administrative Agent; or

(aa)the failure to satisfy the Credit Agreement Financial Covenant.  If, after
the date hereof, the Credit Agreement Financial Covenant (or any of the defined
terms used in connection with such covenant) is amended, modified or waived,
then the test set forth in this clause (aa) or the defined terms used therein,
as applicable, shall, for all purposes of this Agreement, automatically and
without further action on the part of any Person, be deemed to be also so
amended, modified or waived, if at the time of the effectiveness of such
amendment, modification or waiver, (i) the Administrative Agent is a party to
the Credit Agreement and (ii) such amendment, modification or waiver is
consummated in accordance with the terms of the Credit Agreement.  In the event
the Credit Agreement is terminated or replaced, the Credit Agreement Financial
Covenant and respective meaning assigned to related terms immediately preceding
such termination shall continue for all purposes of this clause (aa);

then, and in any such event, the Administrative Agent may (or, at the direction
of the Majority Group Agents, shall) by notice to the Seller at any time
thereafter during the continuance of such event (x) declare the Termination Date
to have occurred (in which case the Termination Date shall be deemed to have
occurred), (y) declare the Seller Obligation Final Due Date to have occurred (in
which case the Seller Obligation Final Due Date shall be deemed to have
occurred) and (z) declare the Aggregate Capital and all other Seller Obligations
to be immediately due and payable (in which case the Aggregate Capital and all
other Seller Obligations shall be immediately due and payable); provided that,
automatically upon the occurrence of any event (without any requirement for the
giving of notice) described in subsection (d) of this Section 10.01 with respect
to the Seller, the Termination Date shall occur and the Aggregate Capital and
all other Seller Obligations shall be immediately due and payable.  Upon any
such declaration or designation or upon such automatic termination, the
Administrative Agent and the other Secured Parties shall have, in addition to
the rights and remedies which they may have under this Agreement and the other
Transaction Documents, all other rights and remedies provided after default
under the UCC and under other Applicable Law, which rights and remedies shall be
cumulative.  Any proceeds from liquidation of the Sold Assets and Seller
Collateral shall be applied in the order of priority set forth in Section 4.01.

 

105

 

 

--------------------------------------------------------------------------------

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

SECTION 11.01.  Authorization and Action.  Each Purchaser Party hereby appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  The Administrative Agent shall not have any
duties other than those expressly set forth in the Transaction Documents, and no
implied obligations or liabilities shall be read into any Transaction Document,
or otherwise exist, against the Administrative Agent.  The Administrative Agent
does not assume, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with, the Seller or any Affiliate thereof or any
Purchaser Party except for any obligations expressly set forth
herein.  Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event shall the Administrative Agent ever be
required to take any action which exposes the Administrative Agent to personal
liability or which is contrary to any provision of any Transaction Document or
Applicable Law.

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Institutions. Without limiting
the generality of the foregoing, the Administrative Agent shall not (x) be
obligated to ascertain, monitor or inquire as to whether any Purchaser or
Participant or prospective Purchaser or Participant is a Disqualified
Institution or (y) have any liability with respect to or arising out of any
assignment or participation of Investments, or disclosure of confidential
information, to any Disqualified Institution.

SECTION 11.02.  Administrative Agent’s Reliance, Etc.  Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Administrative Agent under or in connection with this Agreement (including the
Administrative Agent’s servicing, administering or collecting Pool Receivables
in the event it replaces the Servicer in such capacity pursuant to Section
9.01), in the absence of its or their own gross negligence or willful
misconduct.  Without limiting the generality of the foregoing, the
Administrative Agent: (a) may consult with legal counsel (including counsel for
any Purchaser Party or the Servicer), independent certified public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (b) makes no warranty or representation to any
Purchaser Party (whether written or oral) and shall not be responsible to any
Purchaser Party for any statements, warranties or representations (whether
written or oral) made by any other party in or in connection with this
Agreement; (c) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement on the part of any Purchaser Party or to inspect the property
(including the books and records) of any Purchaser Party; (d) shall not be
responsible to any Purchaser Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto; and (e) shall be entitled to
rely, and shall be fully protected in so relying, upon any notice (including
notice by telephone), consent, certificate or other instrument or writing (which
may be by facsimile) believed by it to be genuine and signed or sent by the
proper party or parties.

 

106

 

 

--------------------------------------------------------------------------------

 

SECTION 11.03.  Administrative Agent and Affiliates.  With respect to any
Investment or Letter of Credit or interests therein owned by any Purchaser Party
that is also the Administrative Agent, such Purchaser Party shall have the same
rights and powers under this Agreement as any other Purchaser Party and may
exercise the same as though it were not the Administrative Agent.  The
Administrative Agent and any of its Affiliates may generally engage in any kind
of business with the Seller or any Affiliate thereof and any Person who may do
business with or own securities of the Seller or any Affiliate thereof, all as
if the Administrative Agent were not the Administrative Agent hereunder and
without any duty to account therefor to any other Secured Party.

SECTION 11.04.  Indemnification of Administrative Agent.  Each Committed
Purchaser agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Seller or any Affiliate thereof), ratably according to the
respective Percentage of such Committed Purchaser, from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by the Administrative Agent under this Agreement
or any other Transaction Document; provided that no Committed Purchaser shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence or willful misconduct.

SECTION 11.05.  Delegation of Duties.  The Administrative Agent may execute any
of its duties through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it with reasonable care.

SECTION 11.06.  Action or Inaction by Administrative Agent.  The Administrative
Agent shall in all cases be fully justified in failing or refusing to take
action under any Transaction Document unless it shall first receive such advice
or concurrence of the Group Agents or the Majority Group Agents, as the case may
be, and assurance of its indemnification by the Committed Purchasers, as it
deems appropriate.  The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Transaction Document in accordance with a request or at the direction of
the Group Agents or the Majority Group Agents, as the case may be, and such
request or direction and any action taken or failure to act pursuant thereto
shall be binding upon all Purchaser Parties.  The Purchaser Parties and the
Administrative Agent agree that unless any action to be taken by the
Administrative Agent under a Transaction Document (i) specifically requires the
advice or concurrence of all Group Agents or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of any Group
Agent, then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Group Agents.

SECTION 11.07.  Notice of Events of Termination; Action by Administrative
Agent.  The Administrative Agent shall not be deemed to have knowledge or notice
of the occurrence of any Unmatured Event of Termination or Event of Termination
unless the Administrative Agent has received notice from any Purchaser Party or
the Seller stating that an Unmatured Event of Termination or Event of
Termination has occurred hereunder and describing such Unmatured Event of
Termination or Event of Termination.  If the Administrative Agent receives such
a notice,

 

107

 

 

--------------------------------------------------------------------------------

 

it shall promptly give notice thereof to each Group Agent, whereupon each Group
Agent shall promptly give notice thereof to its respective Conduit Purchaser(s)
and Related Committed Purchaser(s).  The Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action,
concerning an Unmatured Event of Termination or Event of Termination or any
other matter hereunder as the Administrative Agent deems advisable and in the
best interests of the Secured Parties.

SECTION 11.08.  Non-Reliance on Administrative Agent and Other Parties.  Each
Purchaser Party expressly acknowledges that neither the Administrative Agent nor
any of its directors, officers, agents or employees has made any representations
or warranties to it and that no act by the Administrative Agent hereafter taken,
including any review of the affairs of the Seller or any Affiliate thereof,
shall be deemed to constitute any representation or warranty by the
Administrative Agent.  Each Purchaser Party represents and warrants to the
Administrative Agent that, independently and without reliance upon the
Administrative Agent or any other Purchaser Party and based on such documents
and information as it has deemed appropriate, it has made and will continue to
make its own appraisal of, and investigation into, the business, operations,
property, prospects, financial and other conditions and creditworthiness of the
Seller, each Originator, the Performance Guarantor or the Servicer and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document.  Except for items expressly
required to be delivered under any Transaction Document by the Administrative
Agent to any Purchaser Party, the Administrative Agent shall not have any duty
or responsibility to provide any Purchaser Party with any information concerning
the Seller, any Originator, the Performance Guarantor or the Servicer that comes
into the possession of the Administrative Agent or any of its directors,
officers, agents, employees, attorneys-in-fact or Affiliates.

SECTION 11.09.  Successor Administrative Agent.

(a)The Administrative Agent may, upon at least thirty (30) days’ notice to the
Seller, the Servicer and each Group Agent, resign as Administrative
Agent.  Except as provided below, such resignation shall not become effective
until a successor Administrative Agent is appointed by the LC Bank and the
Majority Group Agents as a successor Administrative Agent and has accepted such
appointment; provided, however, that unless an Event of Termination has occurred
and is continuing, no such successor Administrative Agent shall be appointed
without the prior written consent of the Seller (such consent not to be
unreasonably withheld, conditioned or delayed).  If no successor Administrative
Agent shall have been so appointed by the LC Bank and the Majority Group Agents
and with the consent of the Seller (if applicable), within thirty (30) days
after the departing Administrative Agent’s giving of notice of resignation, the
departing Administrative Agent may, on behalf of the Secured Parties, appoint a
successor Administrative Agent as successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Majority
Group Agents within sixty (60) days after the departing Administrative Agent’s
giving of notice of resignation, the departing Administrative Agent may, on
behalf of the Secured Parties, petition a court of competent jurisdiction to
appoint a successor Administrative Agent.

(b)Upon such acceptance of its appointment as Administrative Agent hereunder by
a successor Administrative Agent, such successor Administrative Agent shall

 

108

 

 

--------------------------------------------------------------------------------

 

succeed to and become vested with all the rights and duties of the resigning
Administrative Agent, and the resigning Administrative Agent shall be discharged
from its duties and obligations under the Transaction Documents.  After any
resigning Administrative Agent’s resignation hereunder, the provisions of this
Article XI and Article XIII shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was the Administrative Agent.

ARTICLE XII

THE GROUP AGENTS

SECTION 12.01.  Authorization and Action.  Each Purchaser Party that belongs to
a Group hereby appoints and authorizes the Group Agent for such Group to take
such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Group Agent by the terms hereof, together
with such powers as are reasonably incidental thereto.  No Group Agent shall
have any duties other than those expressly set forth in the Transaction
Documents, and no implied obligations or liabilities shall be read into any
Transaction Document, or otherwise exist, against any Group Agent.  No Group
Agent assumes, nor shall it be deemed to have assumed, any obligation to, or
relationship of trust or agency with the Seller or any Affiliate thereof or any
Purchaser except for any obligations expressly set forth
herein.  Notwithstanding any provision of this Agreement or any other
Transaction Document, in no event shall any Group Agent ever be required to take
any action which exposes such Group Agent to personal liability or which is
contrary to any provision of any Transaction Document or Applicable Law.

SECTION 12.02.  Group Agent’s Reliance, Etc.  No Group Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as a Group Agent under or in connection with
this Agreement or any other Transaction Documents in the absence of its or their
own gross negligence or willful misconduct.  Without limiting the generality of
the foregoing, a Group Agent: (a) may consult with legal counsel (including
counsel for the Administrative Agent, the Seller or the Servicer), independent
certified public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (b) makes no
warranty or representation to any Purchaser Party (whether written or oral) and
shall not be responsible to any Purchaser Party for any statements, warranties
or representations (whether written or oral) made by any other party in or in
connection with this Agreement or any other Transaction Document; (c) shall not
have any duty to ascertain or to inquire as to the performance or observance of
any of the terms, covenants or conditions of this Agreement or any other
Transaction Document on the part of the Seller or any Affiliate thereof or any
other Person or to inspect the property (including the books and records) of the
Seller or any Affiliate thereof; (d) shall not be responsible to any Purchaser
Party for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, any other Transaction Documents or any
other instrument or document furnished pursuant hereto; and (e) shall be
entitled to rely, and shall be fully protected in so relying, upon any notice
(including notice by telephone), consent, certificate or other instrument or
writing (which may be by facsimile) believed by it to be genuine and signed or
sent by the proper party or parties.

SECTION 12.03.  Group Agent and Affiliates.  With respect to any Investment or
Letter of Credit or interests therein owned by any Purchaser Party that is also
a Group Agent, such

 

109

 

 

--------------------------------------------------------------------------------

 

Purchaser Party shall have the same rights and powers under this Agreement as
any other Purchaser and may exercise the same as though it were not a Group
Agent.  A Group Agent and any of its Affiliates may generally engage in any kind
of business with the Seller or any Affiliate thereof and any Person who may do
business with or own securities of the Seller or any Affiliate thereof or any of
their respective Affiliates, all as if such Group Agent were not a Group Agent
hereunder and without any duty to account therefor to any other Secured Party.

SECTION 12.04.  Indemnification of Group Agents.  Each Committed Purchaser in
any Group agrees to indemnify the Group Agent for such Group (to the extent not
reimbursed by the Seller or any Affiliate thereof), ratably according to the
proportion of the Percentage of such Committed Purchaser to the aggregate
Percentages of all Committed Purchasers in such Group, from and against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever which
may be imposed on, incurred by, or asserted against such Group Agent in any way
relating to or arising out of this Agreement or any other Transaction Document
or any action taken or omitted by such Group Agent under this Agreement or any
other Transaction Document; provided that no Committed Purchaser shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from such
Group Agent’s gross negligence or willful misconduct.

SECTION 12.05.  Delegation of Duties.  Each Group Agent may execute any of its
duties through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties.  No Group Agent shall
be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

SECTION 12.06.  Notice of Events of Termination.  No Group Agent shall be deemed
to have knowledge or notice of the occurrence of any Unmatured Event of
Termination or Event of Termination unless such Group Agent has received notice
from the Administrative Agent, any other Group Agent, any other Purchaser Party,
the Servicer or the Seller stating that an Unmatured Event of Termination or
Event of Termination has occurred hereunder and describing such Unmatured Event
of Termination or Event of Termination.  If a Group Agent receives such a
notice, it shall promptly give notice thereof to the Purchaser Parties in its
Group and to the Administrative Agent (but only if such notice received by such
Group Agent was not sent by the Administrative Agent).  A Group Agent may take
such action concerning an Unmatured Event of Termination or Event of Termination
as may be directed by Committed Purchasers in its Group representing a majority
of the Commitments in such Group (subject to the other provisions of this
Article XII), but until such Group Agent receives such directions, such Group
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, as such Group Agent deems advisable and in the best
interests of the Conduit Purchasers and Committed Purchasers in its Group.

SECTION 12.07.  Non-Reliance on Group Agent and Other Parties.  Each Purchaser
Party expressly acknowledges that neither the Group Agent for its Group nor any
of such Group Agent’s directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Group Agent
hereafter taken, including any review of the affairs of the Seller or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Group Agent.  Each Purchaser Party represents and warrants to the Group
Agent for its Group that,

 

110

 

 

--------------------------------------------------------------------------------

 

independently and without reliance upon such Group Agent, any other Group Agent,
the Administrative Agent or any other Purchaser Party and based on such
documents and information as it has deemed appropriate, it has made and will
continue to make its own appraisal of, and investigation into, the business,
operations, property, prospects, financial and other conditions and
creditworthiness of the Seller or any Affiliate thereof and the Receivables and
its own decision to enter into this Agreement and to take, or omit, action under
any Transaction Document.  Except for items expressly required to be delivered
under any Transaction Document by a Group Agent to any Purchaser Party in its
Group, no Group Agent shall have any duty or responsibility to provide any
Purchaser Party in its Group with any information concerning the Seller or any
Affiliate thereof that comes into the possession of such Group Agent or any of
its directors, officers, agents, employees, attorneys-in-fact or Affiliates.

SECTION 12.08.  Successor Group Agent.  Any Group Agent may, upon at least
thirty (30) days’ notice to the Administrative Agent, the Seller, the Servicer
and the Purchaser Parties in its Group, resign as Group Agent for its
Group.  Such resignation shall not become effective until a successor Group
Agent is appointed by the Purchaser(s) in such Group.  Upon such acceptance of
its appointment as Group Agent for such Group hereunder by a successor Group
Agent, such successor Group Agent shall succeed to and become vested with all
the rights and duties of the resigning Group Agent, and the resigning Group
Agent shall be discharged from its duties and obligations under the Transaction
Documents.  After any resigning Group Agent’s resignation hereunder, the
provisions of this Article XII and Article XIII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Group Agent.

SECTION 12.09.  Reliance on Group Agent.  Unless otherwise advised in writing by
a Group Agent or by any Purchaser Party in such Group Agent’s Group, each party
to this Agreement may assume that (i) such Group Agent is acting for the benefit
and on behalf of each of the Purchaser Parties in its Group, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Group Agent has been duly authorized and approved by all
necessary action on the part of the Purchaser Parties in its Group.

ARTICLE XIII

INDEMNIFICATION

SECTION 13.01.  Indemnities by the Seller.  

(a)Without limiting any other rights that the Administrative Agent, the
Purchaser Parties, the Affected Persons and their respective assigns, officers,
directors, agents and employees (each, a “Seller Indemnified Party”) may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify each
Seller Indemnified Party from and against any and all claims, losses and
liabilities (including Attorney Costs) (all of the foregoing being collectively
referred to as “Seller Indemnified Amounts”) arising out of or resulting from
this Agreement or any other Transaction Document or the use of proceeds of the
Investments or Letters of Credit or the security interest in respect of any Pool
Receivable or any other Sold Assets or Seller Collateral; excluding, however,
(a) Seller Indemnified Amounts (x) resulting solely from the gross negligence or
willful misconduct by the Seller Indemnified Party seeking indemnification, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (y) resulting from a material

 

111

 

 

--------------------------------------------------------------------------------

 

breach of any Transaction Document on the part of such Seller Indemnified Party,
as determined by a final non-appealable judgment of a court of competent
jurisdiction, or (z) that constitute recourse with respect to a Pool Receivable
by reason of an Event of Bankruptcy or insolvency, or the financial or credit
condition or financial default, of the related Obligor, and (b) Taxes (other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax Claim or that are specifically described below).  Without limiting the
foregoing, the Seller shall pay on demand (it being understood that if any
portion of such payment obligation is made from Collections, such payment will
be made at the time and in the order of priority set forth in Section 4.01), to
each Seller Indemnified Party any and all amounts necessary to indemnify such
Seller Indemnified Party from and against any and all Seller Indemnified Amounts
relating to or resulting from any of the following (but excluding Seller
Indemnified Amounts and Taxes described in clauses (a) and (b) above):

(i)any Pool Receivable which the Seller or the Servicer includes as an Eligible
Receivable as part of the Net Pool Balance but which is not an Eligible
Receivable at such time;

(ii)any representation, warranty or statement made or deemed made by the Seller
(or any of its officers) under or in connection with this Agreement, any of the
other Transaction Documents, any Information Package, any Weekly Sold
Receivables Report or any other written information or report delivered by or on
behalf of the Seller pursuant hereto which shall have been untrue or incorrect
when made or deemed made;

(iii)the failure by the Seller to comply with any Applicable Law with respect to
any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv)the failure to vest in the Administrative Agent a first priority perfected
ownership or security interest in all or any portion of the Sold Assets or
Seller Collateral, in each case free and clear of any Adverse Claim and the
Subject Financing Statement;

(v)any loss arising, directly or indirectly, in connection with the Subject
Financing Statement;

(vi)the failure to have filed, or any delay in filing, financing statements,
financing statement amendments, continuation statements or other similar
instruments or documents under the UCC of any applicable jurisdiction or other
Applicable Laws with respect to any Pool Receivable, any other Sold Assets or
any Seller Collateral and Collections in respect thereof, whether at the time of
any Investment or Letter of Credit or at any subsequent time;

(vii)any dispute, claim, offset or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Pool Receivable (including a defense based
on such Pool Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), any other claim resulting from or relating to collection activities with
respect to such Pool

 

112

 

 

--------------------------------------------------------------------------------

 

Receivable, or any other claim resulting from the sale of goods or rendering of
services related to such Pool Receivable or the furnishing or failure to furnish
any such goods or services or other similar claim or defense not arising from
the financial inability of any Obligor to pay undisputed indebtedness;

(viii)any failure of the Seller to perform any of its duties or obligations in
accordance with the provisions hereof and of each other Transaction Document
related to Pool Receivables or to timely and fully comply with the Credit and
Collection Policy in regard to each Pool Receivable;

(ix)any products liability, environmental or other claim arising out of or in
connection with any Pool Receivable or other merchandise, goods or services
which are the subject of or related to any Pool Receivable;

(x)the commingling of Collections of Pool Receivables at any time with other
funds;

(xi)any investigation, litigation or proceeding (actual or threatened) related
to this Agreement or any other Transaction Document or the use of proceeds of
any Investment or Letter of Credit or in respect of any Pool Receivable, any
other Sold Assets or any Seller Collateral or any related Contract;

(xii)any failure of the Seller to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document;

(xiii)the maintenance of any Linked Account with respect to any Collection
Account or the debiting against such Collection Account of amounts as a result
of any Settlement Item that originated in any Linked Account or any other
account other than any Collection Account;

(xiv)any setoff with respect to any Pool Receivable;

(xv)any failure of the Seller or any Originator to perform any of their
respective duties or obligations under any Contract related to any Pool
Receivable;

(xvi)any claim brought by any Person other than a Seller Indemnified Party
arising from any activity by the Seller or any Affiliate of the Seller in
servicing, administering or collecting any Pool Receivable;

(xvii)the failure by the Seller to pay when due any Taxes, including sales,
excise or personal property taxes with respect to the Pool Receivables and any
Sold Assets, or the imposition of any such taxes on any Indemnified Party,
including without limitation whether arising by reason of the underlying
transactions between an Originator and Obligor (or otherwise in relation to any
Pool Receivable), the sale of the Sold Assets, or the Indemnified Party’s
purchase or holding of a Sold Receivable;

 

113

 

 

--------------------------------------------------------------------------------

 

(xviii)any failure of any Collection Bank to comply with the terms of the
applicable Account Control Agreement or any amounts payable by the
Administrative Agent to such Collection Bank under such Account Control
Agreement;

(xix)any dispute, claim, offset or defense (other than discharge in bankruptcy)
of an Obligor to the payment of any Pool Receivable (including a defense based
on such Pool Receivable or the related Contract not being a legal, valid and
binding obligation of such Obligor enforceable against it in accordance with its
terms), or any other claim resulting from the sale of goods or rendering of
services related to such Pool Receivable or the furnishing or failure to furnish
any such goods or services or other similar claim or defense not arising from
the financial inability of any Obligor to pay undisputed indebtedness;

(xx)the use of proceeds of any Investment or the usage of any Letter of Credit;

(xxi)any reduction in Capital as a result of the distribution of Collections if
all or a portion of such distributions shall thereafter be rescinded or
otherwise must be returned for any reason;

(xxii)any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Terrorism Law, applicable Anti-Corruption Law
or applicable Sanctions, incurred connection with the Transaction Documents as a
result of any action of the Seller or any of its Affiliates;

(xxiii)the failure of the Administrative Agent to have “control” (as defined in
Section 9-104 of the UCC) over each Collection Account; or

(xxiv)the failure or delay of Collections of Pool Receivables mailed to a
Mail-Box to be deposited directly into a Collection Account.

(b)If for any reason the foregoing indemnification is unavailable to any Seller
Indemnified Party or insufficient to hold it harmless, then the Seller shall
contribute to such Seller Indemnified Party the amount paid or payable by such
Seller Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect the relative economic interests of
the Seller and its Affiliates on the one hand and such Seller Indemnified Party
on the other hand in the matters contemplated by this Agreement as well as the
relative fault of the Seller and its Affiliates and such Seller Indemnified
Party with respect to such loss, claim, damage or liability and any other
relevant equitable considerations.  The reimbursement, indemnity and
contribution obligations of the Seller under this Section shall be in addition
to any liability which the Seller may otherwise have, shall extend upon the same
terms and conditions to each Seller Indemnified Party, and shall be binding upon
and inure to the benefit of any successors, assigns, heirs and personal
representatives of the Seller and the Seller Indemnified Parties.

(c)Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

SECTION 13.02.  Indemnification by the Servicer.  

 

114

 

 

--------------------------------------------------------------------------------

 

(a)The Servicer hereby agrees to indemnify and hold harmless the Seller, the
Administrative Agent, the Purchaser Parties, the Affected Persons and their
respective assigns, officers, directors, agents and employees (each, a “Servicer
Indemnified Party”), from and against any loss, liability, expense, damage or
injury suffered or sustained by reason of any acts, omissions or alleged acts or
omissions arising out of activities of the Servicer pursuant to this Agreement
or any other Transaction Document to which it is a party, including any
judgment, award, settlement, Attorney Costs and other reasonable and documented
out-of-pocket costs or expenses incurred in connection with the defense of any
actual or threatened action, proceeding or claim (all of the foregoing being
collectively referred to as, “Servicer Indemnified Amounts”); excluding (i)
Servicer Indemnified Amounts (x) resulting solely from the gross negligence or
willful misconduct by the Servicer Indemnified Party seeking indemnification, as
determined by a final non-appealable judgment of a court of competent
jurisdiction, (y) resulting from a material breach of any Transaction Document
on the part of such Servicer Indemnified Party, as determined by a final
non-appealable judgment of a court of competent jurisdiction, or (z) that
constitute recourse with respect to a Pool Receivable by reason of an Event of
Bankruptcy or insolvency, or the financial or credit condition or financial
default, of the related Obligor, (ii) Taxes (other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax Claim), and (iii)
Servicer Indemnified Amounts to the extent the same includes losses in respect
of Pool Receivables that are uncollectible solely on account of the insolvency,
bankruptcy, lack of creditworthiness or other financial inability to pay of the
related Obligor.  Without limiting the foregoing, the Servicer shall pay on
demand, to each Servicer Indemnified Party any and all amounts necessary to
indemnify such Servicer Indemnified Party from and against any and all Servicer
Indemnified Amounts relating to or resulting from any of the following (but
excluding Servicer Indemnified Amounts described in clauses (i), (ii) and (iii)
above):

(i)any Pool Receivable which the Servicer includes as an Eligible Receivable as
part of the Net Pool Balance but which is not an Eligible Receivable at such
time;

(ii)any representation, warranty or statement made or deemed made by the
Servicer (or any of its officers) under or in connection with this Agreement,
any of the other Transaction Documents to which it is a party, any Information
Package, any Weekly Sold Receivables Report or any other written information or
report delivered by or on behalf of the Servicer pursuant hereto which shall
have been untrue or incorrect when made or deemed made;

(iii)the failure by the Servicer to comply with any Applicable Law with respect
to any Pool Receivable or the related Contract; or the failure of any Pool
Receivable or the related Contract to conform to any such Applicable Law;

(iv)any failure of the Servicer to perform any of its duties or obligations
under any Contract related to any Pool Receivable;

(v)the maintenance of any Linked Account with respect to any Collection Account
or the debiting against such Collection Account of amounts as a result of any
Settlement Item that originated in any Linked Account or any other account other
than any Collection Account;

 

115

 

 

--------------------------------------------------------------------------------

 

(vi)or any amounts payable by the Administrative Agent to any Collection Bank
under the applicable Account Control Agreement, solely to the extent the
Servicer is liable to such Collection Bank for such amounts under such Account
Control Agreement;

(vii)the commingling of Collections of Pool Receivables by the Servicer at any
time with other funds;

(viii)[Reserved];

(ix)any failure of the Servicer to comply with its covenants, obligations and
agreements contained in this Agreement or any other Transaction Document to
which it is a party;

(x)any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Anti-Terrorism Law, applicable Anti-Corruption Law
or applicable Sanctions, incurred connection with the Transaction Documents as a
result of any action of the Servicer;

(xi)the failure of the Administrative Agent to have “control” (as defined in
Section 9-104 of the UCC) over each Collection Account; or

(xii)the failure or delay of Collections of Pool Receivables mailed to a
Mail-Box to be deposited directly into a Collection Account.

(b)If for any reason the foregoing indemnification is unavailable to any
Servicer Indemnified Party or insufficient to hold it harmless, then the
Servicer shall contribute to such Servicer Indemnified Party the amount paid or
payable by such Servicer Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of the Servicer and its Affiliates on the one hand and such
Servicer Indemnified Party on the other hand in the matters contemplated by this
Agreement as well as the relative fault of the Servicer and its Affiliates and
such Servicer Indemnified Party with respect to such loss, claim, damage or
liability and any other relevant equitable considerations.  The reimbursement,
indemnity and contribution obligations of the Servicer under this Section shall
be in addition to any liability which the Servicer may otherwise have, shall
extend upon the same terms and conditions to each Servicer Indemnified Party,
and shall be binding upon and inure to the benefit of any successors, assigns,
heirs and personal representatives of the Servicer and the Servicer Indemnified
Parties.

(c)Any indemnification or contribution under this Section shall survive the
termination of this Agreement.

ARTICLE XIV

MISCELLANEOUS

SECTION 14.01.  Amendments, Etc.  

 

116

 

 

--------------------------------------------------------------------------------

 

(a)No failure on the part of any Purchaser Party to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  No amendment or waiver of
any provision of this Agreement or consent to any departure by any of the Seller
or any Affiliate thereof shall be effective unless in a writing signed by the
Administrative Agent, the LC Bank and the Majority Group Agents (and, in the
case of any amendment, also signed by the Seller), and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that (A) no amendment,
waiver or consent shall, unless in writing and signed by the Servicer, affect
the rights or duties of the Servicer under this Agreement; and (B) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent and each Group Agent:

(i)change (directly or indirectly) the definitions of, Capital Coverage Deficit,
Defaulted Receivable, Delinquent Receivable, Eligible Receivable, Facility
Limit, Seller Obligation Final Due Date, Net Pool Balance or Required Reserves
contained in this Agreement or change the calculation of the Capital Coverage
Amount;

(ii)reduce the amount of Capital or Yield that is payable on account of any
Investment or with respect to any Letter of Credit or delay any scheduled date
for payment thereof;

(iii)change any Event of Termination;

(iv)release all or a material portion of the Sold Assets or Seller Collateral
from the Administrative Agent’s security interest created hereunder;

(v)release the Performance Guarantor from all or a material portion of its
obligations under the Performance Guaranty or terminate the Performance
Guaranty;

(vi)change any of the provisions of this Section 14.01 or the definition of
“Majority Group Agents”; or

(vii)change the order of priority in which Collections are applied pursuant to
Section 4.01.

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall
increase any Committed Purchaser’s Commitment hereunder without the consent of
such Committed Purchaser, (B) no amendment, waiver or consent shall reduce any
Fees payable by the Seller to any member of any Group or delay the dates on
which any such Fees are payable, in either case, without the consent of the
Group Agent for such Group and (C) no consent with respect to any amendment,
waiver or other modification of this Agreement shall be required of any
Defaulting Purchaser, except with respect to any amendment, waiver or other
modification referred to in clauses (i) through (vi) above and then only in the
event such Defaulting Purchaser shall be directly affected by such amendment,
waiver or other modification.

SECTION 14.02.  Notices, Etc.  All notices and other communications hereunder
shall, unless otherwise stated herein, be in writing (which shall include
facsimile communication and e-

 

117

 

 

--------------------------------------------------------------------------------

 

mail) and faxed, emailed or delivered, to each party hereto, at its address set
forth under its name on Schedule III hereto or at such other address as shall be
designated by such party in a written notice to the other parties
hereto.  Notices and communications by (i) facsimile shall be effective when
sent (and shall be followed by hard copy sent by regular mail), (ii) e-mail
shall be deemed received upon the sender’s receipt of an acknowledgment from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgment) and (iii) notices and
communications sent by other means shall be effective when received.

SECTION 14.03.  Assignability; Addition of Purchasers.  

(a)Assignment by Conduit Purchasers.  This Agreement and the rights of each
Conduit Purchaser hereunder (including each Investment made by it hereunder)
shall be assignable by such Conduit Purchaser and its successors and permitted
assigns (i) to any other Purchaser or any Affiliate thereof or any other
commercial paper conduit managed or supported by any Purchaser or any Affiliate
thereof, in each case, with prior notice to the Seller but without consent from
the Seller or (ii) with the prior written consent of the Seller (such consent
not to be unreasonably withheld, conditioned or delayed; provided, however, that
such consent shall not be required if an Event of Termination has occurred and
is continuing), to any other Eligible Assignee.  Each assignor of Capital (or
any portion thereof) or any interest therein may, in connection with the
assignment or participation, disclose to the assignee or Participant any
information relating to the Seller and its Affiliates, including the Pool
Receivables, furnished to such assignor by or on behalf of the Seller and its
Affiliates or by the Administrative Agent; provided that, prior to any such
disclosure, the assignee or Participant agrees to preserve the confidentiality
of any confidential information relating to the Seller and its Affiliates
received by it from any of the foregoing entities in a manner consistent with
Section 14.06(b).

(b)Assignment by Committed Purchasers.  Each Committed Purchaser may assign to
any Eligible Assignee or to any other Committed Purchaser all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and any Capital or interests therein owned by it); provided,
however that

(i)except for an assignment by a Committed Purchaser to either an Affiliate of
such Committed Purchaser or any other Committed Purchaser, each such assignment
shall require the prior written consent of the Seller (such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that such
consent shall not be required if an Event of Termination has occurred and is
continuing);

(ii)each such assignment shall be of a constant, and not a varying, percentage
of all rights and obligations under this Agreement;

(iii)the amount being assigned pursuant to each such assignment (determined as
of the date of the Assignment and Acceptance Agreement with respect to such
assignment) shall in no event be less than the lesser of (x) $5,000,000 and (y)
all of the assigning Committed Purchaser’s Commitment; and

 

118

 

 

--------------------------------------------------------------------------------

 

(iv)the parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance Agreement.

Upon such execution, delivery, acceptance and recording from and after the
effective date specified in such Assignment and Acceptance Agreement, (x) the
assignee thereunder shall be a party to this Agreement, and to the extent that
rights and obligations under this Agreement have been assigned to it pursuant to
such Assignment and Acceptance Agreement, have the rights and obligations of a
Committed Purchaser hereunder and (y) the assigning Committed Purchaser shall,
to the extent that rights and obligations have been assigned by it pursuant to
such Assignment and Acceptance Agreement, relinquish such rights and be released
from such obligations under this Agreement (and, in the case of an Assignment
and Acceptance Agreement covering all or the remaining portion of an assigning
Committed Purchaser’s rights and obligations under this Agreement, such
Committed Purchaser shall cease to be a party hereto).

(c)Register.  The Administrative Agent shall, acting solely for this purpose as
an agent of the Seller, maintain at its address referred to on Schedule III of
this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Committed Purchasers and the
Conduit Purchasers, the Commitment of each Committed Purchaser and the aggregate
outstanding Capital (and stated Yield) of each Conduit Purchaser and Committed
Purchaser from time to time (the “Register”).  The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Seller, the Servicer, the Administrative Agent, the Group Agents, and the other
Purchaser Parties may treat each Person whose name is recorded in the Register
as a Committed Purchaser or Conduit Purchaser, as the case may be, under this
Agreement for all purposes of this Agreement.  The Register shall be available
for inspection by the Seller, the Servicer, any Group Agent, any Conduit
Purchaser or any Committed Purchaser at any reasonable time and from time to
time upon reasonable prior notice.

(d)Procedure.  Upon its receipt of an Assignment and Acceptance Agreement
executed and delivered by an assigning Committed Purchaser and an Eligible
Assignee or assignee Committed Purchaser, the Administrative Agent shall, if
such Assignment and Acceptance Agreement has been duly completed, (i) accept
such Assignment and Acceptance Agreement, (ii) record the information contained
therein in the Register and (iii) give prompt notice thereof to the Seller and
the Servicer.

(e)Participations.  Each Committed Purchaser may sell participations to one or
more Eligible Assignees (each, a “Participant”) in or to all or a portion of its
rights and/or obligations under this Agreement (including, without limitation,
all or a portion of its Commitment and its Capital and Yield thereon); provided,
however, that

(i)such Committed Purchaser’s obligations under this Agreement (including its
Commitment to the Seller hereunder) shall remain unchanged, and

(ii)such Committed Purchaser shall remain solely responsible to the other
parties to this Agreement for the performance of such obligations.

 

119

 

 

--------------------------------------------------------------------------------

 

The Administrative Agent, the LC Bank, the Group Agents, the Conduit Purchasers,
the other Committed Purchasers, the Seller and the Servicer shall have the right
to continue to deal solely and directly with such Committed Purchaser in
connection with such Committed Purchaser’s rights and obligations under this
Agreement.

(f)Participant Register.  Each Committed Purchaser that sells a participation
shall, acting solely for this purpose as an agent of the Seller, maintain a
register on which it enters the name and address of each Participant and the
Capital (and stated Yield) participated to each Participant, together with each
Participant’s interest in the other obligations under this Agreement (the
“Participant Register”); provided that no Committed Purchaser shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Capital, Yield, Letters of Credit or its other
obligations under any this Agreement) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Capital, Yield,
Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such
Committed Purchaser shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(g)Assignments by Agents.  This Agreement and the rights and obligations of the
Administrative Agent and each Group Agent herein shall be assignable by the
Administrative Agent or such Group Agent, as the case may be, and its successors
and assigns; provided that in the case of an assignment to a Person that is not
an Affiliate of the Administrative Agent or such Group Agent, so long as no
Event of Termination has occurred and is continuing, such assignment shall
require the Seller’s consent (not to be unreasonably withheld, conditioned or
delayed).

(h)Assignments by the Seller or the Servicer.  Neither the Seller nor, except as
provided in Section 9.01, the Servicer may assign any of its respective rights
or obligations hereunder or any interest herein without the prior written
consent of the Administrative Agent, the LC Bank and each Group Agent (such
consent to be provided or withheld in the sole discretion of such Person).

(i)Pledge to a Federal Reserve Bank or the Bank of Canada. Notwithstanding
anything to the contrary set forth herein, any Purchaser or any of their
respective Affiliates may at any time pledge or grant a security interest in all
or any portion of its interest in, to and under this Agreement (including rights
to payment of Capital and Yield) and any other Transaction Document to secure
its obligations to a Federal Reserve Bank or the Bank of Canada, without notice
to or the consent of the Seller, the Servicer, any Affiliate thereof or any
Purchaser Party; provided, however, that no such pledge shall relieve such
assignor of its obligations under this Agreement.

(j)Pledge to a Security Trustee.  Notwithstanding anything to the contrary set
forth herein, any Purchaser or any of their respective Affiliates may at any
time pledge or grant a security interest in all or any portion of its interest
in, to and under this Agreement (including rights to payment of Capital and
Yield) and any other Transaction Document to a security trustee  in

 

120

 

 

--------------------------------------------------------------------------------

 

connection with the funding by such Person of Investments, without notice to or
the consent of the Seller, the Servicer, any Affiliate thereof or any Purchaser
Party; provided, however, that no such pledge shall relieve such assignor of its
obligations under this Agreement.

(k)Disqualified Institutions.

(i)No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning or participating Purchaser entered into a binding agreement to sell
and assign or participate, as the case may be, all or a portion of its rights
and obligations under this Agreement to such Person (unless the Seller has
consented to such assignment or participation in writing in its sole and
absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee or participant that
becomes a Disqualified Institution after the applicable Trade Date (including as
a result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Institution”), (x)
such assignee or participant shall not retroactively be disqualified from
becoming a Purchaser and (y) the execution by the Purchaser of an Assignment and
Acceptance Agreement with respect to such assignee shall not by itself result in
such assignee no longer being considered a Disqualified Institution. Any
assignment in violation of this Section 14.03(k)(i) shall not be void, but the
other provisions of this Section 14.03(k) shall apply.

(ii)If any assignment or participation is made to any Disqualified Institution
without the Seller’s prior written consent in violation of Section 14.03(k)(i),
or if any Person becomes a Disqualified Institution after the applicable Trade
Date, the Seller may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Administrative Agent, (A) terminate
any Commitment of such Disqualified Institution and repay all Seller Obligations
of the Seller owing to such Disqualified Institution in connection with this
Agreement and the other Transaction Documents and/or (B) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 14.03), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) all Seller Obligations of the Seller owing to
such Disqualified Institution in connection with this Agreement and the other
Transaction Documents and (y) the amount that such Disqualified Institution paid
to acquire such interests, rights and obligations, in each case plus accrued
Yield, accrued fees and all other amounts (other than principal amounts) payable
to it under the Transaction Documents.

(iii)Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Purchasers by the Seller
or any of its Affiliates or by the Administrative Agent or any other Purchasers,
(y) attend or participate in meetings attended by the Purchasers and the
Administrative Agent or (z) access any electronic site established for the
Purchasers or confidential communications from counsel to or financial advisors
of the Administrative Agent or the Purchasers and (B) (x) for purposes of any
consent to any amendment, waiver or modification of, or any action under,

 

121

 

 

--------------------------------------------------------------------------------

 

and for the purpose of any direction to the Administrative Agent or any
Purchaser to undertake any action (or refrain from taking any action) under this
Agreement or any other Transaction Document, each Disqualified Institution will
be deemed to have consented in the same proportion as the Purchasers that are
not Disqualified Institutions consented to such matter and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
applicable debtor relief law, each Disqualified Institution party hereto hereby
agrees (1) not to vote on such plan, (2) if such Disqualified Institution does
vote on such plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other applicable debtor relief laws), and such vote shall not be counted in
determining whether the applicable class has accepted or rejected such plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other applicable debtor relief laws) and (3) not to contest any request
by any party for a determination by any bankruptcy court (or other applicable
court of competent jurisdiction) effectuating the foregoing clause (2).

(iv)The Administrative Agent shall have the right, and the Seller hereby
expressly authorizes the Administrative Agent, to provide the list of
Disqualified Institutions provided by the Seller and any updates thereto from
time to time to each Purchaser.

SECTION 14.04.  Costs and Expenses.  In addition to the rights of
indemnification granted under Section 13.01 hereof, the Seller agrees to pay
within five (5) Business Days following demand thereof, all reasonable and
documented out-of-pocket costs and expenses (i) of the Administrative Agent in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Transaction Documents (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto and thereto), including the reasonable Attorney Costs
of a single firm of counsel (and, if reasonably necessary, of a single firm of
local counsel in each relevant jurisdiction (which may include a single firm of
special counsel acting in multiple jurisdictions)) for the Administrative Agent
and (ii) subject to the limitations set forth in Sections 8.01(c) and 8.04(c),
reasonable accountants’, auditors’ and consultants’ fees and expenses for the
Administrative Agent incurred in connection with the administration and
maintenance of this Agreement or advising the Administrative Agent as to its
rights and remedies under this Agreement or as to any actual or reasonably
claimed breach of this Agreement or any other Transaction Document.  In
addition, the Seller agrees to pay within five (5) Business Days following
demand thereof all out-of-pocket costs and expenses (including reasonable and
documented Attorney Costs of a single firm of counsel (and, if reasonably
necessary, of a single firm of local counsel in each relevant jurisdiction
(which may include a single firm of special counsel acting in multiple
jurisdictions)) and, in the case of an actual or perceived conflict of interest
where any such Person affected by such conflict informs the Seller of such
conflict and thereafter retains its own counsel, of another firm of counsel for
such affected Person (and, if reasonably necessary, of a single firm of local
counsel in each relevant jurisdiction (which may be include a single firm of
special counsel acting in multiple jurisdictions) for such affected Person)), of
the Administrative Agent and the other Purchaser Parties, incurred in connection
with the enforcement of any of their respective rights or remedies under the
provisions of this Agreement and the other Transaction Documents.  

 

122

 

 

--------------------------------------------------------------------------------

 

SECTION 14.05.  No Proceedings; Limitation on Payments.  

(a)Each of the Seller, the Administrative Agent, the Servicer, each Group Agent,
each Purchaser and each assignee of Capital or any Yield thereof or of any other
Seller Obligations agrees that it will not institute against, or join any other
Person in instituting against, any Conduit Purchaser any Event of Bankruptcy so
long as any Notes or other senior indebtedness issued by such Conduit Purchaser
shall be outstanding or there shall not have elapsed one year plus one day since
the last day on which any such Notes or other senior indebtedness shall have
been outstanding.

(b)Each of the Servicer, each Group Agent, each Purchaser and each assignee of
Capital or any Yield thereof or of any other Seller Obligations, hereby
covenants and agrees that it will not institute against, or join any other
Person in instituting against, the Seller any Event of Bankruptcy until one year
and one day after the Final Payout Date; provided, that the Administrative Agent
may take any such action in its sole discretion following the occurrence of an
Event of Termination.

(c)Notwithstanding any provisions contained in this Agreement to the contrary, a
Conduit Purchaser shall not, and shall be under no obligation to, pay any
amount, if any, payable by it pursuant to this Agreement or any other
Transaction Document unless (i) such Conduit Purchaser has received funds which
may be used to make such payment and which funds are not required to repay such
Conduit Purchaser’s Notes when due and (ii) after giving effect to such payment,
either (x) such Conduit Purchaser could issue Notes to refinance all of its
outstanding Notes (assuming such outstanding Notes matured at such time) in
accordance with the program documents governing such Conduit Purchaser’s
securitization program or (y) all of such Conduit Purchaser’s Notes are paid in
full.  Any amount which any Conduit Purchaser does not pay pursuant to the
operation of the preceding sentence shall not constitute a claim (as defined in
Section 101 of the Bankruptcy Code) against or company obligation of such
Conduit Purchaser for any such insufficiency unless and until such Conduit
Purchaser satisfies the provisions of clauses (i) and (ii) above.  The
provisions of this Section 14.05 shall survive any termination of this
Agreement.

SECTION 14.06.  Confidentiality.

(a)Each of the Seller and the Servicer covenants and agrees to hold in
confidence, and not disclose to any Person, the terms of the Fee Letter, except
as the Administrative Agent and each Group Agent may have consented to in
writing prior to any proposed disclosure; provided, however, that it may
disclose such information (i) to its Advisors and Representatives, (ii) to the
extent such information has become available to the public other than as a
result of a disclosure by or through the Seller, the Servicer or their Advisors
and Representatives or (iii) to the extent it should be (A) required by
Applicable Law, or in connection with any legal or regulatory proceeding or (B)
requested by any Governmental Authority to disclose such information.  Each of
the Seller and the Servicer agrees to be responsible for any breach of this
Section by its Representatives and Advisors and agrees that its Representatives
and Advisors will be advised by it of the confidential nature of such
information and shall agree to comply with this Section.  Notwithstanding the
foregoing, it is expressly agreed that each of the Seller, the Servicer and
their respective Affiliates may publish a press release or otherwise publicly

 

123

 

 

--------------------------------------------------------------------------------

 

announce the existence and principal amount of the Commitments under this
Agreement and the transactions contemplated hereby; provided that the
Administrative Agent shall be provided a reasonable opportunity to review such
press release or other public announcement prior to its release and provide
comment thereon; and provided, further, that any Chemours Party may disclose the
aggregate fees paid under the Fee Letter during any period of time as part of a
generic disclosure of aggregate sources and uses to the extent customary in
marketing materials and as required in any public filings; provided, further,
however, that no such disclosure shall include reference to any rate or
percentage set forth in the Fee Letter.  Notwithstanding the foregoing, the
Seller consents to the publication by the Administrative Agent or any other
Purchaser Party of a tombstone or similar advertising material relating to the
financing transactions contemplated by this Agreement.

(b)Each of the Administrative Agent and each other Purchaser Party, severally
and with respect to itself only, agrees to hold in confidence, and not disclose
to any Person, any Information (as defined below), except as the Seller or the
Servicer may have consented to in writing prior to any proposed disclosure;
provided, however, that it may disclose Information (i) to its Advisors and
Representatives, (ii) subject to an agreement containing confidentiality
undertakings substantially similar to those of this Section, to its assignees
and Participants and potential assignees and Participants and their respective
counsel (it being understood that the list of Disqualified Institutions may be
disclosed to any assignee or Participant, or prospective assignee or
Participant, in reliance on this clause (ii)), (iii) to the extent such
Information has become available to the public other than as a result of a
disclosure by or through it or its Representatives or Advisors or as a result of
a breach of this Section, (iv) to any nationally recognized statistical rating
organization in connection with obtaining or maintaining the rating of any
Conduit Purchaser’s Notes or as contemplated by 17 CFR 240.17g-5(a)(3), (v) at
the request of a bank examiner or other regulatory authority or in connection
with an examination of any of the Administrative Agent, any Group Agent or any
Purchaser or their respective Affiliates or (vi) to the extent (A) required by
Applicable Law, or in connection with any legal or regulatory proceeding or (B)
requested by any Governmental Authority to disclose such Information; provided,
that, in the case of clause (vi) above, the Administrative Agent, each Group
Agent and each Purchaser will use reasonable efforts to maintain confidentiality
and will (unless otherwise prohibited by Applicable Law) notify the Seller and
the Servicer of its making any such disclosure as promptly as reasonably
practicable thereafter.  Each of the Administrative Agent, each Group Agent and
each Purchaser, severally and with respect to itself only, agrees to be
responsible for any breach of this Section by its Representatives and Advisors
and agrees that its Representatives and Advisors will be advised by it of the
confidential nature of such information and shall agree to comply with this
Section.  For purposes of this Section, “Information” means all information
received from or on behalf of the Parent or any Subsidiary relating to the
Parent or any Subsidiary or their businesses, other than any such information
that is available to the Administrative Agent, any Purchaser or the LC Bank on a
nonconfidential basis prior to disclosure by the Parent or any Subsidiary and
other than information pertaining to this Agreement routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry; provided that, in the case of information received
from the Parent or any Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to

 

124

 

 

--------------------------------------------------------------------------------

 

maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(c)As used in this Section, (i) “Advisors” means, with respect to any Person,
such Person’s accountants, attorneys and other confidential advisors and (ii)
“Representatives” means, with respect to any Person, such Person’s Affiliates,
Subsidiaries, directors, managers, officers, employees, members, investors,
financing sources, insurers, professional advisors, representatives and agents;
provided that such Persons shall not be deemed to be Representatives of a Person
unless (and solely to the extent that) confidential information is furnished to
such Person.

(d)Notwithstanding the foregoing, to the extent not inconsistent with applicable
securities laws, each party hereto (and each of its employees, representatives
or other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure (as defined in Section 1.6011-4 of the
Treasury Regulations) of the transactions contemplated by the Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to such Person relating to such tax treatment and
tax structure.

SECTION 14.07.  GOVERNING LAW.  THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF, EXCEPT TO THE EXTENT THAT THE
PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY OF THE INTERESTS OF
ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE SOLD ASSETS OR SELLER COLLATERAL IS
GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF NEW YORK).

SECTION 14.08.  Execution in Counterparts.  This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which when taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart hereof by facsimile or
other electronic means shall be equally effective as delivery of an originally
executed counterpart.

SECTION 14.09.  Integration; Binding Effect; Survival of Termination.  This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.  This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided, however, that
the provisions of Sections 3.08, 3.09, 3.10, 5.01, 5.02, 5.03, 11.04, 11.06,
12.04, 13.01, 13.02, 14.04, 14.05, 14.06, 14.09, 14.11 and 14.13 shall survive
any termination of this Agreement.

 

125

 

 

--------------------------------------------------------------------------------

 

SECTION 14.10.  CONSENT TO JURISDICTION.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE SELLER AND THE SERVICER, THE
EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES
HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT,
AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF
SUCH ACTION OR PROCEEDING (I) IF BROUGHT BY THE SELLER, THE SERVICER OR ANY
AFFILIATE THEREOF, SHALL BE HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY
OTHER PARTY TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, MAY BE HEARD
AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT
PERMITTED BY LAW, IN SUCH FEDERAL COURT.  NOTHING IN THIS SECTION 14.10 SHALL
AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER PURCHASER PARTY TO
BRING ANY ACTION OR PROCEEDING AGAINST THE SELLER OR THE SERVICER OR ANY OF
THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS.  EACH OF THE
SELLER AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING.  THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(b)EACH OF THE SELLER AND THE SERVICER CONSENTS TO THE SERVICE OF ANY AND ALL
PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SECTION 14.02.  NOTHING IN THIS
SECTION 14.10 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER
PURCHASER PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

SECTION 14.11.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.

SECTION 14.12.  Ratable Payments.  If any Purchaser Party, whether by setoff or
otherwise, has payment made to it with respect to any Seller Obligations in a
greater proportion than that received by any other Purchaser Party entitled to
receive a ratable share of such Seller Obligations, such Purchaser Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Seller Obligations held by the other Purchaser Parties so that
after such purchase each Purchaser Party will hold its ratable proportion of
such Seller Obligations; provided that if all or any portion of such excess
amount is thereafter recovered from

 

126

 

 

--------------------------------------------------------------------------------

 

such Purchaser Party, such purchase shall be rescinded and the purchase price
restored to the extent of such recovery, but without interest.

SECTION 14.13.  Limitation of Liability.  

(a)No claim may be made by the Seller or any Affiliate thereof or any other
Person against any Purchaser Party or their respective Affiliates, members,
directors, officers, employees, incorporators, attorneys or agents for any
special, indirect, consequential or punitive damages in respect of any claim for
breach of contract or any other theory of liability arising out of or related to
the transactions contemplated by this Agreement or any other Transaction
Document, or any act, omission or event occurring in connection herewith or
therewith; and each of the Seller and the Servicer hereby waives, releases, and
agrees not to sue upon any claim for any such damages, whether or not accrued
and whether or not known or suspected to exist in its favor.  None of the
Purchaser Parties and their respective Affiliates shall have any liability to
the Seller or any Affiliate thereof or any other Person asserting claims on
behalf of or in right of the Seller or any Affiliate thereof in connection with
or as a result of this Agreement or any other Transaction Document or the
transactions contemplated hereby or thereby, except to the extent that any
losses, claims, damages, liabilities or expenses incurred by the Seller or any
Affiliate thereof result from the breach of contract, gross negligence or
willful misconduct of such Purchaser Party in performing its duties and
obligations hereunder and under the other Transaction Documents to which it is a
party.

(b)The obligations of the Administrative Agent and each of the other Purchaser
Parties under this Agreement and each of the Transaction Documents are solely
the corporate obligations of such Person.  No recourse shall be had for any
obligation or claim arising out of or based upon this Agreement or any other
Transaction Document against any member, director, officer, employee or
incorporator of any such Person.

SECTION 14.14.  Intent of the Parties.  The Seller has structured this Agreement
with the intention that the obligations of the Seller hereunder (including the
obligation to return Capital to the Purchasers and make payments of Yield
thereon) will be treated under United States federal, and applicable state,
local and foreign tax law as debt (the “Intended Tax Treatment”).  The Seller,
the Servicer, the Administrative Agent and the other Purchaser Parties agree to
file no tax return, or take any action, inconsistent with the Intended Tax
Treatment unless required by a “determination” as defined in Section 1313(a) of
the Code.  Each assignee and each Participant acquiring an interest in an
Investment, by its acceptance of such assignment or participation, agrees to
comply with the immediately preceding sentence.

SECTION 14.15.  USA Patriot Act.  Each of the Administrative Agent and each of
the other Purchaser Parties hereby notifies the Seller and the Servicer that
pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56
(signed into law October 26, 2001) (the “PATRIOT Act”), the Administrative Agent
and the other Purchaser Parties may be required to obtain, verify and record
information that identifies the Seller, the Originators, the Servicer and the
Performance Guarantor, which information includes the name, address, tax
identification number and other information regarding the Seller, the
Originators, the Servicer and the Performance Guarantor that will allow the
Administrative Agent and the other Purchaser Parties to identify the Seller, the
Originators, the Servicer and the Performance Guarantor in accordance

 

127

 

 

--------------------------------------------------------------------------------

 

with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act.  Each of the Seller and the Servicer agrees to provide the
Administrative Agent and each other Purchaser Parties, from time to time, with
all documentation and other information required by bank regulatory authorities
under “know your customer” and anti-money laundering rules and regulations,
including the PATRIOT Act.

SECTION 14.16.  Right of Setoff.  Each Purchaser Party is hereby authorized (in
addition to any other rights it may have), at any time during the continuance of
an Event of Termination, to setoff, appropriate and apply (without presentment,
demand, protest or other notice which are hereby expressly waived) any deposits
and any other indebtedness held or owing by such Purchaser Party (including by
any branches or agencies of such Purchaser Party) to, or for the account of: (a)
the Seller against amounts owing by the Seller hereunder (even if contingent or
unmatured) or (b) the Servicer against amounts owing by the Servicer hereunder
(even if contingent or unmatured); provided that such Purchaser Party shall
notify the Seller or the Servicer, as applicable, promptly following such
setoff.

SECTION 14.17.  Severability.  Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

SECTION 14.18.  Mutual Negotiations.  This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same.  Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.

SECTION 14.19.  Captions and Cross References.  The various captions (including
the table of contents) in this Agreement are provided solely for convenience of
reference and shall not affect the meaning or interpretation of any provision of
this Agreement.  Unless otherwise indicated, references in this Agreement to any
Section, Schedule or Exhibit are to such Section Schedule or Exhibit to this
Agreement, as the case may be, and references in any Section, subsection, or
clause to any subsection, clause or subclause are to such subsection, clause or
subclause of such Section, subsection or clause.

ARTICLE XV

SELLER GUARANTY

SECTION 15.01.  Guaranty of Payment.  The Seller hereby absolutely, irrevocably
and unconditionally guarantees to each Purchaser, the Administrative Agent and
the other Secured Parties the prompt payment of the Sold Receivables by the
related Obligors and all other payment obligations included in the Sold Assets
(collectively, the “Guaranteed Obligations”), in each case, in full when due,
whether at stated maturity, as a mandatory prepayment, by acceleration or

 

128

 

 

--------------------------------------------------------------------------------

 

otherwise (such guaranty, the “Seller Guaranty”); provided that, any Guaranteed
Obligations arising during a Settlement Period may be paid on the related
Settlement Date.  The Seller Guaranty is a guaranty of payment and not of
collection and is a continuing irrevocable guaranty and shall apply to all
Guaranteed Obligations whenever arising.  To the extent the obligations of the
Seller hereunder in respect to the Seller Guaranty shall be adjudicated to be
invalid or unenforceable for any reason (including because of any Applicable Law
(whether federal or state or otherwise) relating to fraudulent conveyances or
transfers) then such obligations of the Seller shall be limited to the maximum
amount that is permissible under Applicable Law (whether federal or state or
otherwise and including the Bankruptcy Code and any other applicable bankruptcy,
insolvency, reorganization or other similar laws).

SECTION 15.02.  Unconditional Guaranty.  The obligations of the Seller under the
Seller Guaranty are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any Guaranteed
Obligations, any Contract, any Transaction Document or any other agreement or
instrument referred to therein, to the fullest extent permitted by Applicable
Law, irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or
guarantor.  The Seller agrees that the Seller Guaranty may be enforced by the
Administrative Agent or the Purchasers without the necessity at any time of
resorting to or exhausting any other security or collateral and without the
necessity at any time of having recourse to any of the other Transaction
Documents or any collateral, including the Sold Assets, hereafter securing the
Guaranteed Obligations, the Seller Obligations or otherwise, and the Seller
hereby waives the right to require the Administrative Agent or the Purchasers to
make a demand on or proceed against any Obligor, any Originator, the Servicer or
the Performance Guarantor or any other Person or to require the Administrative
Agent or the Purchasers to pursue any other remedy or enforce any other
right.  The Seller further agrees that no Person or Governmental Authority shall
have any right to request any return or reimbursement of funds from the
Administrative Agent or the Purchasers in connection with monies received under
or in respect of the Seller Guaranty. The Seller further agrees that nothing
contained herein shall prevent the Administrative Agent or the Purchasers from
suing on any of the other Transaction Documents or foreclosing its or their, as
applicable, security interest in or lien on the Sold Assets or any other
collateral securing the Guaranteed Obligations or the Seller Obligations or from
exercising any other rights available to it or them, as applicable, under any
Transaction Document, or any other instrument of security and the exercise of
any of the aforesaid rights and the completion of any foreclosure proceedings
shall not constitute a discharge of the Seller’s obligations under the Seller
Guaranty; it being the purpose and intent of the Seller that its obligations
under the Seller Guaranty shall be absolute, independent and unconditional under
any and all circumstances.  Neither the Seller Guaranty nor any remedy for the
enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release, increase or
limitation of the liability of any Obligor, any Originator, the Servicer or the
Performance Guarantor or by reason of the bankruptcy or insolvency of any
Obligor, any Originator, the Servicer or the Performance Guarantor.  The Seller
hereby waives any and all notice of the creation, renewal, extension, accrual,
or increase of any of the Guaranteed Obligations  and notice of or proof of
reliance by the Administrative Agent or any Purchaser on the Seller Guaranty or
acceptance of the Seller Guaranty.  All dealings between any Obligor, any
Originator, the Servicer, the Performance Guarantor or the Seller, on the one
hand, and the Administrative Agent and the Purchasers, on the other hand, shall
be conclusively presumed to have been had or consummated in reliance upon the
Seller Guaranty.  The Seller hereby represents

 

129

 

 

--------------------------------------------------------------------------------

 

and warrants that it is, and immediately after giving effect to the Seller
Guaranty and the obligation evidenced hereby, will be, Solvent.  The Seller
Guaranty and the obligations of the Seller under the Seller Guaranty shall be
valid and enforceable and shall not be subject to any limitation, impairment or
discharge for any reason (other than payment in full of all Guaranteed
Obligations), including the occurrence of any of the following, whether or not
the Administrative Agent or any Purchaser shall have had notice or knowledge of
any of them: (A) any failure to assert or enforce or agreement not to assert or
enforce, or the stay or enjoining, by order of court, by operation of law or
otherwise, of the exercise or enforcement of, any claim or demand or any right,
power or remedy with respect to the Sold Assets or the Guaranteed Obligations or
any agreement relating thereto, or with respect to any guaranty of or other
security for the payment of the Sold Assets or the Guaranteed Obligations,
(B) any waiver, amendment or modification of, or any consent to departure from,
any of the terms or provisions (including provisions relating to Termination
Events) of any Transaction Document or any agreement or instrument executed
pursuant thereto, or of any guaranty or other security for the Sold Assets or
the Guaranteed Obligations, (C) to the fullest extent permitted by Applicable
Law, any of the Guaranteed Obligations, or any agreement relating thereto, at
any time being found to be illegal, invalid or unenforceable in any respect,
(D) the application of payments received from any source to the payment of
indebtedness other than the Guaranteed Obligations, even though the
Administrative Agent might have elected to apply such payment to any part or all
of the Guaranteed Obligations, (E) any failure to perfect or continue perfection
of a security interest in any of the Sold Assets or other Seller Collateral,
(F) any defenses, set-offs or counterclaims which the Seller, any Originator,
the Servicer, the Performance Guarantor or any Obligor may allege or assert
against the Administrative Agent  or any Purchaser in respect of the Sold Assets
or the Guaranteed Obligations, including failure of consideration, breach of
warranty, payment, statute of frauds, statute of limitations, accord and
satisfaction and usury, and (G) any other act or thing or omission, or delay to
do any other act or thing, which may or might in any manner or to any extent
vary the risk of the Seller as an obligor in respect of the Sold Assets or the
Guaranteed Obligations.

SECTION 15.03.  Modifications.  The Seller agrees that: (a) all or any part of
any security interest, lien, collateral security or supporting obligation now or
hereafter held for any Guaranteed Obligation may be exchanged, compromised or
surrendered from time to time; (b) none of the Purchasers or the Administrative
Agent shall have any obligation to protect, perfect, secure or insure any
security interest or lien now or hereafter held, if any, for the Guaranteed
Obligations; (c) the time or place of payment of any Guaranteed Obligation may
be changed or extended, in whole or in part, to a time certain or otherwise, and
may be renewed or accelerated, in whole or in part; (d) any Obligor, any
Originator, the Seller, the Servicer or the Performance Guarantor and any other
party (including any co-guarantor) liable for payment of any Guaranteed
Obligation may be granted indulgences generally; (e) any of the provisions of
Contracts or any other agreements or documents governing or giving rise to any
Guaranteed Obligation may be modified, amended or waived; and (f) any deposit
balance for the credit of any Obligor, any Originator, the Servicer, the
Performance Guarantor or the Seller or any other party (including any
co-guarantor) liable for the payment of any Guaranteed Obligation or liable upon
any security therefor may be released, in whole or in part, at, before or after
the stated, extended or accelerated maturity of the Guaranteed Obligations, all
without notice to or further assent by the Seller, which shall remain bound
thereon, notwithstanding any such exchange, compromise, surrender, extension,
renewal, acceleration, modification, indulgence or release.

 

130

 

 

--------------------------------------------------------------------------------

 

SECTION 15.04.  Waiver of Rights.  The Seller expressly waives to the fullest
extent permitted by Applicable Law: (a) notice of acceptance of the Seller
Guaranty by the Purchasers and the Administrative Agent; (b) presentment and
demand for payment or performance of any of the Guaranteed Obligations;
(c) protest and notice of dishonor or of default (except as specifically
required in this Agreement) with respect to the Guaranteed Obligations or with
respect to any security therefor; (d) notice of the Purchasers or the
Administrative Agent obtaining, amending, substituting for, releasing, waiving
or modifying any security interest or lien, if any, hereafter securing the
Guaranteed Obligations, or the Purchasers or the Administrative Agent
subordinating, compromising, discharging or releasing such security interests or
liens, if any; (e) all other notices, demands, presentments, protests or any
agreement or instrument related to the Sold Assets or the Guaranteed Obligations
to which the Seller might otherwise be entitled; (f) any right to require the
Administrative Agent or any Purchaser as a condition of payment or performance
by the Seller, to (A) proceed against any Obligor, any Originator, the Servicer,
the Performance Guarantor or any other Person, (B) proceed against or exhaust
any other security held from any Obligor, any Originator, the Servicer, the
Performance Guarantor or any other Person, (C) proceed against or have resort to
any balance of any deposit account, securities account or credit on the books of
the Administrative Agent, the Purchasers or any other Person, or (D) pursue any
other remedy in the power of the Administrative Agent or the Purchasers
whatsoever; (g) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of any Obligor, any Originator, the
Servicer, the Performance Guarantor or any other Person including any defense
based on or arising out of the lack of validity or the unenforceability of the
Sold Assets or the Guaranteed Obligations or any agreement or instrument
relating thereto or by reason of the cessation of the liability of any Obligor,
any Originator, the Servicer, the Performance Guarantor or any other Person from
any cause other than payment in full of the Sold Assets and the Guaranteed
Obligations; (h) any defense based upon any Applicable Law which provides that
the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than that of the principal; (i) any defense based upon
the Administrative Agent’s or any Purchaser’s errors or omissions in the
administration of the Sold Assets or the Guaranteed Obligations; (j) (A) any
principles or provisions of law, statutory or otherwise, which are or might be
in conflict with the terms of this Agreement and any legal or equitable
discharge of the Sold Assets or the Guaranteed Obligations, (B) the benefit of
any statute of limitations affecting the Seller’s liability under the Seller
Guaranty or the enforcement of the Seller Guaranty, (C) any rights to set-offs,
recoupments and counterclaims, and (D) promptness, diligence and any requirement
that the Administrative Agent and the Purchasers protect, secure, perfect or
insure any other security interest or lien or any property subject thereto; and
(k) to the fullest extent permitted by Applicable Law, any defenses or benefits
that may be derived from or afforded by Applicable Law which limit the liability
of or exonerate guarantors or sureties, or which may conflict with the terms of
this Agreement and the Seller Guaranty.

SECTION 15.05.  Reinstatement.  Notwithstanding anything contained in this
Agreement or the other Transaction Documents, the obligations of the Seller
under this Article XV shall be automatically reinstated if and to the extent
that for any reason any payment by or on behalf of any Person in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and the Seller agrees that it will
indemnify Administrative Agent and each Purchaser on demand for all reasonable
costs and expenses (including reasonable fees of counsel) incurred by such
Person in connection with such rescission or restoration, including any

 

131

 

 

--------------------------------------------------------------------------------

 

such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

SECTION 15.06.  Remedies.  The Seller agrees that, as between the Seller, on the
one hand, and Administrative Agent and the Purchasers, on the other hand, the
Guaranteed Obligations may be declared to be forthwith due and payable as
provided in Article IX (and shall be deemed to have become automatically due and
payable in the circumstances provided in Article IX) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing such
Guaranteed Obligations from becoming automatically due and payable) as against
any other Person and that, in the event of such declaration (or such Guaranteed
Obligations being deemed to have become automatically due and payable), such
Guaranteed Obligations (whether or not due and payable by any other Person)
shall forthwith become due and payable by the Seller.  

SECTION 15.07.  Subrogation.  The Seller hereby waives all rights of subrogation
(whether contractual or otherwise) to the claims of the Administrative Agent,
the Purchasers and the other Secured Parties against any Obligor, any
Originator, the Servicer, the Performance Guarantor or any other Person in
respect of the Guaranteed Obligations until such time as all Guaranteed
Obligations have been indefeasibly paid in full in cash and the Final Payout
Date has occurred. The Seller further agrees that, to the extent such waiver of
its rights of subrogation is found by a court of competent jurisdiction to be
void or voidable for any reason, any rights of subrogation shall be junior and
subordinate to any rights the Administrative Agent or any Purchaser may have
against any Obligor, any Originator, the Servicer, the Performance Guarantor or
any other Person in respect of the Guaranteed Obligations.

SECTION 15.08.  Inducement. The Purchasers have been induced to make the
Investments under this Agreement in part based upon the assurances by the Seller
that the Seller desires that the Seller Guaranty be honored and enforced as
separate obligations of the Seller, should Administrative Agent and the
Purchasers desire to do so.

  Security Interest.  

(a)(a)  To secure the prompt payment and performance of the Guaranteed
Obligations, the Seller Guaranty and all other Seller Obligations, the Seller
hereby grants to the Administrative Agent, for its benefit and the ratable
benefit of the Secured Parties, a continuing security interest in, all of the
Seller’s right, title and interest in, to and under all property and assets of
the Seller, whether now or hereafter owned, existing or arising and wherever
located, including the following (collectively, the “Seller Collateral”): (i)
all Unsold Receivables, (ii) all Related Security with respect to such Unsold
Receivables, (iii) all Collections with respect to such Unsold Receivables, (iv)
each Collection Account and all amounts on deposit therein, (v) all rights (but
none of the obligations) of the Seller under the Purchase and Sale Agreement;
(vi) all other personal and fixture property or assets of the Seller of every
kind and nature including, without limitation, all goods (including inventory,
equipment and any accessions thereto), instruments (including promissory notes),
documents, accounts, chattel paper (whether tangible or electronic), deposit
accounts, securities accounts, securities entitlements, letter-of-credit rights,
commercial tort claims, securities and all other investment property, supporting
obligations, money, any other contract rights or rights to the payment of money,
insurance claims and proceeds, and all general intangibles (including all
payment intangibles) (each as defined in

 

132

 

 

--------------------------------------------------------------------------------

 

the UCC) and (vii) all proceeds of, and all amounts received or receivable under
any or all of, the foregoing.

(b)The Administrative Agent (for the benefit of the Secured Parties) shall have,
with respect to all the Seller Collateral, and in addition to all the other
rights and remedies available to the Administrative Agent (for the benefit of
the Secured Parties), all the rights and remedies of a secured party under any
applicable UCC.  The Seller hereby authorizes the Administrative Agent to file
financing statements describing the collateral covered thereby as “all of the
debtor’s personal property or assets” or words to that effect, notwithstanding
that such wording may be broader in scope than the collateral described in this
Agreement.

(c)Immediately upon the occurrence of the Final Payout Date, the Seller
Collateral shall be automatically released from the security interest created
hereby, and this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent, the Purchasers
and the other Purchaser Parties hereunder shall terminate, all without delivery
of any instrument or performance of any act by any party, and all rights to the
Seller Collateral shall automatically revert to the Seller; provided, however,
that promptly following written request therefor by the Seller delivered to the
Administrative Agent following any such termination, and at the expense of the
Seller, the Administrative Agent shall execute and deliver to the Seller UCC-3
termination statements and such other documents as the Seller shall reasonably
request to evidence such termination.

For the avoidance of doubt, the grant of a security interest pursuant to this
Section 15.09 shall be in addition to, and shall not be construed to limit or
modify, the sale of Sold Assets pursuant to Section 2.01(b) or the Seller’s
grant of a security interest pursuant to Section 5.05.

(e)

(e)Further Assurances.  Promptly upon request, the Seller shall deliver such
instruments, assignments or other documents or agreements, and shall take such
actions, as the Administrative Agent or any Purchaser deems appropriate to
evidence or perfect its security interest and lien on any of the Seller
Collateral, or otherwise to give effect to the intent of this Article XV.

[SIGNATURE PAGES FOLLOW]

 

 

133

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

THE Chemours COMPANY AR, LLC,

as the Seller

By:  /s/ Camela
Wisel                                                                                        
Name:  Camela Wisel
Title:  Assistant Treasurer

 

 

 

 

 

 

THE CHEMOURS COMPANY FC, LLC,

as the Servicer


By:  /s/ Sameer Ralhan                                                        
Name:  Sameer Ralhan
Title:  Senior Vice President, Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

 






  

--------------------------------------------------------------------------------

 

 

THE TORONTO-DOMINION BANK,

as Administrative Agent

 

 

By:  /s/ Luna Mills                                                        

Name:  Luna Mills

Title:

 

 

 

THE TORONTO-DOMINION BANK,
as LC Bank


By:  /s/ Luna Mills                                                        
Name:
Title:

 

 

 

 

 

 

THE TORONTO-DOMINION BANK,
as Group Agent for the TD Bank Group



By:  /s/ Luna Mills                                                        
Name:
Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 




THE TORONTO-DOMINION BANK,
as Related Committed Purchaser for Reliant Trust



By: :  /s/ Luna Mills                                                        
Name:
Title:

 

 

 

 

 

 

 

 

 

COMPUTERSHARE TRUST COMPANY OF CANADA, in its capacity as trustee of RELIANT
TRUST, by its U.S. Financial Services Agent, THE TORONTO-DOMINION BANK,
as a Conduit Purchaser for the TD Bank Group



By:  /s/ Luna Mills                                                        
Name:
Title:

 

 

 

 